Court of Auditors' annual report for 1999
The next item is the presentation of the Court of Auditor' s annual report for 1999.
I welcome the President of the Court of Auditors, Mr Karlsson, and I immediately give him the floor.
Madam President, ladies and gentlemen, on behalf of the Members of the Court of Auditors I would like to thank you all for inviting me to present the 23rd Annual Report of the Court. As in previous years, this presentation marks the start of the discharge procedure for the 1999 financial year.
The report follows the format used for the past two years with chapters covering revenue in each of the expenditure areas under the headings of the Financial Perspective. You will also find a chapter dedicated to the Statement of Assurance, and attached to the report you will find the Court's observations on implementation of the sixth, seventh and eighth European Development Funds.
The different chapters of the annual report address four main concerns. Firstly, there is an analysis of the budgetary implementation of the budgetary management practices within the specific financial headings. You will find that the Court has paid more attention to the follow-up to previous observations, in response to the demands expressed by this Parliament. In each of the chapters the Court reports on the progress made in a number of areas on which it had reported in the past and I will return to some of these issues in my presentation.
Thirdly, in response to the request of the European Parliament, the Court has expanded its audit work on the Statement of Assurance and now provides additional information per area of expenditure in each chapter. Finally, in each of the chapters the Court presents a number of other key audit findings. Many of these findings are also reported upon in more detail in the Court's special reports.
Since the last discharge procedure the Court has adopted 24 special reports containing the results of audits which focus on a wide range of specific areas in which the Community's financial management can be improved. Although these reports are not part of today's presentation, they are to be taken into account in the discharge procedure.
The total income for the 1999 financial year amounted to EUR 86.9 billion. The gross national product-based resources represent 43% of this total. The value added tax-based resources represent 36% and the traditional own resources are 15% of the total. The remaining 5% is composed of the surplus resources of the previous year and other income. This means that four fifths of the Community resources, the gross national product plus the value added tax-based resources, are calculated and fixed by using statistical data.
I would like to point out two major observations of the Court in this context. First, for several years now, the Court has commented on the use of a statistical aggregated system (SEC79), which for all other purposes has already been replaced by a newer system (SEC95). The difference is 16 years. Further, in the context of the fight against VAT fraud, the Court has identified a method based on a comparison between fiscal and statistical intermediate consumption data that can be particularly useful in pointing to areas where the risk of fiscal fraud is high. It therefore invites the Member States to consider the use of this method.
In the customs area the Court reports on the complexity and variable application of the outward processing procedure. However, it also supports the Commission's proposal to modernise customs arrangements with an economic impact.
With regard to the 1999 expenditure, a total amount of EUR 93.6 billion was entered into the account as new commitments, and payments amounting to EUR 80.3 billion were recorded. This is 96% and 92% respectively of the available appropriations for the year. The utilisation rates of the Financial Perspective estimates are 91% and 83% respectively.
Expenditure from the Community budget is spread over many different areas. It is, therefore, difficult to draw general conclusions on this budgetary implementation. However, the Court makes the following major points. Half of the 1999 expenses are recorded under the common agricultural policy. As reported in chapter 2 of this annual report, the high rate of expenditure, which is almost 99% of final appropriations, is explained in part by numerous transfers that reflect in fact the poor quality of the initial estimates, of both revenue and expenditure. The Court invites both the Commission and the Member States to improve the quality of these estimates.
There were also numerous transfers of appropriations for the Structural Funds that significantly altered the structure of the 1999 budget. Further, there were major differences between programme amounts and the amounts allocated by the Financial Perspective and the majority of Structural Fund interventions had to be rescheduled. In this area there was also an under-utilisation of commitment and payment appropriations and a concentration of transactions at the end of the year.
In areas where the Community programmes are implemented directly by the Commission, such as internal policy and external actions, implementation rates are somewhat lower. There is also a heavy concentration of commitments and payments at the end of the year. This is something that we have come back to over the years.
The Court repeats, consequently, its comments of previous years on the negative effects of this, for instance poor and hasty decisions, heavy workload creating a risk of errors and so on.
Finally, in both the chapters on internal policies and external actions, the Court finds that the Commission's own comments on budgetary implementation are inadequate. The Court welcomes, therefore, the clear commitment of the Commission's answer to improve fundamentally its budgetary and accounting report.
The Court has produced an annual Statement of Assurance since the 1994 budgetary year. Each year the Court has expressed serious criticism of the legality and regularity of the payments and the transactions underlying them. This is the case once again. Indeed, the audit of the 1999 payments revealed once again an unacceptable incidence of error which affected their amount or the reality or the eligibility of the transactions underlying them.
The majority of these errors occurred in areas of the Community budget that are managed by the authorities in the Member States. They mainly comprise non-compliance with eligibility rules, overclaims, insufficient justification and calculation errors.
There are also other failures to comply with regulations and systems weaknesses for which the effects on payments cannot be directly evaluated but which increase the risks of errors occurring. The most frequent examples here are problems in implementing regulatory control checks insufficiently, detailed supporting documentation and failure to comply with tender procedures.
Thus, for 1999, the Court did not obtain the necessary evidence from its audit activities to ensure that the underlying transactions were legal and regular, except for own resources, commitments and administrative expenditure.
On the other hand, for the sixth, seventh and eighth European Development Fund, the Court gives a positive statement of assurance. Not only is it the duty of the Court to report on the errors found in its audits but we should also ensure that our audit findings are interpreted and used correctly. Therefore, let me remind Members of Parliament that the high incidence of errors found by the Court cannot, and must not, be seen as an indication of the level of fraud affecting the Community budget.
Most of the payment errors found by the Court are due to problems of inadequate financial management and control and it is only in the case of a small proportion of the errors found that further reinvestigation by OLAF or the Member States' authorities is justified. Another risk of misrepresentation is that the objectives for corrective actions are set in terms of diminishing error rates and obtaining a positive statement of assurance. As the Court already pointed out in its previous report, a medium-term improvement requires a combination of general and specific measures, including the clarification and improvement of control procedures, particularly at the level of Member States. In this context, the Court welcomes the Commission's plan for improving financial management presented to the discharge authority in the context of the discharge for 1998.
This reflection leads me to some comments on the reform of the Commission. The Court welcomes the efforts of the Prodi Commission to build a modern and robust structure of management and control and, at the same time, to focus on the way political priorities are set and resources allocated.
Many of the weaknesses that the Commission now seeks to overcome have been emphasised by the Court on many occasions. For instance, the proposals of the Commission to increase the responsibility of authorising officers for the execution of commitments and payments while bringing to an end the centralised system of prior approval of transactions by the financial controller, together with the creation of an independent internal audit service, is in line with the key requirement for improved financial management that we lay down in our Opinion No 4/97.
Another element of the reform that corresponds closely to a key priority identified by the Court is the increased focus to be placed on results and performance measurement within a framework of resource allocation that is consistent with predetermined priorities and objectives that are clearly defined and measurable.
At sector level, the Commission has now announced reform programmes which can be seen as a response to concerns expressed by the Court over a number of years, for example, the proposals for improving the management of external aid programmes. This initiative is clearly based on an analysis very similar to that of the Court - most comprehensively set out in its Annual Report for 1997.
Whereas the Court encourages the Commission to proceed from principles to practice as quickly as is feasible, it needs to be recalled that, as yet, much of the reform is still on paper only. The implementation of this new reform will need a genuine change of the management culture of the Commission, a process that will certainly take time.
The Annual Report 1999, when reporting upon the follow-up of previous observations, shows how difficult it is for the Commission to implement the needed changes which have been agreed upon. In some cases, such as the reforms of the measures for the subsidised use of skimmed milk and skimmed milk powder or the programme of assistance to South Africa, as well as in certain areas of traditional own resources, the Commission has taken actions to remedy specific weaknesses reported upon by the Court.
In other areas corrective action has been slow. For instance, for the milk quota system, the Court found that the overall situation had not significantly changed and that, contrary to the Court's view, increased quotas have been established, thereby giving rise to greater surpluses in the milk market and a heavy financial burden for public storage and disposal measures. In the case of the import of dairy products at preferential rates, the Court considers that nothing has been done so far to avoid breaches of regulations similar to those reported in the Court's Special Report No 4/98.
In the area of the European Regional Development Fund, the Court followed up about 48 observations for which it believed a financial correction should be made. There are only 16 cases where the Court is satisfied with the corrective measures taken by the Commission.
In the area of the social dialogue, the Commission has not undertaken all the measures it had agreed to carry out in its replies to the Court's observations.
In the internal policies area, the Court re-audited nine contracts at the Transport and Energy Directorates-General and eight contracts at the Research Directorate-General. The Commission had only followed up three of the 17 contracts, with actions continuing on six others.
In its 1996 annual report, the Court identified a number of weaknesses in the management of an export promotion fund for Nicaragua and Honduras. In its discharge recommendation published in 1998 the Council called on the Commission to review its relations with the regional bank and recover amounts unduly credited by this bank. At the end of 1999, the Commission was still in the process of setting up a new organisation.
From these and other examples, it is clear that the Commission has hitherto not only been slow in implementing corrective measures but that it particularly faces problems when it comes to recovering unduly paid amounts.
In its 2001 programme, the Court has therefore planned an overall audit covering all budgetary areas of the Commission's recovery procedures.
As I indicated before, the Commission's financial management is only part of the overall management of Community funds. Member States are responsible for the day-to-day management of the bulk of Community funds in the areas of the common agricultural policy and the Structural Funds. This annual report and the special reports published since the last discharge continue to draw attention to serious and persistent weaknesses in Member States' management and control systems. For instance, an important category of errors reported in the Statement of Assurance are irregular deductions by the central or local administrations on agricultural subsidies. Also in the area of the common agricultural policy, the Court calls upon Member States and the Commission to make checks more effectively by comprehensively applying to all Common Market Organisations inspection procedures comparable to those of the Integrated Administrative and Control System.
The dramatic events of the recent past have clearly demonstrated the increasing importance of management and control issues on the European agenda. It should be clear to each and every one of us, whether as representatives of European institutions or of Member States, that this reflects a permanent change in the values and opinions of European taxpayers. They require, in exchange for their confidence and contribution, that the European funds are being spent in a meaningful and honest way.
The commitment undertaken by the Commission should be seen as a constructive reply to this challenge: a reply that deserves our support. On the other hand, the Commission will be aware that it has now raised high expectations and that it is obliged to put into practice its good intentions and to produce results.
It rests with the budgetary authorities, which have successfully triggered the reform that addresses public financial management concerns, to continue and reinforce their efforts to ensure that this reform succeeds. In practice, they will thus have to devote sufficient attention and resources to the follow-up to, and the feedback from, the reform process. Members of the European Parliament will be at the forefront of this.
The new President of the Italian Court of Auditors, the Corte dei Conti, who was officially installed in office a few weeks ago, said in his instalment address: "I am convinced that the relations between the Court of Auditors and Parliament would be significantly improved if Parliament strengthened the instruments that are designed to ensure that Parliament systematically takes results of audits carried out by the Court of Auditors into consideration".
I make his words mine. They imply that we wish to see a development of the working organisation and methods of this Parliament to reflect this need for structural change. Yesterday I had the opportunity - for which I thank the President - to discuss with the President of Parliament involving all the committees of this Parliament in the business of financial and management control.
Last, but not least, we will also need the cooperation of the Member States. Being responsible for the day-to-day management of the bulk of Community funds, the Member States need to strengthen their financial controls and to take up fully their responsibilities in the fight against fraud against the Community budget. Only when all actors - the Commission, Parliament, the Council, the European Court of Auditors and the Member States - commit themselves to the reform and cooperate in this achievement will the confidence of the European taxpayer in Community financing be able to be restored.
Thank you, Mr President. I now give the floor to Mrs Schreyer, who will speak on behalf of the Commission.
Madam President, Mr President of the Court of Auditors, Members of the Court of Auditors, ladies and gentlemen, the European Commission is heading in the right direction, but it still has a long way to go. That is the European Court of Auditors' message to the Commission. This message became very clear in your speech just now, Mr Karlsson. The Court of Auditors quite rightly applies very high standards to the way tax-payers' money is used, and the Commission is following these high standards in its own financial management reform.
The Court of Auditors is giving the Commission's reform a fair wind. That is to be welcomed and I would like to thank you most sincerely, Mr Karlsson, and also the Members of the Court of Auditors and its officials, for supporting the reform of the Commission in your report.
In its annual report for 1999, the Court concluded that too many errors had occurred in implementing the budget to give a positive statement of assurance. On the other hand, the Commission's accounting procedures are declared to be reliable, and the legality and regularity of the revenue side of the budget, of commitment appropriations and of staff expenditure are confirmed.
However, during the debate and throughout the whole discharge process we will probably focus on implementation of the budget, that is on the payment and reconciliation of appropriations. The Court has once again stressed that over 80% of European budget resources are administered by the Member States. If I pick that point up here it is by no means because the Commission wants to hide behind the Member States when it comes to accepting political responsibility. By no means - the European Commission bears political responsibility for budgetary implementation in accordance with the EC Treaty. If the Member States, however, for their part, use this treaty provision as a kind of protective shield, and they hide behind it instead of taking the necessary measures, than that simply is not acceptable either.
I certainly do not want to make sweeping generalisations. For example, joint measures have been taken to improve controls as regards financial protocols relating to the Structural Funds and financial corrections in the case of agricultural expenditure. But I find it really amazing that some Member States can refuse to accept financial responsibility, for example, in the area of customs duties, when their own authorities have made mistakes which mean that customs duties cannot be entered and they then refuse to make good this shortfall in revenue, so that instead all the Member States have to accept joint responsibility for this revenue shortfall. This means that conscientious Member States are financially penalised and less conscientious ones are financially rewarded. Such a distorted system of initiatives should be enough to make any finance minister's stomach turn, but at present it seems that only the Commission finds it disturbing.
The Court of Auditors also makes it clear in its report that the errors identified by the Court do not amount to fraud, nor are they detrimental to the budget. I am not mentioning this with a view to exoneration, but rather to clarify matters. It is, of course, emphasised that it is the European Commission's job both to avoid formal errors and to combat fraud, especially as people keep asking where the dividing lines lie and where things blend together.
The Commission therefore attributes the highest priority to imposing tighter controls so as to protect the European tax-payer and the EU budget. The recently published annual report on protecting the financial interests of the Community and the annual report on fraud prevention demonstrate this. OLAF was set up in 1999. New measures have been taken to prevent fraud in procurement, which is a very important area. Legislation has now been proposed to prevent money laundering and to combat counterfeiting of the euro. Cooperation agreements with third countries and, in particular, with candidate countries have been framed more strictly so that anti-fraud measures do not stop at the EU's borders. And last but not least, the complaint the Commission has brought against the tobacco companies in the American courts on the grounds of alleged involvement in cigarette smuggling has made it clear that when it comes to fighting fraud, the Commission is not afraid of taking on the giants. In view of the timing of this, I would also like to mention in this connection that we have presented a proposal for the Nice Intergovernmental Conference to amend the EC Treaty to allow a European Public Prosecutor's Office to be created to prosecute fraud detrimental to the Community's financial interests. I very much hope that this proposal to the Nice Intergovernmental Conference will not just be shelved or swept under the carpet, but that it will be given serious attention.
However, in a spirit of "we want our money back", it is, of course, also a question of making financial corrections and securing recovery of overpayments here today. Mr President of the Court of Auditors, I for one warmly welcome the fact that you have announced your intention to prepare a special report, to carry out a special audit on this.
Every year, about EUR 600 million of financial corrections are made in relation to the common agricultural policy and, for example, about 2% of areas eligible for aid are not paid any subsidies as a sanction against incorrect area information frequently being given. This is a problem area that the Court of Auditors also very clearly indicated in its annual report for 1999.
The Court of Auditors is increasingly making use of special reports. I would like to welcome this trend on behalf of the Commission, as these special reports are very topical and can therefore also be valuable in making up-to-the-minute decisions. Please note I said "can be". Because it is often not enough for the Commission to simply listen to what the Court of Auditors has to say, because the Council and Parliament are also involved. By way of a specific example, I have in mind the special report that has just been published on the market organisation for sugar. The Commission has suggested that the present COM should only be extended by two years, after which it will be thoroughly revised. Unfortunately, the Council believes that this is too early, and that it should be extended for longer. I think this goes to show that the comments the Court of Auditors makes on the basis of an examination of historical facts and the valuable hints it can give about how to proceed in future also subsequently need to be debated with the Council.
Of course, up-to-the-minute conclusions need to be drawn from up-to-the-minute audit reports. That applied to food aid for Russia, for example, which the Court audited in one report. When it became apparent at the end of last year that the original humanitarian aid objectives could not be achieved without disproportionate expenditure on control and monitoring measures, the Commission decided to terminate this action although funds were still available.
In this connection I would also like to briefly mention that foreign policy aid as a whole is an important area of the Commission's work, both as regards institutional reform of this entire area and also given that the high historical liabilities in this sphere need to be worked through more quickly and to a greater extent than in the past. The Commission has presented a paper on this to the Committee on Budgets.
The Commission is on the right path with its reforms. However, not only are we heading in the right direction, we have also already covered a significant part of the ground. One of the milestones we have already passed is the 2001 budget, which the Commission has, for the first time, presented using activity-based budgeting. Within the "Peer Group", the Commission has reordered its priorities and has accordingly reorganised its personnel allocation. The Commission has strengthened the audit capacity of the individual Directorates-General. It has also set up an internal audit service which will monitor the control systems in individual departments as well as creating a central financial service which all the Directorates-General can use, for instance when they are drawing up contracts or when they need help in implementing the provisions of the Financial Regulation.
But we are now coming to a difficult stretch, where we need the support of the European Parliament, the Council and also the Court of Auditors. This applies, for example, to the amendment of the disciplinary procedure, but it also applies in particular to the revision of the Financial Regulation. Mr President, you said that much of the reform is still only on paper. Of course, it is now a matter of implementing it. For example, the Court of Auditors has committed itself to giving its opinion on the proposal for the revision of the Financial Regulation as quickly as possible, and I am very grateful for that. I hope that Parliament and the Council will be infected by the Court of Auditors' ambitious approach, so that this milestone for reform will very soon not just be a proposal on paper but legislation in force for improving budgetary management.
Madam President, I would like to thank Mr Karlsson very sincerely for his presentation on the annual report. Mrs Schreyer's report was just as interesting. But I would particularly like to thank you, Mr Karlsson, as President of the Court of Auditors, for the way you have kept the Members of the Committee on Budgetary Control informed this time round. This has enabled us to prepare for today's debate without having to obtain details from the press.
As you said, Mr Karlsson, 1999 was a dramatic year, with the resignation of the previous Commission and the appointment of the new one. We do not expect that the new Commission will immediately be able to rectify all the mistakes and irregularities that Parliament uncovered and because of which it called, in vain, for reforms at that time. Like the Court of Auditors, we welcome President Prodi's efforts to reform the Commission and we are following the implementation of these efforts in a constructive but not uncritical way.
Are things finally changing for the better as regards the Community budget? We would have liked to have been able to say "yes" to that question, now that the new Commission has been in office for over a year and has, since September 1999, already been directly responsible for part of the process of implementing the 1999 budget. Unfortunately, we cannot yet answer with a clear conscience, even armed with the Court of Auditors' new annual report. The Court of Auditors has quite rightly noted the many steps that the new Commission has taken - or at least announced - in order to improve matters. Mrs Schreyer also mentioned this. I have in mind new procedures for setting priorities and allocating resources, changes in human resources policy, fundamental improvements in budget implementation and financial control, reform of programmes and the creation of an efficient audit service. But all these are still hopes for the future.
The reality as described in the annual report is, however, more sobering. What is particularly regrettable and almost incomprehensible is that there are still problems about the reliability of accounting procedures. In other words, the Commission has not put its books in order, and the closures only reflect the true financial position subject to serious limitations. Information is missing on the payment of advances and the payment of instalments at the year end, and existing commitments are, believe it or not, undervalued by EUR 2.6 million. At the same time, the Court of Auditors says that potential claims have been significantly overvalued. Parliament expressly drew attention to these serious accounting errors during the discharge procedures for 1996, 1997 and 1998. Even if it is difficult and time consuming to fundamentally change budget management, we might have hoped, Commissioner, that the new Commission would at least manage to get the books straight without delay. But it is apparent that they have not even succeeded in doing that, which is a matter of great regret as far as I am concerned. When you assumed office, Mrs Schreyer, you assured us that you would strive to achieve this.
The European Parliament now finds itself in an extremely difficult situation because earlier this year, in January, it declared that it could no longer accept a situation in which the 1999 closure was still marred by serious errors. You are familiar with the wording of that decision. But if there is no closure, that means that no discharge can be given for budgetary management, just as we said back in January. Closure is a condition for such a discharge. A solution needs to be found here, and I would like to ask you, Mrs Schreyer, if a correction of the 1999 accounts could be envisaged.
Once again, and for the sixth successive time now, the Court is unable to give a positive statement of assurance, that is to say, it cannot give a guarantee of the legality and regularity of the procedures on which the financial statement is based. The number of errors occurring is too great for a guarantee of this kind to be given. The error rate is still well over 5%. Expressed in euros, that means that a sum of approximately EUR 5 billion was spent incorrectly. I most certainly recognise that fraud is not always involved, Mr Karlsson. It is often a case of carelessness or misunderstandings in the face of complicated rules and procedures, but there is no getting round it: an error rate this high is unacceptable and cannot be tolerated in the long run.
I must refute your comments about poor implementation in the Member States, Mrs Schreyer, given that the Court of Auditors was quite clear about where the error rate lay within the Commission and, ultimately, it is still the Commission that bears responsibility for budget implementation. I would like to see more rigour here, so that we can really tell the European public that their money is being properly administered. We are now getting down to work in committee and will cooperate closely with you.
Madam President, I should first of all like to thank the Court of Auditors for its annual report. I should like to draw attention to a number of problems, and I hope that Mr Karlsson will be able to answer my questions today. In connection with the 1997 discharge, we in Parliament agreed that, as Mrs Theato has just said, no discharge for 1999 could be given if the Court of Auditors was not in a position to issue a positive statement for 1999. However, I should like to know how serious the situation is regarding the 1999 accounts. Yesterday, I asked you a question - I appreciate there was not much time - but I should like to have a completely clear answer from you to the question of how great a percentage of error there is. We are told that this cannot be properly calculated. Yesterday, a member of the Court of Auditors gave a press conference and, at this press conference, a figure was given, and so I think we should be given one here, too. Is the percentage of error 5.5? I hope I can obtain an answer.
The Commission employed more than EUR 80 billion in 1999. However, the Commission has not been especially good at administering the Budget. The amount of fixed assets has been set EUR 240 million too low. Liabilities have been set EUR 2.6 billion too low, and unredeemed liabilities have been set EUR 1.2 billion too high. If the management of a private firm had committed such major blunders, then I am almost certain that the owners would have given them the sack. But let us pour a little oil on the waters now, so that we do not get ourselves worked up at this early stage. The former Commission, which was primarily responsible for the 1999 Budget, was indeed given the sack. The new Commission is to be judged this year on how good it has been at cleaning up and implementing reform. I am therefore pleased that the Court is attaching more importance to following up the earlier annual reports. This emerges clearly, of course, wherever there are still problems, but also where some sound improvements have been made.
I could have done with seeing a much more practical annual report from the Court of Auditors. We must have more figures, and we must have more facts. Mr Karlsson said yesterday that it is not easy to come up with figures. I appreciate this, but I asked one of my employees to look at the agricultural section, and in an hour he had prepared a complete report on which countries were concerned, on what problems there were and also on how much money had gone missing. If this can be done in an hour by an able employee here in Parliament, then we can probably also demand that the Court of Auditors issue a report of this kind on all sections. Some unpalatable facts will emerge of course but, at the same time, we are demonstrating that transparency exists. In that way, we can shut the press up, which is merciless and scents blood every year when the Court of Auditors produces its report. Once and for all, we can say: 'Here are the problem areas, and we want to find solutions' . I believe this is a good way of doing that, and I also think that the report should be much more practical.
I should also have liked the Court of Auditors' report to have been a little more user-friendly and to have provided a number of clear recommendations, for example one or two per chapter. I could also do with seeing the Court of Auditors produce its report earlier in the year. It would give us more time for the discharge procedure in Parliament, and we should not need to defer the discharge every single year. As rapporteur, I now have only 14 days in which to ask the Commission questions, and in 14 days it has to supply me with the answers. It is almost unreasonable to make such demands, so if we could obtain the report much earlier, we could also produce a piece of work of even higher quality.
I am also pleased that the Court emphasises that the 7% margin of error does not only relate to fraud, and I hope that the press is listening hard in the press room so that it is not only the scandals that are reported. There may be irregularities or ambiguities. What is really a relief is that it looks as though the right way to combat fraud has been embarked upon. Only very few cases have been referred to OLAF and for criminal investigation in the Member States, but it is important to remember that, as Mrs Theato also mentioned, 7% of the Budget corresponds to DKK 5 to 6 billion. If it comes down to figures, that amount is larger than the whole of the EU' s development aid. Reform of the Commission is largely about making the individual Directorates-General responsible, and I should like to ask the Court whether it has plans in future to restructure the annual report so that chapters for the individual Directorates-General are prepared. I shall try as early as this year to see whether this can be done so that we can make a start on assessing the Directorates-General. We can also make a start on assessing the Commissioners and giving them marks according to how good they are. They could perhaps be given a push in the right direction, if need be.
The Court of Auditors emphasises once again that daily administration of most EU resources, for example within agriculture and the structural sphere, takes place in the Member States, and I completely agree with what has been said to the effect that the Member States now need to make sure they get their act together. The Member States avoid responsibility, misappropriate funds and do nothing whatsoever to exercise control and, every time criticisms are made, a storm of criticism rains down upon those in Brussels, that is to say the Commission and others. I think the Member States should be ashamed of themselves. In 1995, a convention to protect the EU' s economic interests was adopted. There is only one Member State which has implemented this in its legislation. It is simply not good enough, so make sure you in the Member States get your act together.
Finally, I want to say that I am delighted with the cooperation in connection with the discharge. I am certain that we shall achieve a result, but it requires openness and honesty from all parties. We in Parliament are in no doubt that we want to be involved in doing something sensible, and we shall give discharge in April if we get what we are asking for.
Madam President, I too would like to thank the chairman of the Court of Auditors for their report, and the Commissioner for their response to it. Yet again, public opinion will be the first casualty when the news hits the streets that there is to be no positive statement of assurance for European expenditure this time round either. Everyone knows - and this will crop up time and again - that the Member States spend the most money. So they must be the first port of call when it comes to raising revenue as I see it. It is also no secret that the lion' s share of expenditure goes on agriculture. A number of years ago, the Commission established, at Parliament' s insistence, that if there are irregularities, this could mean an additional financial correction of 25% for the Member States. I understand that the Court of Auditors is studying this, and would it not have been interesting if the Court of Auditors had studied what effects this had? Could the same principle be applied to other sectors? I would be very interested to know.
I completely share Mr Blak' s dissatisfaction with the fact that the Court of Auditor' s report does not contain exact figures. Is the reliability of the expenditure 5% or 7%, and is it true that reliability is less than 3% in the case of agricultural expenditure? The Court of Auditor' s constant refrain is that they do not have sufficient staff to analyse this. That may well be true, but when the Court of Auditors reaches a verdict, I take it as read that it will be based on exact figures. What I would like to know is why these figures cannot be published? I also think we should set up a mediation committee for agriculture. Then, any disputes between the Commission and the financial corrections could be brought before it. Would the Commission and the Court of Auditors be prepared to endorse this proposal?
On a final note, Madam President, this financial report covers 1999. The Commission is bound to point out that it did not take office until September 1999, and will therefore deny all responsibility. I think it is high time we heard the last of that. I feel the Commission must give us a clear indication of when it expects to be able to deliver a positive statement of assurance, for we cannot keep postponing it year after year, as we have done since 1995.
Mr President, Mr President of the Court of Auditors, Commissioner, ladies and gentlemen, I would like to thank you, Mr Karlsson, for this excellent report. I would also like to thank you for the procedure you followed. We were able to read things through more than a week in advance, and come well prepared. I believe that in principle it is a sound procedure.
Only, to be perfectly honest with you, I was rather disenchanted with yesterday' s meeting of the Committee on Budgetary Control. It was too short. And you actually failed to answer a number of precise and really rather crucial questions put to you by the delegates, which I think is a shame. Some of these questions have already cropped up again in today' s debate, and I read in today' s Süddeutsche Zeitung that some of your colleagues do make detailed statements. Their themes are fraud, irregularities, and mistakes running to DM 8 billion. I also read that the erroneous percentage is certainly in excess of 5%. Why do we keep harping on about this figure? Both Mr Mulder and the rapporteur did the same. We want to know why because it is important in our estimation. We have made political statements about this in the past. I would therefore be grateful if you could respond to this question again.
We are aware that things are in very bad shape in the Commission, and that it still lacks a culture whereby the European taxpayer' s money is administered effectively. That is a pity. Of course, we all know that the Commission is working on its programme of reform. The President of the Court of Auditors also made reference to this, and in this sense, next year' s report will, of course, be the moment of truth.
There is also indeed a need for action in the regional and national parliaments, because it is the Member States themselves that are responsible for a great many errors. I would therefore urge my counterparts in the national parliaments to ratify the two conventions that have yet to be ratified by all the Member States. I also call upon the Ministers, Heads of State and Government to endorse the proposal for a European Public Ministry at the Nice Summit.
Lastly, Mr President of the Court of Auditors, a final request. Could you please make your report a little more user-friendly? Tell the whole story. Name those Member States that are performing well, and those that are doing badly in some areas. It will make it more readable. It will raise interest in your report and give people the incentive to do better next time.
Madam President, I, along with all my colleagues, wish to welcome this annual report which is presented to us in a spirit of constructiveness. The Commission and the Member States should see it in this light and use the findings of this report as a tool for improving their performance in managing the EU's finances.
It is regrettable that it is not possible for the Court of Auditors to give a clean bill of health to the Commission with a positive Statement of Assurance. This situation has not changed since the first Statement of Assurance was published in respect of the 1994 budgetary year. Member States are responsible for managing 80% of the expenditure and a range of errors has been found by the Court at Member State level. This is somewhat disquieting. We should remind ourselves that the EU resources come directly or indirectly from European citizens. There is, therefore, a clear duty to account for every last euro of expenditure. We must ensure that the European citizens receive value for money.
I am pleased that the Commission has taken steps to improve its management control over Community finances, and systems are being put in place in the Member States. This will diminish the level of errors. The Commission must be vigilant in its pursuit of proper management procedures at Member State level. We in Parliament must also be vigilant in seeing that the Commission carries out this task.
The Commission has responsibility for implementing the budget. Proper management and control procedures, lack of planning, inadequate evaluations, loose or non-existent eligibility criteria frequently feature in this report. This, combined with the negative Statement of Assurance, makes some worrying reading for the taxpayer. I know that this report and the work that Parliament is about to embark on in the context of the discharge procedure will contribute to greater vigilance when it comes to Community spending. In conclusion, let us approach our task in a positive and constructive spirit in the best interests of the citizens of the EU.
Madam President, Mr President of the Court of Auditors, in 1999, the Netherlands made the highest per capita contribution to EU coffers. As a representative of these net payers, however, I am really rather disappointed in the Commission' s performance. We could give this Commission the benefit of the doubt over the discharge for 1998 because it was saddled with the legacy of the ousted Commission. However, the present Commission has to answer for the 1999 annual report and, unfortunately, it lists a whole series of shortcomings in the Commission' s accounts. What concerns me is that the Commission evidently does not consider itself bound by the budget approved by Parliament. Firstly, the Commission has committed EUR 400 million more than we budgeted for, and secondly, it has modified the original budget and implemented a revised version without Parliament' s approval.
In 1999, the Netherlands only received 3% of total agricultural subsidies, when proportionally, it should work out at around 5%. I do not begrudge the poorer EU countries a comparatively larger share of agricultural aid, but to me, this makes it all the more unpalatable that the majority of irregularities should have arisen in the payment of agricultural subsidies. I would be very interested to know which Member States have benefited the most from these irregularities. The number of irregularities in the structural funds payments warrants a thorough investigation into the way these funds operate and their effectiveness.
Reforming the Commission is no guarantee that previously recorded irregularities will not arise in the future. Therefore, now and in the future, the Commission will be held to account for non-compliance with the rules.
Madam President, I should like to begin by thanking Mr Karlsson for the important work the Court of Auditors is doing, and I also thank him that this year the publication of the report has not been pre-empted by newspaper headlines based on biased leaks, which sow so much mistrust of the work of this serious and impartial Court and of the tasks this Parliament and the other institutions have to perform.
I especially appreciate the impartiality of his report, in which he points out the faults and praises the progress; for instance, he praises the fact that the Commission is getting moving. I belong to a group of MEPs working on the reform; we have just been with President Prodi and have seen that he has personally taken on the development of the White Paper in accordance with many of the recommendations that have been received year after year from the Court over which Mr Karlsson so ably presides. It must be said that this is actually a process on paper which takes time to turn into action, but it is going along the right road. It is going along the road that you, this Parliament and the independent experts are indicating. Problems still lie ahead on this road, however, such as the overly-long transitional period laid down for the reform of the Financial Regulation. We are in a period that is bad for everyone, including those responsible for payments, in which we have an old system, a new system and an intermediate period in which there is a certain feeling of confusion. I should be grateful if the Court would issue its opinion on the reform of the Financial Regulation soon.
Madam President, I must ask: where is the Council in all this? I think the Council is responsible for five sixths of Mr Karlsson' s report and for the spending it approves. Where is the Council? Right now, Madam President, I should like to stop talking and wait for someone from the Council to come here. Therefore, may I suggest that in the next debate on the presentation of the accounts, the Council should be present and intervene.
I repeat that the part of the report I most value is the recognition that the Commission is getting moving; but the same cannot be said about the Council, whose importance lies not only in the spending figures. You say that you keep on drawing attention to serious and persistent weaknesses in Member States' control and management systems, and you say that most of the errors occur in the main spending programmes managed by the Member States' administrations. I believe that we, the members of this Parliament, will be able to point to and lay the blame on our own administrations if they do not meet their commitments, but you have to do us the favour of clearly indicating the States and the programmes. I am convinced that in order for the Community' s financial interests to be properly defended any management failures must have consequences in the budget and Parliament must be able to deny funds to a Member State for repeated breaches of spending control regulations.
Mr Pomés Ruiz, it is totally unacceptable that the Council' s seat is empty. You were quite right to bring it to my attention.
Madam President, I am grateful too that the Council have come back because I have got something to say to them as well.
Can I first of all thank Mr Karlsson because cooperation with the Committee on Budgetary Control this year has been much better than in previous years. Your work is crucial to our job because you are the experts and we then sort out the political problems.
We must not forget that this report refers to the 1999 budget, the year when there was the forced resignation of the Commission, so it is clearly too early to judge yet. Next year will be the beginning of the real test as to whether the Commission's reform has started to bite at all.
It is interesting to note that a key part of the Commission's reform is the whole question of who takes responsibility. Where does the buck stop? Who is responsible? We should today be assessing how the Commission and the Member States spend the money rather than assessing the work of the Court of Auditors. But I find that the work of the Court of Auditors has not been done sufficiently well to help us to do our job.
Let us not forget, and I hope the Council once again is listening, that 80% of the money is spent in the Member States. The Court, as in other years, has failed to point out exactly where those failures occurred. We have asked time and time again for a 'sinners list'. We want to know where the problems lie, in which Member States, in which areas. We even want to know about good practice. You will note from one part of the report that two Member States have been exemplary in terms of VAT collection but how are other Member States supposed to copy these Member States if they do not know who they are.
We need names. If you the Court will not do your job of naming and shaming, then we will have to do it for you. But your legitimacy as an auditing body will be questioned, and some might even suggest that some members of the Court are keen to protect the interests of Member States that nominated them. Will you make a commitment to do this in future, Mr Karlsson, because a lack of clear information in the report makes it very difficult for us to put pressure in the right areas on the worst offenders.
I call on you also to publish a league table of those countries which have the worst record of maladministration in the EU and in what areas. Europe's taxpayers deserve to know where the money is going. Without the facts we are fighting fraud with one hand tied behind our back.
Of course, there are no magic solutions to improving financial control in the Commission. The whole process will take time. We have a lot of vested interests to challenge but we will be watching next year's report for concrete evidence that the measures the Commission has put in place since its investiture have had a real impact in stamping out financial mismanagement.
Madam President, the enlargement of the European Union is looming, and the report by the Court of Auditors leaves us in no doubt that there is still a great deal of work to be done in the candidate countries too. If we are to do all this on the already modest budgets we have at present, how are we to manage when these countries actually become members and start participating in the common agricultural policy and the Structural Funds? My group therefore feels it is imperative to start implementing our rules on financial control in the candidate countries without delay. We cannot start treating them as fully-fledged members soon enough in this respect. I would therefore ask the Court of Auditors to give us more information about this in future reports, so that we do not have to face any nasty surprises come accession day.
Madam President, it is all very well having one representative from the Council here, but that is not enough, because - as has already been pointed out on several occasions - the majority of serious errors have been committed in the Member States. The Committee on Budgetary Control can no longer tolerate the impression being created, year in year out, that 'it is a real shambles in Brussels' , when the main culprits are sitting in the capital cities. That is why, Mr Karlsson, we are asking you to give us a better idea of who is doing well and who is making a mess of it. Only then, i.e. if those responsible are named, will we be able to tackle them and really get down to putting Europe' s house in order, so as to win back our citizens' trust.
Finally, winning back that trust is also an important aspect, and I hope that by the end of this year, Parliament will have a clear statute, so that never again will these delegates be shown in a poor light in a Court of Auditors report. In order to achieve this, I also wish you, Madam President, a great deal of staying power, and would like to thank you for the commitment you have already shown to date.
Madam President, I too would like to very sincerely thank the Court of Auditors for its report and also for the assessment that the Court gave the Committee on Budgetary Control yesterday, in which it stressed once again the much-needed efforts being made at reform. However, I would also like to support what Mr Staes said earlier. I think that if the Court leaves this much room for interpretation in its report, the result will always be critical headlines. For example, the Süddeutsche Zeitung today has "Over DM 8 billion misspent - Court of Auditors refuses to give Commission discharge - Accusations of sloppy budget management". This headline relates to a press conference by Mr Friedmann, and I must ask, Mr Karlsson, why Members of the Court of Auditors are making different statements, first in our Committee on Budgetary Control and then apparently to the press.
I believe that we urgently need clearer criteria for next year's report by the Court of Auditors. The Commission and the Court really have a duty here. We need objectives in the various sectors, so that the public can genuinely judge where improvements have been made, otherwise the same thing will happen again every year, despite Parliament's endeavours in the direction of reform, based on the Court of Auditors' reports. We give our blessing to these reforms and then headlines like this more or less wipe out the benefit of all these efforts at reform in the public's eyes, because the public then just focuses on the mistakes and does not see the efforts that have been made to really achieve reforms.
I therefore implore all of you to consider once again how we can set objectives so that we will be better prepared in terms of media relations next year.
Mr President, ladies and gentlemen, we recently reached an agreement with the Court of Auditors under which we would be able to obtain advance information from the Court's annual report on a totally confidential basis, and we also agreed that we would be discreet about this. I am saddened to see that the Members of the Court of Auditors do not apparently respect this kind of agreement. So my question is whether we should repeat an arrangement of this kind in the coming years. I really think that you should have some concerns about the culture on your side, if the Court of Auditors is not capable of keeping its side of the bargain on such issues.
Secondly, various honourable Members have already mentioned the lack of clarity here. You know, Mr Karlsson, that if you do not include the figures in the report, then others will work them out for you. Mrs Rühle and other previous speakers have mentioned percentages. Bearing in mind that there are error rates of up to 7%, Mrs Schreyer can no longer come along and tell us that the Court has endorsed the Commission's actions and has said that the Commission is on the right track, because that, of course, would be the track over the edge of the cliff! But you have not included that in your report, and I am sick and tired of hearing, year after year, that the Member States are responsible for 80% and the Commission for only 20%, while the report itself does not point the finger of blame! The points Mrs van der Laan made earlier should be included, and I am pleased to say that we agree about that. Let me be quite clear about this, you should name the Member States who are to blame even if you are nominated as Members of the Court of Auditors by those same Member States.
After all, we have to judge what the new Commission achieved in 1999. What disturbs me, Mrs Schreyer, is that in many cases you have not honoured the commitments you gave to act on the Court's comments. I urge you, there really is some scope for improvement in the future - otherwise, your protestations that you want to adopt the right approach in tackling irregularities will merely be empty words.
Mr President, although the Court cannot provide a positive Statement of Assurance for 1999, the tone of the report on the whole is more positive than it has been in previous years. I would like to congratulate the Commission, and Commissioner Schreyer in particular, on the Court's observation that many of the changes it has requested are being implemented or are on the way to being implemented. There is particular praise for the reform programme set in motion last year.
I would also like to pick on the Council by asking why it is not moving forward on Article 24 of the Financial Regulation. Parliament moved very quickly to give its opinion and I hope that Council will be able to do the same and adopt its position well before Christmas.
Having said that, I was disappointed in the report as the first step in the discharge procedure. It is too political in the negative sense of the word. It avoids strong criticisms and it does not point any fingers. Other Members have already pointed this out. Member States should be put on the spot when they misuse Community funds, and political groups in this Parliament should be named when they misuse taxpayers' money, as my colleague, Mr Kuhne, pointed out earlier this year. The error rate should be made explicit so that targets can be set for getting the error rate down.
We need to look at the way the Court works and how its independence from the institutions and the programmes it is meant to audit can be strengthened. That may require giving the President of the Court more power to take decisions on the Court's working methods and on the way it communicates.
I should like to say a few words about Parliament's place in this report. The report is positive about steps that have been taken by Parliament to remedy problems that have been identified by the Court, too positive in my view. Many of these changes have either not yet been implemented or have been implemented partially. Parliament can solve most problems by swiftly moving on two fronts. Firstly, by instituting its own internal audit service and secondly, by adopting three urgently needed statutes: a statute for Members, a statute for assistants and a statute for political groups.
Finally, Mr Karlsson, while we, as a Parliament, make all these changes, perhaps you could go and help America count its votes! The error rate in the Florida count is clearly still too high. Perhaps some European Union common sense will help sort out the problem and give George Bush his rightful place in history - its dustbin!
Mr President, Commissioner, Mr President of the Court of Auditors, ladies and gentlemen, this new report from the Court of Auditors which we have just received is of interest to the Committee on Budgetary Control because it makes a number of points concerning the problems of managing the Community budget, while at the same time warning us against the narrow interpretations that could be extracted from the crude exploitation of certain figures.
But in addition to these, Mr President, we need more detailed explanations and analyses in order to progress. Let me quickly expand upon three points.
First of all, there is a question of terminology: even though all too often no clear distinction is made between the notions of fraud and irregularity, the Court of Auditors warns us against the temptation to consider irregularities or errors as tantamount to cases of fraud. But it must be pointed out that the Court of Auditors itself says that cases of fraud are few in number.
This report raises another point: the problems linked to VAT. VAT is an important component of the Community budget revenues. But it has to be recognised that we are faced with a complex system. Rates differ from one Member State to the next; their make-up also differs from one Member State to the next. For example, there is regional VAT in some Member States. We also still need to continue to question the implementing of fiscal harmonisation.
The third point I would like to make concerns the debate which took place yesterday evening when the Court of Auditors' presented its annual report to the Committee on Budgetary Control. The Court of Auditors was asked - and a number of speakers have reminded us of this morning - to explicitly name the Member States in which fraud and irregularities have been uncovered. I would warn us against the temptation to indulge in such practices. We are not looking for scapegoats, either in our institutions or in our Member States. What is more, as the working method applied by the Court of Auditors is based on sampling, we only have a partial view of the situation.
The report from the Court of Auditors highlights, somewhat more so than in the past, the situation regarding the management and control of Community funds by the Member States. This analysis should lead us, as MEPs, and the Commission to put forward proposals to improve the management and financial control systems which the Member States must implement in order to protect the financial interests of the European Union. In conclusion, I would call for improved cooperation with the Council.
Mr President, Mr President of the Court of Auditors, Commissioner, over the last two years the Court of Auditors has published six special reports on the subject of the common agricultural policy. In its special report on subsidies for the disposal of skimmed milk, it highlights a lack of supervisory measures, a level of falsification of milk data and fraudulent use of this data that is unparalleled in any other agricultural sector.
In its report on the disposal of butter, the Court of Auditors noted that 89% of the budget is spent on subsidies to the food industry through procedures of dubious transparency and of even more dubious efficiency in terms of their impact on farmers' incomes. In both cases, this involves a limited number of countries and a limited number of economic agents, who are the direct beneficiaries of these policies. In what has been its most important work on the common agricultural policy, the special report on arable crops, the Court concluded that, from 1993 to 1997, the Community budget paid out a sum of more than EUR 13 billion more than could reasonably have been expected. Arable crops represent 43% of the CAP budget, but only 10.7% of the end product. In 1995, almost 40% of payments went to the top 3% of beneficiaries, whilst 57%, the smaller beneficiaries, received only 4.5% of payments.
The Court, therefore, quite rightly concluded that support for farmers should not be provided on the basis of price, production or area, but of support for the net income of farmers or of agricultural work units. These are excellent, high-quality documents, which are a "drop in the ocean" in a common agricultural policy that still gives special treatment to larger farmers at the expense of the smaller ones and to countries and regions at the heart of Europe at the expense of peripheral countries and regions. It is a shame that the Court of Auditors' annual report, which is supposedly drawn up to reflect the most relevant aspects of the work undertaken in the course of the year through the special reports, did not include these studies and decided to concentrate on other issues on which it had not undertaken specific studies.
First of all, on the procedure for presenting the annual report to Parliament and the Budgetary Control Committee, I am happy to listen to the assurances from Members of Parliament that the situation this year is more satisfactory than before. I hope that we can jointly conclude that we have found the right approach to the discharge procedure.
I say to Mr Staes that I am sorry I did not have the chance to answer all the questions that were asked in yesterday's meeting. I may also have that problem today. However, I pointed out that we are only at the beginning of this discharge procedure. I sincerely hope that we will be able to give a reasonable answer to any question that Parliament or the Budgetary Control Committee wishes to ask and that all questions that were asked yesterday and in this debate will be properly answered.
I now turn to the construction of the Statement of Assurance and the question of figures. First of all I point out - not only to Mr Blak, rapporteur for this year's discharge, but to Mr Mulder - that we have gradually changed and developed the procedure for drawing up the Statement of Assurance in close collaboration with this Parliament and the Budgetary Control Committee, to meet with the wishes of the Committee by including in the Statement of Assurance the specific observations in the different budget areas. This is a result of the discussion that we have had hitherto.
I emphasise - to Mr Mulder, Mr Blak, Mrs van der Laan, Mrs Morgan and to all the other speakers who have expressed themselves on this issue - that the Court will continue to develop that. But I should like to make it abundantly clear that a procedure of this kind has to develop very gradually so that we do not have a complete change in the method of data collation because then the value of this exercise would not meet the requirements we are set under the Treaty.
Concerning the accuracy of the figure that Mr Blak queried: 5.5% or 3%? I do not want to sound demagogic but this question is intellectually on the same level as the question "when did you stop beating your wife". Do not ask me questions that are impossible to answer. We did not produce a figure last year and we have not produced a figure this year. So the question of whether last year's figure corresponds to this year's figure is unreasonable.
A Statement of Assurance is a very detailed exercise, including not only specific observations on the different budget areas but also a global appraisal. We will study that in detail, with your excellent secretaries. I am very happy to hear that you have staff at your disposal able to summarise the Court's report in one hour. I am extremely happy. Perhaps we will steal that person from you. But we will have a chance to go through all that. I will see to it that the rapporteur for the discharge is fully informed of all the details.
Members of the Budgetary Control Committee point out the need for more precision. You are right that we have to be more precise in our observations. When you study this annual report you will find that what the Court is trying to do is to see to it that the clearance of accounts becomes a real instrument for analysing shortcomings in implementing the agricultural policy. But a delay of more than two years makes the value of this exercise very limited.
What we also point out is that, in the other area of the big bulk of spending in the Member States, we do not have a procedure corresponding to the clearance of accounts. That is in the Structural Funds. It is very difficult to be more precise when we do not have a clearance system that would give the answers that we ask for, for instance in respect of the Social Fund.
I pledge that we will continue, together with the Committee on Budgetary Control and Parliament, to see that we develop more precise information so as to tackle the real problem. The Court entirely agrees with Parliament that it is not only a question of reform of the Commission or of Parliament reforming its way of working with financial control. The Court of Auditors also has to change its working methods.
Now, to the question of naming: I cannot accept Mr van Hulten's view that this report is too political in the sense that we avoid naming the names that should be named. You are listening to a Member who, as rapporteur for the Committee on Development, was once responsible for naming not only two countries but two companies and where the Court of Auditors was taken to the Court of Justice because of that.
He implies that for political reasons we are scared to mention the names necessary for the audit that we independently find important, but I have evidence to prove the opposite. It was quite clear, in this particular case, that the Court of First Instance supported us by saying we not only have the right to mention these names but also a duty to do so.
If you look at the report of the Court of Auditors on the anti-pollution measures of the Commission, you will find not only countries named but also regions and the French Member of the Court of Auditors from Brittany, Mr Jean-François Bernicot, did not protest at the fact that we dealt with his Brittany page after page.
When it is relevant, from the audit point of view, we mention everything that has to be mentioned. This is the policy and principle of the Court. The intention of the Court of Auditors is not to become a political instrument but to be an objective instrument for your political control here in Parliament and we will continue to work towards this end.
Having said that, I pledge that we will listen carefully to Parliament's requests for more precise instruments of analysis and we will ensure that we can use all these instruments to satisfy the needs of political control. I will come back to that next time when I report and give you the plan for the programme of work for next year when we see each other again.
I stress, Mr Mulder, what I said yesterday. From a technical, statistical point of view, specific DAS figures on each country and major political field would require an enormous amount of personnel because when you diminish the population you increase the need for the sample so the amount of sampling will require an enormous amount of work that I do not think anyone would find feasible. That is why we should use other methods and adopt the approach that we have agreed on the specific observations field and bring the DAS exercise more in line with the other audits, not only of the Court, but also of the Commission and of the Member States, in the clearance of accounts.
I was also thinking about Florida this morning, Mr van Hulten, and I am thankful that I was not responsible for auditing the election procedure in that specific state. There is always something to be happy about.
I hope that the debate is over so that I can answer any question that I may have forgotten. I must comment, Mr Blak, on what you said. You want us to restructure the report and we have done that.
I would just like to remind you that after the dialogue that we had between the Committee on Budgetary Control, we have restructured the report. You suggested that the report should reflect the portfolios of commissioners or directors-general. I would warn against that. Commissioners, like Mr Fischler who is responsible for executing half of the budget, must have a bigger chapter than those commissioners who have no dealings with the budget. Let us be open and discuss how we will structure the reporting so that it will be as satisfactory as possible.
Thank you very much, Mr Karlsson.
The debate is closed.
Ladies and gentlemen, as I am sure you will have noticed, the last part of the speech by the President of the Court of Auditors was marred by an unfortunate bug that intruded between his speech and this Chamber. For that reason and in order to sort out this bug, we shall have to suspend the sitting for two or three minutes to find a way of solving this technical problem.
(The sitting was suspended for three minutes in order to solve a technical problem)
General product safety
The next item is the report (A5­0309/2000) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a proposal for a European Parliament and Council directive on general product safety (COM(2000)139 - C5­0224/2000 - 2000/0073(COD)).
Mr President, today we are debating a proposal on general product safety. The Parliamentary Committee on the Environment, Public Health and Consumer Policy considers it to be a generally good proposal. Therefore, there are few amendments. Perhaps the quality of the proposal is due in part to the fact that the Commission consulted over 14 consumer organisations and these pointed out the difficulties there had been in implementing the 1992 directive. I think some of the observations made by the consumer organisations are included in the Commission' s proposal. I shall give one example, one that I know the Council has some difficulties with, but which for Parliament is highly important and we wholly support it: the ban on exporting products deemed unsafe to third countries. And the same has happened with other proposals in the document, which to us seem acceptable. Therefore we have not made too many changes, but there are some which we believe will better safeguard consumer rights.
This report was approved by a large majority in the Parliamentary Committee on the Environment, and I shall therefore stand by the result of the Committee' s vote.
The proposals approved in the Committee on the Environment deal with enhancing transparency and consumer information; ensuring the recall of products even when they are already in the hands of consumers; limiting professional confidentiality to the bare essentials; clarifying the definition of a safe product and a dangerous product; including the monitoring of the safety of product installation and maintenance (because sometimes this installation and maintenance may present a risk to consumer safety); including the precautionary principle, a useful principle little used in the European Union (if it were, we would not have problems such as mad cow disease, to be examined this afternoon, the dioxin issue, or other matters relating to genetically modified products); ensuring a certain harmonisation of surveillance and follow-up programmes (it is important that Member States should maintain some equality in these surveillance and follow-up programmes); and in general arranging for consumers to be given information in the language of the country in which they buy the products.
Mr President, unfortunately we cannot accept some amendments first tabled in the Committee on the Environment and now tabled here, which go against these principles. I shall mention two examples. The first concerns Amendment No 4. It proposes removing a paragraph which simply asks producers and distributors to inform the authorities in the Member States immediately if they learn of a dangerous product. We must not allow this paragraph to be removed. Another paragraph that some wish to remove concerns professional secrecy and says that professional secrecy must be subordinated to the efficiency of dangerous product surveillance and follow-up services. We must not allow this paragraph to be removed either.
Some amendments, such as Nos 1 and 18, deal with questions that basically concern the United Kingdom, and it must be said that all the groups from the United Kingdom, whether socialist, popular or green, have supported them vehemently and they have been approved in the Committee on the Environment. They relate to a matter that is very specific to the United Kingdom, that is, charity shops and sales more or less between private individuals. Some of us from other countries do not understand so well this concern of our United Kingdom colleagues, but the amendments were approved in the Committee on the Environment and so I have to explain the fact.
Mr President, I thank the Commission and the Council for their collaboration in the preparation of this report. I believe the Committee on the Environment has drawn up a report that tries to go more deeply into consumer rights and safety. In view of what has happened in recent years, especially in the food sector, I believe this to be a very important directive and I hope it will be approved by a large proportion of this Parliament, even though, as I said before, certain amendments presented go against the spirit adopted in the Committee on the Environment.
Mr President, ladies and gentlemen, the attitude of the Committee on Legal Affairs and the Internal Market towards this matter is quite different from that of the responsible committee, the Committee on the Environment, Public Health and Consumer Policy. We believe that a whole raft of amendments to this proposal for a directive are necessary, and regret that the Committee on the Environment, Public Health and Consumer Policy has not adopted these. I am therefore deeply grateful to the PPE Group for having adopted these amendments here today and tabling them for further debate here in this Chamber.
I would like to comment on just two aspects. First, we believe it is wrong that the possible liability of suppliers of services is addressed under this directive on general product safety, because we quite simply consider that issues relating to potential liability of suppliers of services have no place in this directive on general product safety, but should, if necessary, be dealt with in parallel elsewhere.
My second point is about export bans, which have previously been so highly praised. A majority of the Committee on Legal Affairs and the Internal Market is of the view that there is no legal basis for these. In light of recent experience, notably the European Court of Justice ruling on tobacco advertising, I can really only urge this House to heed the recommendations to plenary of the Committee on Legal Affairs and the Internal Market, as the committee responsible for such matters. Otherwise, I regard it as quite possible that the European Court of Justice will make another embarrassing ruling on this issue. For this simple reason we have expressed a different viewpoint, and we can only advise this Chamber, on behalf of a majority of the Committee on Legal Affairs and the Internal Market, to accept Amendments Nos 38 or 41 in particular, as these relate to a weakening of export bans.
On behalf of my group, I would like to say that if neither of these amendments is adopted, the PPE Group believes that the entire report should be rejected, because we really have had enough of adopting illegal proposals in this place!
Mr President, in March this year we adopted the directive on cableway installations designed to carry persons. If the directive had already been implemented, the accident in Austria might not have happened. This demonstrates just how important legislation is here, and directives in areas as sensitive as product safety need to be implemented as soon as possible. I hope that will happen before 3 May 2002.
The proposal on product safety before us today is a general directive relating in particular to those areas not covered by existing directives. I would like to thank the Commission for adding a very important new point here. I have in mind the presumption of conformity, that is to say that if products comply with European standards they are considered to be safe. I believe that this principle is enormously important for consumer protection because it makes it possible to check at any point whether a product complies with standards or not. In view of this, Amendment No 37, which provides for external certification and for CE declarations to be issued not just by companies, but also by external and impartial agencies, is particularly important for consumer protection, because it would, of course, considerably increase consumers' confidence in such declarations.
In the case of Amendment No 14 on the publication of standards in the Official Journal, I naturally have some difficulty with this because the present copyright is with the national standards agencies, who are therefore entitled to royalty payments from the European Union. In addition, there is the question of what the scope of current standards in Europe is and what the scope of European standards would be. I therefore have some very considerable reservations and wish to reject this particular provision.
With regard to export bans, it cannot automatically be assumed that our standards are appropriate throughout the world. There are many countries that have their own regulations and safety standards which meet those countries' needs far better than standards currently in force in Europe.
Mr President, Commissioner, Mrs González Álvarez has produced a very convincing report, but my group does not agree with the idea of product liability applying to services as envisaged by the Commission. For example, in many sectors, products are no longer assembled by the manufacturer, with the component parts instead being delivered to dealers. This means that everyone involved in the sales chain who can affect the safety characteristics of a product now bears liability as a manufacturer, so that all dealers who carry out assembly work are classified as manufacturers. We believe that in such cases the trade should not be burdened with manufacturer's duties under product safety legislation. There are certainly other ways of guaranteeing adequate protection for consumers under civil law, for example, compensation for damages as a consequence of contractual liability. I must say that I was amazed that the Commission's experts have not solved this problem themselves and I trust that the new Commissioner will give this problem some more thought. And I hope that there will not be any problems with the Commission as regards exempting charitable organisations and non-profit making bodies from the provisions of this product safety directive.
When it comes to exports, I quite agree that exports should be banned in cases where the Commission has stopped a product from being placed on the market or has ordered a product recall. But a Commission requirement for safety checks cannot be sufficient grounds for bringing whole branches of the export business to a halt. As various honourable Members have already said, at the very least proof that different safety rules apply in the importing country should be accepted. I can only urge the Commission to think again about this problem area, please. We are at first reading. At second or third reading it is necessary to secure the famous 314 votes, and if the report is still in the same form as now that will certainly not happen.
Mr President, I join the general congratulations to Mrs González Álvarez who has been a sympathetic and inclusive rapporteur. She may occasionally have found the eccentricities of British car boot sales hard to follow but that, too, came within the remit of her personal charity.
This directive should be welcomed by the whole House and the issue of general product safety and its extension is something which must be commended. In the Committee on the Environment, Public Health and Consumer Policy, under the wise guidance of our rapporteur, we passed a series of amendments which, again, my group would commend en bloc to the House today. We are less happy with some of the later ones. We have heard the justifications for them and for the reprise of the industrial arguments which we heard in committee. We remain unpersuaded and we will vote against most of them.
Perhaps before the vote, Mrs Lulling or one of her colleagues, will tell us what the exact wording, particularly in the English version, of Amendment No 42, is. We could support it if the wording was 'installation and maintenance' and not 'installation as maintenance'. I am sure this is an error and if this can be confirmed, we will support it.
This proposal includes some extremely valuable general principles including the one which the other side of the Chamber appears to find offensive. That is the principle that we do not export products that we believe are unsafe for our own people in the European Union. Increasingly, as world trade develops, we are faced with this problem and we have to tackle it and not back away on the grounds that somehow the rest of the world does not matter, whether it is the safety of its health, its foodstuffs or the product which we export to it. We have to look now at the links between products and services. The Commission have begun to take a tentative but welcome step in that direction and perhaps the Commissioner will say more about that when he replies.
Finally, I would like to say a word about charity shops and car boot sales and all those other exchanges of donated and individual second-hand goods. The charity shops welcome the general protection of this directive. But they need an exemption from the obligation under Article 2 to provide information that they simply do not have. Our Amendments Nos 1, 8 and 18 bear on that point. I hope it will be possible for the House to support these because it cannot be anybody's intention to see these valuable and usually non-profitable charitable activities effectively driven out by an information provision which should relate to mainline manufacturers and to new or well attested products. Provided the vendor can always inform the buyer of the nature of the goods and the limitations on the information that should be sufficient.
Mr President, it is a fact of life that directives must be evaluated and modified from time to time, and in fact this occurs all too seldom. As far as we are concerned, the Commission deserves to be complimented on the way it has handled matters on this occasion. The procedure it followed was first-rate and also very inclusive. This directive gives rise to a certain tension between what can reasonably be expected of producers, on the one hand, and consumer protection on the other. In that respect, I would, in a sense, concur with Mr Lehne when he said that recent statements by the Court indicated that this is a rather nebulous area, when it comes to what the Union can, and cannot, do. In particular, the aspect concerning the definition of exports is something we must look into very closely.
As matters stand, my group is inclined to support the proposals now on the table, but I would appreciate it if the Commissioner could go into this aspect again in a little more depth. Incidentally, we support the Commission' s proposals concerning the extension of the directive's scope of application to include services, and also the incorporation of migrated products, even though there is certainly still a lot more that could be done in these areas, which will no doubt fall to us in the future. We concur with the rapporteur where he has highlighted the importance of providing consumers with information about the risks, and the need for transparency, especially in the sphere of health and safety. That must indeed be the general principle.
Two final remarks, the first of which relates specifically to a particular amendment concerning the Commission' s proposal that producers should inform the competent authorities immediately when they discover that a product is dangerous. We believe this to be a very important element. There is a proposal to scrap this idea, one of the considerations being that producers should not have to incriminate themselves, and also in the light of professional secrecy. We feel that the emphasis really must be on consumer protection here, and that a producer who discovers that his product is actually dangerous should not be allowed to sit on his hands.
Finally, a brief question for the Commission about Article 4, which concerns European standards and the question as to whether they must be disclosed. I would be grateful if the Commission could go into this in a little more depth.
Mr President, the proposal under consideration was certainly long-awaited. However, what we have to decide is whether it responds fully to the aims which, eight years ago, it was hoped to achieve through its promulgation or whether it may create further confusion. And this is certainly not the fault of the work carried out by Mrs González Álvarez, who has endeavoured very successfully to improve the legislation under consideration, but is inherent in both the guidelines and parts of the proposal itself. Firstly, in the case in point, the Commission, as the principal author of the legislative process, appears to have appointed itself an administrative authority, although there is no adequate legal and transparent legislative structure to define this new role, even from the point of view of defining its field of operation and monitoring its rapid action decisions.
Furthermore, in view of its potential power to act autonomously as regards the introduction of emergency measures, not to mention the presumably lengthy period which will pass before it is possible to ascertain whether these measures are well-founded, even purely in terms of employment, it should be noted that there is no mention of the damage which would be caused to a company - to its employees in particular - by an erroneous decision. On the other hand, it does provide for a ban on exporting products classed as dangerous, which is certainly evidence of the Union's high level of civilisation, but there is no clear indication of whether this ban is consistent with the procedure known as Prior Informative Concert, laid down, in fact, by international conventions.
The concept of liability, in terms of the definition of the word product, product traceability and the inclusion of products used to provide services in this definition, also appears to be open to interpretation and therefore to subjective action. At the same time, we should consider the possible interpretations as a product of the raw materials in the manufacturing processes and the positive implications of this in terms of guaranteeing health and safety at the workplace, although this endeavour is limited by the lack of an appropriate European statistics recording system and by the inconsistencies between legal systems for recognising an occupational illness.
In conclusion, I call upon the Commission to set in motion a coordination project within the framework of existing Community legislation and to make our legislation both more transparent and also genuinely beneficial owing to its certainty.
Mr President, it goes without saying that we need a certain basic level of consumer protection in the European Union. But do we really need a completely harmonised and uniform standard of protection? It does not seem to me to be a particularly good idea, quite apart from the high cost, stringent regulation and associated red tape. I would have thought it would be better to take more account of subsidiarity. A Danish or German consumer has different safety requirements to a Dutch or Italian consumer. We must give more consideration to this diversity in the directive on general product safety.
Furthermore, I feel there is insufficient reason for the Commission to produce proposals on the safety of services. By its very nature, the service industry is less suited to this approach. A producer can take a product back, but it would, of course, be rather difficult for a service provider to do so with a service.
I welcome the fact that exceptions have been made for shops associated with charitable institutions and non-profit organisations, as well as for articles sold as second-hand goods at markets or car boot sales.
Finally, I was wondering whether, on closer inspection, Amendment No 14, tabled by the Committee on the Environment, Public Health and Consumer Policy, has been formulated correctly. It does not seem to me to be a problem if an agreement is reached between a standardisation body and the government, which makes European standards freely accessible to the public. After all, that is not the same as the Commission publishing the European standards. I would be interested to hear what the Commissioner has to say about this.
Well done Mother Europe! Thank you Mother Europe for taking care of your children! Or should I say, rather, thank you Father Byrne! Thank you because all the safety directives aim to preserve the well-being of our European citizens, from minors, from children right up to the elderly. This is certainly positive. However, I do recall a substantial discussion which I had with my daughter, Elisabetta, when she was nine years old and wanted to be allowed to go out on her own. I told her that she could not go out unaccompanied because it was dangerous. Then, some years later, when I allowed my second daughter, who is six or seven years younger, to go out on her own, Elisabetta protested: "But Daddy, you never let me go out on my own and here you are, letting my sister out alone, and she is younger than I was!" In effect, a good father must indeed take into account the safety of his children, but he must also realise that they cannot be wrapped in cotton wool. They have to learn to be independent.
What is the point of all this? The point is that all the safety directives must be balanced. A balance must be achieved. We must indeed be safe but we must not stifle production, in this case, which has to be free. Most importantly - and here I am addressing the Council representative - how can any safety directives be effectively implemented if the Council refuses to endorse the directive on safety inspections and controls? The outcome will be the same as in the mad cow affair: thousands of safety measures leading, regrettably, to the slaughter of millions of animals.
Mr President, I congratulate the rapporteur on her work, which addresses the fundamental concerns of consumers' associations, which must be accepted as equal partners in a constructive dialogue. We Socialists in the Committee on Industry, External Trade, Research and Energy support the Commission' s initiative to clarify procedures for informing the public and for recalling products that are deemed to be dangerous, and for extending this responsibility to distributors and producers of services to the extent they are involved. These producers and distributors must unequivocally accept the consequences of the foreseeable risks inherent in their products, from the installation of equipment to its maintenance. They are also responsible for informing the authorities and consumers and for fair compensation for damages. Recalling products in a situation of risk should not be done as a last resort but must begin as soon as there are reasonable grounds for taking this course of action in the light of recent scientific advances.
Community standardisation must be based on appropriate scientific knowledge and we must therefore foster cooperation between Member States in researching the safety of products in general and of high-risk groups in particular, such as children, the elderly, new youth cultures, new lifestyles and people with a history of illness. The reliability of product safety and after-sale care represent added value for a "made in Europe" label at a particularly difficult and crucial time. Any measures that increase confidence and mean that European products are manufactured and distributed with respect for workers' health, for social rights, for the environment, for fair competition and with rigorous safety requirements are to be welcomed. Any product that does not match up to this standard must be withdrawn and appropriately disposed of, because products that we would not wish for ourselves should not be exported to more disadvantaged countries either. I hope that this directive will help to respond, in part, to the European public's increasing concerns about consumer safety.
Mr President, ladies and gentlemen, there has been a directive on general product safety since 1992. The purpose of the present debate is to review the experience we have gained with the existing directive, to incorporate that experience and to eliminate any shortcomings. I rather doubt whether we have adequately achieved that.
There are certainly complex legal issues here. The scope of the directive in relation to the wide variety of national and Community product legislation needs to be defined, as that legislation, too, covers the same safety ground. We need to ensure seamless consumer protection but without regulating the same things more than once or even in contradictory ways. The possibility of having a product's compliance with regulations certified by an external agency would certainly be very helpful in this case and would ensure a clearer and more logical approach. However, it would have been better to have an EU regulation providing for a general European system and eliminating the simultaneous existence of national regulations in Europe.
In the food sector, for example, there are also numerous rules and regulations which are currently being amended and revised as a result of proposed EU regulations and I think this will help us to reach a high standard of safety. In other sectors, this directive has been extended to other fields of application. The inclusion of service-related products will lead to dealers and the craft sector increasingly being burdened with obligations which are actually the responsibility of the manufacturer. Elsewhere, we are calling on the Commission to present a proposal on the safety of services, so it is not evident why we should or would want to regulate service aspects here and now, instead of waiting for the Commission's proposal, since it is becoming increasingly clear that problems with demarcation between different provisions will arise and that legal uncertainty will grow as time goes on.
Just a few more words about export issues. On the one hand we are demanding widely varying safety standards and like Mr Blokland are calling for national and regional needs to be taken into account, and on the other we want to impose our national provisions on countries we export to. I feel that this means there is a fundamental contradiction in the directive's approach, which we cannot support as it is proposed here.
Mr President, at this time it is certainly nothing new to state that there is a great divide between the citizens and the European Union. Lack of confidence in the possibility of ensuring food safety, for example, is spreading like wildfire and, when all is said and done, obscures the Union's positive work in this sector. But we are going to discuss this today.
In this context, it is therefore important to emphasise the political value of the directive upon which we are about to vote. Thanks to the Commission's sound proposal, further improved by Mrs González Álvarez's work, the text that we are examining today at last brings good news for consumers, to which, moreover, the non-governmental organisations which represent them bear witness. The laws on product safety, in particular the safety of those products which have hitherto escaped regulation by the vertical legislation already governing the matter, is being improved, consolidated and made more transparent. A great deal of effort has been made to better define the interaction between vertical laws on certain categories of products and this new horizontal directive, so as to definitely achieve a satisfactory result.
Then I would like to stress the importance of the amendments adopted by the Committee on the Environment, Public Health and Consumer Policy, which increase transparency towards the end consumer and apportion responsibility to distributors as well as producers in the event of products deemed dangerous being withdrawn from the market.
In the hope of seeing the final line taken by the rapporteur endorsed and declaring my support for her regarding the amendments which are to be put to the vote in plenary, I trust that this directive will rapidly continue through the procedures so that the European citizens can be provided with confirmation of the Union's undertaking to preserve their safety as soon as possible.
First of all I wish to thank the rapporteur, Mrs González Álvarez, the draftsmen, Mr Rübig and Mr Lehne, and the respective committees for their very comprehensive report on the proposal for a European Parliament and Council directive on general product safety.
The current Commission proposal is in response to the numerous problems related to the health and safety of consumers which have occurred recently. Although the review and revision of the directive are formally required by the directive itself, this coincides with the reinforced commitment by the Commission to safeguard the health and safety of consumers.
The revised directive will be of relevance for food safety for only a limited period of time but it will, in the long term, improve the possibilities for dealing with non-food product safety problems.
I would only say a few words to present the main aspects of this proposal. The idea behind the directive is simple: that only safe products are placed on the market. This means European products as well as imported products. The two key objectives of the general products safety directive are: ensuring a high and consistent level of protection for consumer health and safety throughout Europe and ensuring the proper functioning of the internal market.
We had extensive consultations with stakeholders - as the rapporteur has acknowledged - on implementation of the present directive, which brought to light certain weaknesses which we are now trying to correct.
We first clarify the scope of the directive. This directive is meant to provide good and consistent assurances of the safety of products for consumers. It is also meant to fill possible gaps in sectoral legislation, for instance, market surveillance or emergency procedures that are rarely provided for in specific legislation. However, it does not apply when specific sectoral legislation covering the same aspect applies. This also means that when new sectoral legislation is devised it supersedes the corresponding provisions of this directive.
For example, in the foodstuffs area - as you well know - when we have a food authority, the authority itself should provide a notification system which will take over from the general product safety provisions. We wanted to make sure that the directive gave the best coverage possible to products used by consumers. This also means products which have migrated from the professional field to personal use: for instance, laser pointers; and, secondly, products which are used to provide a service.
We wanted to have a more efficient system. This implies additional obligations for producers and distributors to provide information. The present situation is less than ideal. It is incredible, for example, that authorities in our Member States are sometimes informed by the US authorities that a certain European product is dangerous. The notification is compulsory in the United States but not, so far, in the European Union.
As you know, law is no good if it is not applied properly. Member States will now be required to strengthen the tasks of competent surveillance authorities. They will be required to establish sanctions. They will have to develop links with other Member States as well; in particular, through a network of enforcement authorities of Member States. This is also extremely important from an industry point of view in order to make sure that a level playing field is maintained between competitors and especially with imported products.
Improvement of Rapex (the rapid alert system operated by the Commission) is also necessary. The scope of Rapex is extended to include voluntary measures taken by industry to withdraw a product. The practical operation of the system will be improved. We now also provide for the possibility of opening the system to third countries, in particular to the candidate countries: simplification of procedures for emergency measures at Community level so that we can take rapid action following the advice of a regulatory committee. We have now introduced an export ban for products withdrawn at Community level.
Another point to which I wish to draw your attention is the question of improved transparency. Consumers often lack confidence because they do not know what is happening. Nothing undermines consumer confidence more than a belief that something is going on that they do not know about. We believe that, in line with the general policy of the Commission, citizens have the right to know which real dangers they are exposed to and the measures taken to prevent that. The limitation to this is professional secrecy as defined in Article 287 of the Treaty, except when there are overriding public health reasons. I expect that exception will be drawn and interpreted narrowly.
I am very pleased that the report of Mrs González Álvarez endorses the main principles of the Commission proposal. Many of the proposed amendments of the report are an improvement on the text and can therefore be accepted by the Commission.
Allow me to address first the amendments with which the Commission cannot agree. Firstly, Amendments Nos 1, 8 and 18 propose to exempt second-hand goods sold by charity shops and non-profit organisations, private persons, flea markets and car boot sales, as Mr Whitehead has said, from the obligation to provide information and documentation on product risk and product origin. The obligations of distributors, which have been a part of the directive since 1992, are formulated in a very generic and flexible way.
The only new requirement is that distributors, within the limits of their respective activities, are to safeguard and provide to the authorities on request the available documentation necessary for tracing the origin of products. This does not imply that distributors should actively inquire about the origin of a product, but just that they should not destroy identification of the product and/or manufacturer and keep trace of any useful information available on the product origin.
This new requirement does not imply any substantial additional responsibility in the case of these kinds of shops. Charity shops normally receive, as a gift, single used products which they in turn sell to consumers. The nature of their trade is such that they could not be required to play a proactive part in product tracing. In addition, the interest in terms of market surveillance of tracing the origin of single second-hand defective products is simply non-existent.
In conclusion, there is already a lot of flexibility in the requirements of the directive on distributors. These requirements can be applied to these kinds of shops in a way compatible with the nature of their activities. However, to meet the concerns raised and in order to further clarify the situation we could consider including in the recital dealing with this article a statement that it may prove impossible to provide the competent authorities with information and documentation on the possible risks and origin of the product in the case of isolated used objects donated by private individuals.
Secondly, Amendment No 3 proposes a deletion of part of the motivation for having clear conditions in the annex of the directive for the duty of business to inform the authorities about dangers. This motivation is needed in order to prevent excessive bureaucracy. Thirdly, Amendment No 4 proposes adding, in a preamble, a requirement that Member States draw up factual reports with the cooperation of competent and independent public or private institutions. To require Member States to engage external institutions for this runs counter to subsidiarity.
Amendments Nos 6 and 29 require the Commission to consider approaches or submit a proposal relating to the safety of services in Amendment No 29 before a specified date. The Commission is in fact already analysing and considering this issue, but it would go too far against the Commission's right of initiative to introduce this in the directive in such a prescriptive way.
Amendment No 7 proposes certain changes in the references to paragraphs. The first part is acceptable to the Commission, but it is not common practice in Community legal texts to explain the content of articles referred to, as proposed. To replace the word "producer" with "supplier", as proposed in Amendment No 11, would create more confusion than clarity, as there is no definition of supplier in the directive. The definition of producer already covers suppliers whose activities may affect the safety properties of the product.
Amendment No 13 proposes adding a reference to the precautionary principle in the general obligation for producers to place only safe products on the market. The precautionary principle is a general principle of risk management by the competent authorities and cannot be enforced as such as a direct obligation on producers. The Commission does, however, share the view that the principle is important as a background for the revision of the directive, and a reference to this principle could therefore be made in the first recital of the directive.
Although the idea of publishing a full text of the European standards in the Official Journal, as proposed in Amendments Nos 14 and 16, is understandable, it would require fundamental changes in the relationship between the Community and the European standardisation organisations, probably implying higher levels of subsidies from the Community budget. The reason for this is that the standardisation organisations own the standards and that most of them finance part of their activities through the sale of the standards. This issue, with implications for most product-related Community legislation, cannot, therefore, be dealt with in the context of the current revision of this directive.
Amendment No 19 proposes harmonisation of Member States' monitoring approaches on the basis of guidelines prepared by the Commission and the consultative committee. Although the Commission is in favour of cooperation and common principles, the proposed wording runs counter to subsidiarity. To require Member States to take measures also in cases when business has already taken satisfactory measures to prevent a risk, which would be the consequence of the second part of Amendment No 21, is not acceptable. This would also run counter to the objective of encouraging business to take proactive measures on its own initiative.
Amendment No 23 proposes the introduction in the directive of provisions on compensation in respect of damage. These are civil law aspects, regulated by the directive on product liability, and should not, therefore, be dealt with here.
A requirement that the product safety network should be established within a specified time-frame is proposed in Amendment No 24. Although the Commission is in favour of quickly establishing a network, this has to be agreed between the Member States. It is therefore not realistic to set a time-frame.
The first part of Amendment No 27 proposes that only information related to the risks that have been established should be made available to the public. This is not acceptable, as consumers should also have a right to obtain information on on-going investigations - provided that this information is not covered by professional secrecy in the manner that I described earlier and drawn narrowly.
Finally, Amendment No 28 proposes that the Commission should submit a report on the implementation of the directive every second year instead of every three years. Although the Commission has sympathy for this idea, this cannot be done within the current limitations of the resources of the Commission.
The Commission cannot agree with most of the additional amendments proposed for the plenary session. Allow me to explain first the Commission's position on the amendments to which we cannot agree. Amendments Nos 30, 32, 42 and the main part of Amendment No 33 propose rewordings of the existing text of the directive which is not subject to revision. No problems have been reported to the Commission with the existing wordings and the changes would weaken the provisions.
Amendment No 36 proposes that services directly associated with the product should be excluded except when provided by the original producer. The discussions in Council go in the direction of dealing with the services within the definition of product which is, in fact, acceptable to us.
Amendment No 43 would totally exclude the application of this directive to products regulated by specific legislation. This is not acceptable, as these directives often lack provisions on market surveillance, notification systems and so on.
A possibility of proving that a product conforms to the requirements through external certification is proposed in Amendment No 37. Such certification can always be used for providing evidence but cannot, in itself, be regarded as foolproof.
Amendment No 38 proposes limiting the time period for emergency decisions to six months which is, in most cases, not sufficient for adopting permanent measures. It also proposes an exemption from the export ban when the producer can show that the safety requirements of the receiving State are complied with. This is not acceptable as products judged at Community level as posing serious risks and requiring rapid intervention should not be exported. The amendment also proposes that the possibilities for parties to submit their views on a Community measure taken should be without prejudice to domestic remedies. As this is not any type of appeal procedure, this seems unnecessary.
In addition, Amendment No 41 proposes that the export ban should not apply when a product has been banned while carrying out further checks. This is a period during which there are real dangers of exports taking place. If the checks confirm that the product is safe, the ban will automatically be lifted.
Amendments Nos 39 and 44 propose that information on dangerous products should only be available to the public once a banning or withdrawal decision has been issued and that exchange of information protected by professional secrecy should not be possible between market surveillance authorities. As the consumer should also have the right to information about risks not yet firmly established, including in cases when the measure taken is not a ban or withdrawal, this is not acceptable either. In addition, effective market surveillance cannot be carried out under the proposed limitations regarding confidential information.
Amendment No 40 proposes a deletion of the duty for business to notify the authorities about dangerous products they place on the market. That is not acceptable as this is a key improvement in comparison to the existing directive. Still on the notification obligation, we believe that to use the term "ascertain" instead of "conclude" for triggering the moment when information is to be notified, as proposed in the first part of Amendment No 34, will create more uncertainty than clarity.
Having extensively explained why the Commission cannot accept Amendments Nos 1, 3, 4, 6, 8, 11, 13, 14, 16, 18, 19, 23, 24, 28 to 30, 32, 33, 36 to 43 and, in part, Amendment No 7, the second part of Amendment No 21 and the first part of Amendments Nos 27 and 34, I can inform you that the Commission can accept Amendments Nos 2, 9, 10, 12, 15, 20, 22, 25, 26, 31 and 35 and, in part, Amendment No 7, the first part of Amendment No 21 and the second part of Amendments Nos 27 and 34, as these amendments constitute an improvement and clarification of the Commission's proposal. In the case of some of these amendments, however, in particular Amendments Nos 2, 15, 22, 25, 31 and the second part of Amendment No 27, further editorial changes might improve the text.
To conclude, I wish to thank again Mrs González Álvarez for the excellent report which can be supported by the Commission to a large extent.
Thank you very much, Commissioner Byrne.
The debate is closed.
The vote will take place today at 11.30 a.m.
Membership of political groups
Ladies and gentlemen, we have a lot of votes to take, so can I please ask for a little discipline and cooperation? Before we proceed to the vote, I wish to inform you that Mr Claudio Martelli of the Technical Group of Independent Members has now joined the Mixed Group, that is he has switched from the Technical Group to the Mixed Group.
Mr Martelli, normally you can only speak at the end of voting time, but I shall, exceptionally, give you the floor for a few moments. There will not, however, be any discussion of this, but you can make a short personal statement.
Mr President, I have been a socialist in Italy and in international organisations for 30 years. When I was re-elected to this Parliament in June 1999, I naturally joined the Group of the Party of European Socialists. On 30 June 2000, at the end of a meeting of the Bureau, of which I was a member but where a few close colleagues discussed my case, in my absence and without my knowledge, Mr Barón Crespo informed me that I had excluded myself from his group. I did not even receive a courtesy reply to my protest. Clearly, Mr Barón Crespo feels that Italian Socialists may not be part of the Group of the Party of European Socialists. One must either be a former Communist, such as Veltroni, or the satellite of a former Communist, such as Boselli. This is the story of the Italian left, the story of the cuckoo: the ex-Communist cuckoo which, when its world crumbles, lays its eggs in the nests of other birds and, thanks to the mother's failure to care for her eggs, is able to eat the eggs which were originally in the nest.
Mr Martelli, you have had your minute. Only one minute is allowed for a personal statement. You can submit the rest in writing, to Mr Barón Crespo as well.
Mr President, I wish to categorically reject Mr Martelli's remarks. Mr Barón Crespo spoke on behalf of the Group of the Party of European Socialists in accordance with our statutes, and it is a matter for regret that Mr Martelli has now joined the European Right.
VOTE
Mr President, I would like to have an explanation of what you meant when you said "wir checken", as that word is not part of my German vocabulary.
Yesterday, Mrs Roth-Behrendt spoke about people who were "eingesqueezed" in a lift, that is "squeezed in". As we are talking about our citizens' rights, I would like to know if we have ever adopted any amendments on the German language.
(Laughter, applause)
A typical example of English humour.
(Laughter, applause) Incidentally, you used the word "eingesqueezed" in German, and that is not correct German either! But nearly everyone understood what you meant, Mr Watson.
Report without debate (A5-0322/2000) by Mr Averoff, on behalf of the Committee on Budgets, on the proposal for a Council decision on the granting of funds to Greece in order to relieve the interest burden on EIB loans for the reconstruction of the region which was devastated by the earthquake of September 1999 (COM(2000) 632 - C5­0532/2000 - 2000/0255(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0294/2000) by Mrs Eriksson, on behalf of the Committee on Women's Rights and Equal Opportunities, on the proposal for a Council Decision on the Programme relating to the Community framework strategy on gender equality (2001-2005) (COM(2000) 335 - C5-0386/2000 - 2000/0143(CNS))
(Parliament adopted the legislative resolution)President. So we finally have equal rights for women and men!
We will now interrupt voting time for the formal sitting.
(The sitting was suspended at 11.55 a.m. and resumed at 12.25 p.m.)
Report (A5-0309/2000) by Mrs González Álvarez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on general product safety (COM (2000) 139 - C5­0224/2000 - 2000/0073(COD))
(Parliament adopted the legislative resolution)
Report (A5-0303/2000) by Mr Seppänen, on behalf of the Committee on Budgets, on the proposal for a Council decision amending Decision 2000/24/EC so as to establish an EIB special action programme in support of the consolidation and intensification of the EC-Turkey customs union (COM(2000) 479 - C5­0454/2000 - 2000/0197(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0324/2000) by Mr Lagendijk, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the amended proposal for a Council Regulation concerning the European Agency for Reconstruction (COM(2000) 628 - C5-0526/2000 - 2000/0112(CNS))
After the vote on Amendment No 32:
Mr President, a misunderstanding seems to have arisen in connection with Amendments Nos 12 and 37, which we are about to vote on. I do not think they are incompatible. I would therefore urge you to vote in favour of Amendment No 12 and Amendment No 37 because taken together, they provide a sensible solution. So it is not a case of either/or, but both.
Mr Lagendijk, we have every confidence in you as rapporteur. Contrary to the suggestion that these amendments are, so to speak, mutually exclusive, you believe that we can vote on both of them, and that is what we shall do.
(Parliament adopted the legislative resolution)
Report (A5-0330/2000) by Mr Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, on the amended proposal for a Council regulation on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia and amending Regulation (EEC) No 3906/89, Decision 97/256/EC and Regulation (EEC) No 1360/90 (COM(2000) 628 - C5­0525/2000 - 2000/0111(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0305/2000) by Mr Garot, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EEC) No 2759/75 on the common organisation of the market in pigmeat COM(2000) 193 - C5­0225/2000 - 2000/0076(CNS))
Ladies and gentlemen, in connection with the vote on the Garot report, while looking through the documents I have discovered a mistake in the voting list for one group - I do not think the other groups are affected - namely the PPE.
Please have another look through the voting list, because I think that Part I and Part II have been mixed up. So please have another very close look at this. I think that the PPE list should be exactly the opposite way around, so that were it says "shall establish" it should read "second" and where it says "second" it should read "first". Please have a close look at that when we get to that point.
(Heckling)If the mistake had affected the Group of the Party of European Socialists I would have pointed it out just the same, and the same even applies to other groups!
(Parliament adopted the legislative resolution)
Report (A5-0297/2000) by Mr Morillon, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the 1999 Regular Report from the Commission on Turkey's progress towards accession (COM(1999) 513 - C5­0036/2000 - 2000/2014(COS))
Mr President, before we start, may I point out that there is a mistake in the Greek translation. It says, at the end of point 16, that negotiations are to take place under the aegis of ÍÁÔÏ. It should say that negotiations are to take place under the aegis of the United Nations. I should like to ask the services to correct this.
We can put a very quick question to the rapporteur about that. But first we have another objection, from Mr Wurtz.
Mr President, my question relates to the order of the votes on the amendments concerning Paragraph 10, in other words, the genocide in Armenia.
As the vote was to have taken place yesterday, the voting sheet you prepared listed the votes in a different order, which was logical. Today' s order is not logical. So I suggest we draw up yesterday' s voting list again, in other words, to vote on Amendment No 13 first.
We have highly qualified people assisting us with our work. There was a mistake in the original analysis, and that has been corrected now, but I would be grateful if the rapporteur, Mr Morillon, could briefly comment on these two points. The first one was from Mr Katiforis about the word NATO, and the second question was about whether the present order is correct as shown.
Mr President, regarding the first question, it is quite clearly an error not of translation but of transcription.
As far as the order is concerned, I leave it to the discretion of the President to decide, and I repeat that I am against all three amendments.
That gives us an answer to both questions. When we get to Amendment No 16 we should make sure that it is changed.
After the vote on Amendment No 7:
Mr President, in agreement with Mr Katiforis I would like to present the following text - I only have it here in English - which differs slightly from the actual text. If I may just read it out:
"Welcomes the start of negotiations on confidence-building measures agreed on 31 October 2000, by the Foreign Ministers of both Turkey and Greece".
It is the start of the negotiations that we are welcoming here, not the outcome. Unfortunately we are not in a position to welcome that yet.
(Parliament adopted the resolution)
Report (A5-0275/2000) by Mr Jové Peres, on behalf of the Committee on Fisheries, on the communication from the Commission to the Council and the European Parliament on Community participation in Regional Fisheries Organisations (RFOs) COM(1999) 613 - C5-0108/2000 - 2000/2068(COS))
(Parliament adopted the resolution)Explanations of vote
Motion for a resolution (B5-0845/2000)
Mr President, I gave my explanation of vote in writing but, in addition, I would like to say that I find it truly hard to believe that, precisely in the context of this report, Parliament voted against a series of amendments this morning which called, for example, for respect for human rights and fundamental freedoms. I find it hard to believe because we voted on the Charter of Fundamental Rights only yesterday. I therefore feel that the prejudice shown by Parliament against amendments tabled by certain political parties is evidence of an alarming lack of democracy in this House.
- (EL) The Mediterranean has always been, and still is, a particularly sensitive region with serious political, economic and social problems. Peaceful coexistence, mutually beneficial and balanced cooperation between countries and peoples, with no interference in their internal affairs, and smooth transnational relations have always been the mainstay of any cooperation between its countries. The Mediterranean countries which do not belong to the ÅU have to cope with particularly acute problems of economic development and regional inequalities are becoming more and more marked.
The ÅU and its Member States bear a great deal of the responsibility for this state of affairs. What we are witnessing is over-exploitation of natural and human resources by the developed countries, mainly the EU, and the companies established in them, in order to maintain and increase their foreign debt.
The attempt to export the EU economic and social model to the countries of the Mediterranean which do not belong to the EU and to integrate them into the new world order and so-called globalisation is the expression of colonial mentality. It cannot provide a stable basis for cooperation because it seeks to impose the ways of the strong on the weak and to serve the interests of huge monopolies rather than the interests of the people and workers of the countries in the region.
The attitude of the Member States of the EU towards immigrants from these and other countries, making many of them feel insecure and at risk of deportation, failing to grant them equal rights with other workers, and maintaining ghettos of second-class citizens and victims of a modern slave trade is a typical example of this conduct.
The various embargos against, and even military intervention in, countries which refuse to toe the EU line and bow to the new world order are another typical example of Community policy. As is the fact that some countries are excluded from Euro-Mediterranean cooperation, others receive privileged treatment and money is distributed not on the basis of real need but of the interests of multinational capitalists.
Finally, we should not forget that we are talking about a region in which the EU and ÍÁÔÏ bombarded Yugoslavia and in which the ÅU, with ÍÁÔÏ's blessing, has conferred candidate status on Turkey, which is currently occupying 40% of Cyprus and contesting Greece's sovereign rights. Nor should we forget our responsibilities towards the Palestinian people living in wretched conditions under a regime of Israeli state terrorism who continue to fight heroically for a homeland.
Unfortunately, the proposal for a resolution has failed to address these issues and has abided by the philosophy applied by the EU hitherto. Its aim is to help European monopolies penetrate the area, obviously so that they can continue to plunder the wealth of the Mediterranean countries outside the ÅU. That is why the MEPs of the Communist Party of Greece have voted against it.
The conditions for reinvigorating the Barcelona Process have not been fully achieved. The delays in implementing the agreements can only be partly justified. The responsibility is dual, lying with both the governments of the countries of the Union and the governments of the Mediterranean partners as well. The Process is suffering from a lack of political will, which raises occasional doubts as to whether this major Mediterranean undertaking will be successful. It is in consideration of this dual responsibility that I tabled amendments referring to the governments of the Euromed States.
If they do not assume their responsibility and make good their undertaking, there can be no project creating a multilateral sub-regional free trade area in the Mediterranean countries, as proposed at the Malta Conference in the context of south-south relations.
The question of financing also requires a will to succeed which has thus far not been displayed. The proportion of the funds dedicated to all the different geographical areas, in respect for democracy, transparency and efficiency, needs to be re-established, and there needs to be lasting revitalisation of decentralised cooperation once a critical, in-depth analysis of the weaknesses and shortcomings noted in the implementation of the old programmes has been carried out.
With regard to respect for the dignity of legal immigrants, in the spirit of a harmonised European migration policy, in addition to legal instruments guaranteeing the fair treatment of immigrants, financial aid instruments need to be established for all those young people who wish to return to their native countries to start work when they have finished secondary education or a university course in a European country. Coordination of Member States' initiatives in this matter is becoming essential and could be carried out by the European Commission. Moreover, the Commission needs to present similar proposals regarding financial aid for young immigrants within the framework of the policy for cooperation with the ACP countries.
Another type of coordination concerns potential contributors - States and financial institutions - of international and regional aid, particularly in the Gulf countries. A concerted programme of investment in the Mediterranean is becoming necessary. Without joint action there can be no dynamism, and without dynamism there will not be sufficient drive for development.
I would like to end by stressing that by far the most effective means of achieving coordination would be a global Union strategy for the Mediterranean region. Such a strategy will be able to establish the goals of an excellent partnership; such a strategy will provide the necessary justification for every initiative and each and every intervention; such a strategy will allow the partnership to become a vital means not only of ensuring the economic and social development of the Mediterranean region but also of enabling Europe to assume a stabilising role throughout the area. This is why we will vote for the motion for a resolution.
Averoff Report (A5-0322/2000)
- I welcome this report by Mr Averoff on a proposal to grant funds to Greece in order to relieve the interest burden on EIB loans for the reconstruction of the Attica region which was devastated by the earthquake of September 1999. This aid is more than justified in the light of that tragedy.
Eriksson Report (A5-0294/2000)
Mr President, I voted for this report, which lays down the action to be taken by the European Community in order to bring about genuine gender equality.
Before leaving to come to Strasbourg last Sunday, I met Mrs Rossi. Mrs Rossi - who is a pensioner, a widow - asked me: "Why is it that, as a widow, the pension I receive is only half the amount that it used to be when my dear husband was alive?". Now then, I would like to make it clear that, when we discuss gender equality, we should also concern ourselves with the pension laws which are discriminatory towards women. The Member States must also respect women in their laws on widows' and married women's pensions.
Mr President, despite the progress made in recent years within the European Union, within this Europe that champions human rights, structural discrimination on the grounds of sex still exists. Women do not enjoy the same rights as men, there are still fewer women representatives in public institutions and also at decision-making levels in private enterprise, and they are still the main victims of domestic cruelty and sexual violence.
I should like to highlight one point which frankly I see as a determining factor in this question: the lack of equality in the employment sphere. There will never be equality if women do not have personal financial autonomy, if they have to depend on men for their support and to ensure their future. What can most make women truly free and equal is to have the same opportunities of finding a job as men and not at a lower rate of pay. I am convinced that the day when women achieve real financial independence through their work, then they will be truly free and all other inequalities will have disappeared.
- (EL) The proposed new five-year programme on gender equality is the most reactionary programme which has been dreamed up in recent years. Its objective is to integrate women into the anti-labour policies of the ÅU.
The so-called equal opportunities policy has not reversed women's disproportionate share of unemployment, part-time employment and poverty, nor has it broken the glass ceilings of the centres of power. Equal opportunities in the workplace, in society and elsewhere cannot be understood within the context of a set of reactionary policies which offend human dignity, a society in which there is unemployment, underemployment and no state welfare or a society which puts a price on and commercialises human values.
We are radically opposed to the way in which the terms "equal opportunities" and "equality" are used, because these two terms can only mean one thing in the context of capitalism: equal social misery for the majority of workers, which gets worse day by day, an equal share of poverty, the general rise in unemployment and part-time employment, cutbacks in public and free social services provided by the state and a heavier overall burden on the family.
Given the anti-labour policies of the ÅU, the specific objective and any positive measures promoted to achieve it will have just one purpose: to integrate women fully into EU policies, which have become even more reactionary to grass-roots interests.
The purpose of the text is to implement the more general policies of the ÅU and it clearly states that the policy of equality must promote the full integration of women into the "new economy". In other words, their full integration on equal terms into part-time employment, into the reversal of full, stable employment and into the reduction of the non-wage costs of labour.
A genuine equal opportunities policy presupposes a different economic and social policy focusing on equal opportunities for men and women to share in prosperity, not an impoverished life, such as a reduction in the retirement age for both sexes to 60 for men and 55 for women, strengthening and upgrading the public and welfare sectors, abolishing the private health sector and abolishing part-time employment.
- (FR) We voted for this report because it recognises a certain number of principles on gender equality with which, I am sure, we all agree. But all the declarations concerning 'equal opportunities for men and women' are cast in a rather garish light by the European directive authorising night work for women.
The ban on night work for women was one of those rare areas in which, by protecting women, the social legislation of certain countries was further advanced for female than for male workers.
On account of the fact that European institutions are incapable of combating the social segregation suffered by women in the areas of employment, salary and professional promotion and are therefore incapable of 'equalising opportunities' upwards, they 'equalise' downwards. We are against the social regression represented by the authorisation of night work for women.
Night work in industry and, more generally, in the retail sector, which is just as detrimental to women' s as it is to men' s health, has no social or human justification. The only reason why it is becoming widespread is the desire of companies to make ever greater profits.
In order to abolish social segregation, night work should be banned for men and women alike, with the sole exception of public services, notably hospitals and transport, where such work is socially useful. In this case, the inconveniences of working at night should be compensated for by a massive reduction in working hours, with protection for pregnant women.
. (PT) Although somewhat belatedly, the Commission has presented its programme for the Community framework strategy on gender equality (2001­2005), which differs strikingly from previous programmes and, specifically, from the fourth action programme, which finishes at the end of this year.
In line with the proposal that has been presented, the aim of the change in methodology is to increase access and opportunities for non-governmental organisations to actively participate and contribute to the project. If this is going to be possible, we must encourage this effective participation not just at Community level, but also in the Member States.
As the rapporteur states, it is important that the Commission considers the fact that a prerequisite of any genuine democracy is that all its citizens - men and women alike - should participate and be represented in equal measure in economic life, in decision-making forums, in social and cultural life and in civil society. The Commission must nevertheless bear in mind that no work on gender equality will have a lasting effect unless women' s rights are improved, specifically in everyday practices in all spheres of activity.
. (DE) In order to ensure equality of opportunities between women and men in cultural, social and economic life, and to minimise and prevent discrimination on grounds of gender, the Commission has adopted a twin-track approach of which the Committee on Women's Rights and Equal Opportunities approves. Special measures to help women should not be secondary; they should be integrated into policy. In practice, initiatives are to be taken in five areas, including equality in economic life, equal participation and representation, and equal access to social rights.
EUR 53.5 million is provided for under budget item B3-4012. This is a considerable but also necessary sum, which the Committee on Budgets has agreed to as a matter of political priority. We would have liked to have scrutinised the fourth action programme just as we are now considering the fifth programme.
I very much hope that in future, by producing an annual review in good time, the Commission will enable this House to carry out a more in-depth analysis and hold a more thorough debate. One more point about timing: this report contains many examples of ambiguous and infelicitous wording, because we have had to hold our debates and votes under extreme time pressure and the amendments were not available in all languages.
I have some reservations as far as the content is concerned. For example, as so often happens in this House, studies are called for on the significance of a general reduction in working hours.We have adopted opinions by clear majorities recognising that the Member States can cope far better with flexible working hours than with unrealistic collectively bargained solutions. Furthermore, I think that a "media code of conduct" is impractical. Whenever woman are presented in a discriminatory way, the only thing that helps is forceful protests against each specific incident - protests by active readers of both sexes and by alert national and European Members of Parliament.
Nevertheless, I voted for the report because, on the one hand, various proposed improvements submitted by my group were taken on board, and also because the report calls for studies into the position of women in national labour markets and the inadequate access they have to social security systems, an area in which we need statistically relevant gender-specific data. And it is quite right to call for consistency of the fifth framework programme with the Structural Funds, which are probably the most sustainable instruments the Community has, with the Community's EQUAL initiative and with the DAPHNE, STOP, PHARE and MEDA programmes.
I have voted in favour of compromise Amendments Nos 61-74, which were adopted together.
At the same time, I want to express my very great surprise at the view of children and elderly people, parents, family life and family unity, as well as of simple, decent love of thy neighbour, which comes to light in the following words to be found in the justification of compromise Amendment 72 on the subject of finding necessary resources for making it easier to reconcile working and family life, mainly by setting benchmarks for improved childcare and care of the elderly (which I interpret as also applying to care of children by their own parents in their own homes): 'The need for childcare and care of elderly family members form obstacles to women' s activity in professional, political or social spheres at various periods in their lives' . It is mainly the words 'form obstacles to' and 'the need for childcare and care of elderly family members' which cause me deep concern.
Moreover, is 'activity in professional, political or social spheres' , to quote the justification, the highest good and only thing of value for individual human beings? Is it this to which the political authorities attach the highest importance, while family life - the basic unit of society - and the intimate and human values associated with it are now also to be disregarded and devalued in this way?
- Regarding the Eriksson report (A5-0294/2000) on the proposal for a Council Decision on the Programme relating to the Community framework strategy on gender equality (2001-2005), I totally support gender equality but on examination of the related commission document, COM(2000) 335, it would appear that the financial statement includes "core funding of running costs of the European Women's Lobby (EWL) currently financed under budget line A-3037".
As you are aware, the Committee on Budgets has identified this NGO as a monopoly. It would appear, according to correspondence from various European women's groups, that this monopoly does not ideologically represent a very substantial number of European women's organisations.
As this NGO plays an integral role in the formation and implementation of this programme, I believe the integrity of this Community framework strategy on gender equality is in question, and therefore unsupportable.
Furthermore, is it appropriate to fund a monopoly from a budget line intended to promote equality? Indeed, are we justified in funding a monopoly from any EU budget line?
Regretfully therefore, I have voted against.
González Álvarez Report (A5-0309/2000)
Mr President, there are several reasons why I voted against the González Álvarez report but, in order to keep within the minute allowed for this explanation of vote, I will mention only one. A lot of people came to the airport to see me off when I left to come to Strasbourg this time, including an elderly pensioner who, sadly, was suffering from a serious physical injury caused by a highly unsafe product on sale in the European Union. As I left, I said to her, "Don't worry: we are going to debate the González Álvarez report which deals precisely with product safety". However, I have realised that there is absolutely no provision in this report for a clear obligation for the rapid compensation of victims of dangerous products for their injuries.
- My party has serious reservations about Community law applying to the sale of consumer products, as against applying the concept of mutual recognition of standards. Thus, we are opposed in principle to the original directive and must therefore oppose any extension of it.
Even if this was not so, we would still have serious reservations. While this Commission proposal on general product safety is styled as a revision of the 92/59/EEC Directive, with claims that the approach followed in the original directive has not been altered, this does not seem to be entirely the case.
What particularly disturbs us are the plans revealed by Commissioner Byrne to develop a network of enforcement authorities to help implement this law.
Having seen proposals for "networks" elsewhere in Community initiatives, we see in this the beginnings of something which is altogether unhealthy - a unified enforcement system amounting to a European Union consumer law enforcement service.
This to us seems of a general trend where the Commission, having saturated Member States with its laws, is now taking altogether too keen an interest in enforcement systems, with an eye to direct control of them.
On this basis alone, my party opposes this measure.
- Whilst I support this report on general product safety, it is important that we do not go too far. It is important that our products are safe, but we should not go over the top with extreme actions.
People across Europe are extremely concerned about the safety of consumer products, and rightly so. This report welcomes an improvement in current European law on product safety, but in my view the directive should not be applied to charity shops, a key feature in the British high street. It is absurd to think that the average charity shop can provide the authorities with information about product risks and product origin for second-hand goods acquired from the general public.
Let us not forget that it was my Labour colleague, Mr Whitehead, who introduced the amendments exempting charity shops, and we should congratulate him on his achievements. The threat to charity shops occurred because it simply was not understood on mainland Europe. It is now, and the Labour amendments offer a guarantee that charity shops will be left untouched and will be exempt from the directive.
The overall aim of the directive is extremely important in ensuring that there is a consistent and high level of consumer protection, as well as the efficient functioning of the single market. I wholeheartedly support the drive for clearly-worded, understandable warnings about possible risks to be put on products where they are on sale. Clear labelling is the best way of reassuring worried consumers that the goods they buy are safe.
Public confidence in the safety of products we all buy has taken a real knock in recent years following a number of scares, especially in children's toys. Only by taking a safety first attitude - and being seen to take a safety first attitude - can public confidence and the safety of our children be restored.
Lagendijk Report (A5-0324/2000)
Mr President, the Council quite rightly hoped to rationalise EU aid to the Balkan states and to reform the European Agency for the Reconstruction of Kosovo, whose competence could gradually be extended to cover the entire region.
We fully support this approach and the two proposals for Council regulations which would implement it. But we cannot support the amendments tabled by the European Parliament which aim to profoundly upset the balance of the system in favour of the Commission. Today, the European Agency for Reconstruction is administered by a Governing Board on which the representatives of the Member States and the Commission each have one vote and on which decisions are adopted by a two-thirds majority. The Commission is not at all happy about a situation in which it is under constant supervision and complains that the weight of the Member States hinders its freedom of action and therefore, in its view, impedes the effectiveness of its assistance.
The European Parliament has rallied to the call of its old friend and has just voted for amendments in its favour. Amendment No 5 proposes returning the running of the Agency to the Commission, which would be responsible to the European Parliament. Amendment No 14 weakens the Governing Board vis-à-vis the Commission, by stipulating that its decisions are adopted by simple majority. Amendment No 10 extends the tasks of the Agency, which is now effectively controlled by the Commission. Finally, Amendment No 15 gives the Commission free rein in determining the rules governing the languages used by the Agency, about which we are very concerned.
We are witnessing the repetition of a classic scenario in which the Commission believes it will manage external aid better if it has more powers and more autonomy, and if it is less supervised by the Member States. That is a mistake which, as we well know, could unfortunately take us down a very dangerous path. We are therefore asking that the Member States retain the upper hand regarding the management of aid and the Agency. In this way, they will exercise better control and they will maintain a vital link between European aid and national policies in this sensitive region.
Mr President, both as a member of the European People's Party and as a member of the Pensioners' Party in Italy, I was very happy to vote for this major report on European Union aid - and the management thereof - to Albania, Croatia, Bosnia, Montenegro, Serbia and Kosovo. This aid will serve, above all, to help these countries feel that Europe exists and is particularly close to peoples who are the victims of war, war which has brought inconvenience and poverty, especially to the elderly and the infirm, who should be among the first to receive assistance. I naturally support this report wholeheartedly.
Mr President, I voted for the report although it does not distinguish clearly enough between Kosovo, Serbia and Montenegro. President Kostunica was happy to have himself compared with General de Gaulle in a recent interview. But General de Gaulle was only able to play a major role once he had settled the Algerian problem. I believe that Serbia's "Algerian problem" is Kosovo. Kosovo has the right to decide about its future independently and in partnership with its neighbours. So we must give President Rugova and President Kostunica a chance to negotiate democratically with each other. That is why we need early elections in Kosovo, cooperation in a spirit of partnership and an agreed solution for this region achieved in the same spirit.
- (EL) The remit of the European Agency for Reconstruction should have been extended to the Federal Republic of Yugoslavia a long time ago and should not be linked to the internal changes in Yugoslavia. It was not Milosevic and his cohorts who paid the price of exclusion, the lack of international aid and the harsh post-war conditions; it was the civilians - or rather the most disadvantaged civilians.
Simplifying the decision-making process, creating decentralised operational centres (and not just in Pristina, which has gained in importance now that it has broken away from Yugoslavia) and dealing with the twin structure between the Governing Board and the Commission may prove to be the right moves in a bid to deal with the huge bureaucratic shortcomings at the European Agency for Reconstruction.
At the same time, we should:
1. Increase funding to this region, given that the European Union perpetrated and aided and abetted its destruction.
2. Ensure that local agents, seconded by bureaucracy and various European consultancy firms, have a say at central level.
3. Strengthen cooperation programmes between the former parties to the conflict and the countries in the region.
- I welcome this report which seeks to improve the delivery of EU assistance to the Federal Republic of Yugoslavia by simplifying the decision-making procedures and making them more transparent.
Garot Report (A5-0305/2000)
Mr President, I voted for the Garot report, although there are many gaps and inaccuracies which the Pensioners' Party does not support. In particular, I would call upon the Commission to decide to put forward new, different types of proposals in order to resolve the problems suffered by agriculture and livestock farmers. In fact, we cannot continue to assist those farmers who are in need of European Union subsidies - and long may they receive them - in the way we have done thus far, for it has achieved nothing but damage. The quota system must be entirely abolished; we must find a different way of assisting agriculture, fisheries and livestock farmers in the European Union.
- (SV) We are not in favour of new subsidies for pig feed and are therefore voting against the report.
- (DA) The Danish Social Democrats have voted against a report designed to introduce aid for pigmeat producers in the EU. The Commission has proposed introducing an aid scheme for pigmeat producers by establishing equalisation funds in the Member States. The proposal is unnecessary and harmful because it introduces a new form of aid for a sector which has so far acquitted itself well without aid. The crisis in the pig sector has resolved itself through the market economy, and precisely because unnecessary and expensive aid schemes have not been introduced. Parliament' s report will introduce still more aid schemes. Producers are to receive 100% aid from the fund to reduce their production, and the EU is to co-finance the scheme. We are therefore voting against both the Commission' s proposal and Parliament' s report.
Once the vote has been taken, this report on the common organisation of the market in pigmeat will simply add to the tonnes of paper of common agricultural market legislation.
It is curious to observe how the rapporteur, albeit a supporter of the market economy, by talking of 'cyclical movements' in the market in pigmeat, attacks its 'harmful effects' in order to be moved by the 'havoc' it wreaks.
We are opposed to the market economy, which is just as stupid and disastrous in regulating the economy as a whole as it is in regulating the production of pigmeat. However, we will not share the rapporteur' s cynicism, as he mourns the passing of the good old times when 'the cessation of activity by small production units was enough to restore prices' . Even less do we share his view when he talks of the elimination of small producers which he, above all, uses to ask the European institutions for supplementary financing for large livestock producers.
We need to prevent producers falling victim to the cyclical variation of the market. But the only true producers are those who work and run the pig farms, small farmers and agricultural workers, which definitely does not include those who are the primary focus of this report and who confine themselves to investing in this industry in order to make a profit with the aid of European Union grants.
. (PT) A genuine reform of the COM for pigmeat is urgently needed in order to address the extended crisis that has hit producers in the European Union. However, the Commission's proposal to create a voluntary regulatory fund financed solely by producers not only runs counter to the CAP principle of financial solidarity, it will also not solve any of the industry' s fundamental problems.
The Garot report is an attempt to improve on some aspects of the Commission' s proposal, by seeking to reach a compromise with the Council, specifically with regard to a financial contribution to the fund. The problem is that, even if the French Presidency has shown a degree of openness, we know that the Commission has rejected these proposals and there does not appear to be a majority within the Council in favour of approving them.
It is therefore still crucial that we continue to fight for the mandatory establishment of the fund, financed completely by the CAP, and that payments from the fund should be adjusted to cover more producers, paying particular attention to small- and medium-sized farmers.
With regard to the overriding issue of the Community' s contribution to the fund, I also wish to point out that the proposals in the Garot report are an improvement as compared with the Commission' s position, but we still disagree with the idea of linking this contribution to the principle of CAP cofinancing which was, in fact, rejected in Agenda 2000.
. (DE) I doubt if anyone here will deny that pigmeat producers throughout the EU Member States have, over the last two years, been faced with a crisis which has had devastating consequences for many of them.
We do not have a market organisation for pigmeat comparable with those for other agricultural products. And we do not fundamentally want to change that situation. However, when there have been such major structural changes in a sector as there have been in the pigmeat sector, and when there has been a more sustained fall in prices, of up to 30%, than has been the case up to now, in that case some action is needed. It cannot be in anyone's interest for smaller pig farming units in particular to have to give up because they cannot cope with this kind of on-going disaster scenario.
I therefore believe that there is a justification for modifying the present Community schemes in this area.
If it has already been accepted that regulatory funds should be created, then Community cofinancing should also be a possibility, as this would not stretch the Community budget as much as some people make out. I therefore voted for the report.
, in writing. (FR) The Commission proposal, in itself, is a recognition of the inadequacy of the current tools used to regulate the markets. The last crisis was exceptionally long and severe. It caused the disappearance of smaller holdings and difficulties for a large number of young farmers. The lack of a regulatory system accentuated this movement in favour of large, often integrated, production units. It is not possible to ask producers alone to make an extra effort: many already belong to equalisation funds. We believe we should support them by creating efficient tools not only to resolve the crises but also to better control the markets, improve quality and promote their products.
Pig farming is still essentially a family activity, based on responsibility. It supports the economic activity of the rural community, often in regions where there are few alternatives. We have chosen to fight in defence of a living and diverse rural world: maintaining small- and medium-sized enterprises, be they agricultural, industrial, or small-scale cottage industries, is the cornerstone of this. The creation of a regulatory fund for pigmeat production, as amended, does not place the free market in the balance but will protect small family holdings.
- (NL) The pigmeat market is cyclical. A slight variation in the supply is enough to spark a crisis situation. However, the crises have been more drawn out in recent years and have had a terrible impact on young and small-scale pig farmers in particular. The Commission is right to try and find ways in which to secure the income of pig farmers.
Unfortunately, the Commission' s present proposal will not yield structural solutions, and rapporteur Garot feels that the time has now come to dig out the old socialist instrument of robust state intervention again. There is no point in setting up funds to ameliorate the effects of recurring crises. There is a risk that these funds, by virtue of the cushioning effect they have, only make the crises more protracted. In addition, such funds give Member States the opportunity, in the form of co-financing, to grant capped state aid to a greater or lesser extent. Member States who have always been generous on the aid front can take advantage of this to distort competition. This leads to situations worthy of a quote from George Orwell in the eleven official languages of the Union: "All pigs are equal but some pigs are more equal than others".
But even if the co-financing aspect was to be dropped from the proposal, the proposed fund would still not be in a position to address the frequency and depth of the crises in the sector. When prices fall, production must be curtailed. That is a natural reaction in the pig farming sector. Therefore, a fund does not solve anything unless it is binding, and unless all participants endeavour to limit production. These are the reasons we voted against the proposal.
Reducing production is the key to dealing with crises in the pig farming sector. I therefore hope that the Council will study this report with a critical eye and take the view of Dutch pig farmers on board. These farmers, who oppose an income fund in the first instance, feel that if the Council endorses a fund of this kind, it should do so with the proviso that each Member State limits its production.
Morillon Report (A5-0297/2000)
Mr President, I am very critical at this time when we have to decide upon relations between the European Union and Turkey. Even though I voted for the motion, I would like to emphasise certain points which I feel that we should always bear in mind in this situation. Firstly, it is not Europe which has asked to become part of Turkey but Turkey which has asked to join Europe, and Turkey must therefore adapt to and accept the rules which the European Union asks it to respect. Secondly, Turkey is no longer alone against Greece but alone against the European Union. Greece, which is no longer able to defend its rights and interests within our institutions, must be defended by the entire European Union.
Mr President, I voted for the motion and I was pleased to see that an amendment was adopted recognising the genocide of the Armenian people. However, I regret that the amendments I tabled, which stressed the obligation of respect for the principle of the self-determination of peoples, were rejected. This House is always talking about rights - the Charter was adopted yesterday - but when it comes to the application of these rights, not so much in practical terms but at least in terms of upholding them, Parliament takes alarming steps backwards which are certainly no credit to it.
Mr President, the Armenians' genocide was the first of many genocides in the twentieth century, which might indeed be called the century of genocide. Franz Werfel created a literary monument to this genocide in his work "The Forty Days of Musa Dagh". Franz Werfel had Jewish and German-Bohemian relatives. The Jewish relatives were victims of the Holocaust, and the German-Bohemian relatives, some of whom were Jewish themselves, were driven out of Bohemia after the Second World War. This goes to show that one disaster can trigger off the next. When Hitler was preparing the Holocaust, he asked "who talks about the Armenians now?" That is why we must tell our Turkish friends that wrongdoing cannot be hushed up today either. We do not want to rub salt into historical wounds, we want to work together to right wrongs, no matter whose name they were committed in.
- (EL) Despite its serious shortcomings, the Morillon report is clearly an improvement on the Commission proposal as far as the partnership between the European Union and Turkey is concerned.
There is a positive reference to the Loïzidou case and the judgment of the European Court of Human Rights in Strasbourg. Similarly, there is a positive, albeit inadequate reference to the Armenian question, in that Turkey should have been clearly called on to acknowledge the genocide - the amendments have, of course, done much to correct this. Similarly, there is a positive reference to the Kurdish question and minorities - which the Commission draft accession partnership passes over in silence.
However, the main drawback and shortcoming of the Morillon report is on the issue of Greek-Turkish relations. The European Parliament should make it clear to the Turkish Government that, if it wants to join the European Union, it must stop contesting the borders of Member States of the European Union and must refer any disputes to the International Court to be resolved. This is also in the interests of the Turkish people who would like to live in peace with their neighbours.
Our vote in favour of the resolution should be interpreted as support for the fact that it represents an improvement on the Commission proposal and not as full agreement with it.
It is extraordinary that the European Parliament should be expressing an opinion on Turkey' s progress on the road to accession, especially when it comes to respect for human rights.
Because Sweden is not prepared to participate in a common military defence but only in civil crisis management, we cannot support Paragraph 15 which "welcomes Turkey' s determination to contribute to improving European capabilities within the framework of the common European security and defence policy" .
- (FR) The Morillon report on Turkey' s accession to the European Union serves, above all, to remind the Turkish Government that it must open up the Turkish market to European capital by carrying out 'structural reforms' ranging from 'dismantling state subsidies to reorganising pensions and accelerating privatisation' : in other words, by reducing social budgets and by making the living conditions of the most destitute sections of the population even worse.
As far as human rights are concerned, however, the report confines itself to 'encouraging the Turkish Government' , 'calling' on it to do better, without European countries ever threatening it, even if only to stop delivering arms. The truth is that neither the rapporteur nor European governments want to offend the military who, in reality, govern Turkey and reduce a section of the country to a state of emergency. European governments do not want to offend Turkish reactionaries who refuse to abolish the death penalty and trample women' s rights underfoot. Nor do they want to offend the Turkish authorities who now oppress the Kurdish people after having already massacred the Armenian population.
Let those who are interested only in the movement of capital and goods and not life and human rights vote for this report. We voted against it.
- (FR) Ladies and gentlemen, today' s debate is not about reopening old, historical wounds, which have not completely healed. It is not about rekindling ancestral hatreds or blowing on the embers of intolerance, as I have heard talk of in this Chamber.
What is at stake is not even the acknowledgement of the reality of Armenian genocide, since this House has already had occasion to express its views on this, most notably in its resolution of June 1987. What the Members of the European Parliament asked of Turkey in 1987 was to have the courage to open its eyes to the past so as to be able to look to the future. Historical truth is the guarantor of democracy. It must not and cannot suffer specific financial or economic interests, be they of individuals, governments or states. Truth and remembrance are not negotiable.
It is enough to remember what happened in Germany, which recognised the Shoah and which, after the Second World War, became a major democratic country.
This is what we are hoping for once again today when we call upon the Morillon report to make reference to genocide. Acknowledging genocide must be a call for dialogue to be established between the new Armenian and Turkish generations.
The whole of the Armenian community and the Armenian children who fled into exile at the beginning of the century to the countries of Europe are today waiting for justice to be done. They want to offer a memorial to their ancestors, the victims of genocide. At a time when the last witnesses of exile, the last survivors of the carnage, are quietly passing away, the work and the duty of remembrance are even more necessary.
But beyond the duty of remembrance which we must demand from all democracies, and the people of Europe know just how difficult and painful a task this is, so difficult in fact that some European countries have not yet completed it, it is incumbent on us to ensure that such acts of barbarism, which destroyed lives for ethnic, religious and cultural reasons and which offend the conscience of the world, never recur. Europe must spread this message.
- (FR) It was at the European Council meeting in Helsinki in December 1999 that the European Union decided to grant Turkey the status of candidate country for accession to the European Union and to establish an accession partnership and a single financial framework with a view to helping Turkey's application to progress in accordance with the Copenhagen criteria. It is a sine qua non that these criteria are met before the accession negotiations can start, and we must never forget this.
The progress reports established by the European Commission are therefore extremely important. Today we are discussing the 1999 progress report. Following the example of the rapporteur, we are bound to admit that Turkey has progressed on certain levels and that there are positive signs.
I am primarily thinking of the resumption of the political dialogue in the Association Council, which met on 11 April 2000 after being suspended for three years, and the establishment of eight subcommittees entrusted with the task of setting priorities for incorporation of the acquis communautaire, the signature by Turkey on 15 August and 8 September 2000 of four important UN conventions, on political, civil, social and cultural rights respectively, which must be ratified as soon as possible so that human rights and democratic pluralism may be guaranteed in that country, the Turkish Council of Ministers' adoption of the report presented by the Turkish Supreme Coordination Council for Human Rights, as a 'reference working document' , even if practical measures to protect the rights of minorities need to be added, and the adoption of the law on adjourning trials and deferring sentences for press and radio broadcasting offences.
But there are still many areas where progress is unsatisfactory, or indeed non-existent. I am thinking in this case of the absence of a law abolishing the death penalty, the Cyprus question and the occupation by the Turkish army of one third of the island of Cyprus, and the problem of the rights of minorities, such as the Kurdish and Armenian minorities. In this connection, I supported an amendment aimed at inserting into the body of the report a reference to the genocide in Armenia, because it is important to acknowledge this historical reality. I invite the Turkish authorities to do the same: this would mark a great step forward in the country' s progress towards democracy.
If Turkey wants to enter into accession negotiations, it still needs to make a great deal of effort. If it wants to accede to the European Union, it will have to integrate all the values which make Europe what it is. This once again raises the question of whether Turkey really wants to be a Member of the European Union, or whether it would prefer to organise an integrated 'whole' with other Middle East countries, which would have very close links with the European Union at the commercial and economic level, at the security and stability level and also at the human rights and democratic rules level.
This is, of course, a different debate to the one we are having today. But, given the importance I attach to Turkey, I wanted to restate my case today.
- I and my colleagues have opposed this amendment because Leyla Zhana is insisting that she is not herself asking for special treatment or immediate release from gaol. She wants the penal law changed, as do we. Moreover, we believe that not only Kurdish, but all political prisoners should be freed.
I voted for this motion for a resolution.
I am delighted that the European Parliament has openly committed itself to encouraging the Turkish Government and the Turkish Grand National Assembly to publicly acknowledge the genocide that the Armenian minority was subjected to before the establishment of the modern state in Turkey.
Parliament had already undertaken the road to recognition as early as 1987, and the adoption of this amendment demonstrates Parliament' s consistency in this area.
However, this resolution does not answer what is a real question: what borders do we really want for the European Union?
- (NL) Perhaps there will come a time when EU enlargement will head further eastwards, through the accession of the Ukraine and Russia. Obviously Turkey will then have to be given the same opportunity. But that day is in the distant future. Present-day Turkey is an authoritarian state with superior military power, political prisoners, censorship, party bans, border conflicts and an electoral system that excludes minorities. Lessons still have not been learnt from the mass murder, eighty years ago, of the insurgent Armenians. That partly explains why people do not think it untoward that a different national minority is still being deprived of its rights to this day. The Kurds are displaced, bombarded and suppressed. Their language is banned from use in administration, education and the media. Turkey must first learn from the histories of Greece, Serbia, Bulgaria, Albania, Syria, Iraq and Yemen. These countries came under Turkey' s dominion in the past, and uprisings that took place there were repeatedly suppressed using violent means. Since the people are no longer prevented from exercising their right to self-determination, this has enabled peace to take hold. I do not believe that Turkey' s style of government will change by us presenting this country with the prospect of EU membership, subject to flexible conditions. The necessary changes cannot be bought outside by the governing powers; they must come from within.
. (IT) Turkey must become an integral part of the European Union as soon as possible, for this will both contribute to the fight against fundamentalism and the peace process and improve development and stability between the countries of northern and southern Europe.
Sadly, many issues are still unresolved such as those related to the Kurdish and Armenian situations and to full respect for civil rights, although a great deal of progress has been made in these fields.
The dignity of peoples and respect for traditions are foundation stones of the Union, which cannot be content with mere declarations of principle regarding the Kurdish and Armenian situation. The Union must be more proactive and treat enlargement to include Turkey as a vital geopolitical strategy. We therefore also renew our invitation to the Turkish Government to make a formal admission of Turkey's responsibility in the extermination of the Armenian people. This declaration, which is necessary from the moral and historical perspective, is an obligatory condition for Turkey's accession to the Union.
For these reasons, Alleanza Nazionale, which has already, in the past, declared itself to be in favour of enlarging the Union to include Turkey, will abstain from today's vote, as a further invitation to the Turkish Government and the Turkish people to take steps to resolve these issues with all haste.
-(FR) We are facing a terrifying danger, and that is forgetting.
We need to remember the horrors of history if we do not want to relive them. The genocide in Armenia is one such horror and such suffering can only be alleviated if it is recognised.
Recognition of the genocide in Armenia is a recognition of the dignity of the individual.
We cannot forget the deportation of the entire Armenian population to the deserts of Mesopotamia, the deportation of the Armenians of eastern Anatolia in 24 hours, the shooting of able-bodied men, the persecution of women, children and old people, who covered hundreds of kilometres on foot, without medical care and without food, divested of their belongings, raped, their throats slit on the open road, the deportation in 1915 of the Armenians of Cilicia and eastern Anatolia, the assassination of 600 Armenian prominent citizens in Constantinople, the extermination of more than a million Armenians in just over a year - in other words, almost half the Ottoman Armenians.
All the accounts bear witness to the same ordeal of the civil populations of Armenia. I remember the 1987 resolution which called on Turkey to acknowledge the Armenian genocide as a precondition to its accession to the European Union.
I voted today for the amendments calling for this acknowledgement in order to keep this testimony alive and to acknowledge a people' s suffering.
Turkey will gain in stature among nations when it agrees to face up to its past.
- (FR) What the Morillon report shows us is quite simply the fact that we are still paying for the absurdity of the decision adopted at the European Summit meeting in Helsinki which regarded Turkey, on an equal footing with Poland, as a fully European country destined to join the European Union with all the practical implications this entails (pre-accession strategy and so on). I remember the exact text of the conclusions of the Presidency in Paragraph 12: "Turkey is a candidate country destined to join the Union on the basis of the same criteria as applied to candidate countries" .
We all know that, in reality, this decision was tainted with hypocrisy. Nonetheless, the system that has been put in place will do its work and will impose its logic on us until the time comes when this awkward position will become so untenable that our relations with Turkey will be in serious and deep crisis.
But, some might say, we can make the pleasure last, we can multiply the conditions and infinitely draw out the Copenhagen criteria in order to delay the moment when we have to take up the subject of the free movement of workers with Turkey.
Such ulterior motives are unworthy of Europe and unworthy of Turkey. In our relations with the Turkish nation and the great Turkish people, we must use the language of frankness and respect, not a double talk which opens the door to the worst kind of disappointment and unacceptable humiliation.
It is absolutely not a question of pushing Turkey away from Europe, as Cohn-Bendit claims. It is simply a question of recognising that geography and history have made present-day Turkey a country that is not European. In the face of stark realities, it is about fully respecting the dignity of the Turkish people by not seeking to impose on it a behaviour which it must adopt of its own accord, and by seeking to jointly develop close cooperation.
The ambiguity of the pre-accession procedure prevents real cooperation between Turkey and Europe from developing along healthy and clear lines, even if there is a powerful common interest for Turkey - with its influence and weight and the privileged relations it now has with the Turkish-speaking countries of central Asia - to be a powerful stabilising factor in a region which is in great need of stability.
- On behalf of the European Parliamentary Labour Party, I welcome Mr Morillon's report. We believe that Turkey should be treated the same way as any other applicant country. While it is clear that Turkey does not yet meet the Copenhagen criteria, we should be working closely with them to achieve that objective - just as we have done with all the other applicants.
We cannot consistently seek new obstacles to put in their path. We opposed the amendments on the Armenian massacre for exactly this reason. That event took place during the time of the Ottoman Empire. I do not recall events which took place during the British Empire being used to obstruct the United Kingdom's accession.
Consistency and honesty should be the hallmarks of our dealings with any applicant country.
Jové Peres Report (A5-0275/2000)
Mr President, as you are aware, the news is spreading throughout the world of fish that I am promoting their cause. In fact, the fish are extremely concerned about the mad cow disease crisis and, having heard about Mr Jové Peres' report - which is rightly concerned with the fact that we are not able to monitor how many fishing boats go to fish in one area and how many in another - they have proposed that I put it to the Commission that it would be appropriate to fit these fishing boats with remote tracking devices - which are present on many cars - so that the European Union will be able to discover how many fishing boats fish in one area of the sea and how many in another. This would avoid there being too many fishermen in one place, for the fish would also like to be left to live their lives in peace and become pensioners as well.
in writing.- (FR) We voted against the Jové Peres report on Community participation in the Regional Fisheries Organisations because it calls for the transfer of national sovereignties, which would be completely counterproductive.
For a number of years, as a member of the delegation for relations with Canada, I have been able to observe the operation of one of the regional organisations, NAFO (Northwest Atlantic Fisheries Organisation), whose members are the countries of that region, including Canada, as well as all the countries that use traditional fishing zones in the region, including France, Spain and some other European countries. Every member country has a vote in the decision procedure. Now, from the moment the European nations concerned decided to communitise this issue and to be represented solely by the Commission they have just had a single vote. So the first effect of the uniting of our forces was to reduce the number of our votes from six to one. The countries of Europe, as a whole, have the same number of votes as Cuba, for example.
This situation does not worry the federalists for whom, when the Commission speaks with a single voice, we gain in strength. Unfortunately, it is 'with a single voice' in all senses of the phrase. What is more, our position is often weakened by our internal mechanisms, notably prior alignment to the lowest common denominator. On the whole, our interests are undermined, they are not defended with the necessary force, and the role of the Commission is primarily that of a police officer vis-à-vis Member States to get them to apply the binding decisions that have been adopted, sometimes in spite of themselves, in the regional organisation in question.
The Jové Peres report would not only like to regularise this situation for existing regional organisations and those that are in the process of being established, it would also like to reinforce it by putting paid to the Commission' s habit of calling on the support of technical experts from different Member States. According to the report, the Commission would need to recruit staff as a result and would be given the corresponding funds.
We cannot accept any of these approaches. We believe that the current system of representation by the Commission weakens instead of strengthens us, and we want every European nation to be fully represented within the regional fisheries organisations, even though it is clearly desirable that the Member States coordinate their positions.
- Although the Jové Peres report is ostensibly about fisheries, I see in it a much more sinister agenda. For instance, one sees such statements as: "... the development of a genuine fisheries policy requires that the powers of monitoring fishing activity must be assigned to the Commission"; "...the establishment of a proper Community system of monitoring fisheries is bound to entail a degree of sovereignty being transferred to the Union institutions"; and "... the European Union is not a confederation of states but a 'sui generis' entity in international law, in which ... there is a desire for economic, social and political integration...".
Then there is the observation that: "the lack of adequate human and material resources means that the Community's powers are delegated to Member States...", with the view that this situation cannot be extended indefinitely.
The rapporteur's answer is for the Community to be given the resources, effectively, to take direct control over fisheries monitoring. This reveals the European Union's true ambition - the continued acquisition of powers until it becomes an all-powerful superstate. It will only be content when its own gunboat fleet, flying "ring of stars" flags, is enforcing its fisheries policies.
My party cannot support this report.
. (IT) The European fishing sector is currently suffering a series of challenges due to an increase in competition caused by the globalisation of the fish products market. There is also a clear need for greater protection of the marine environment and rational management of exploitable fisheries resources. In this context, it appears necessary to increase international cooperation and ensure that the Community consolidates its undertaking to define a law on fish stocks.
The principle tool for achieving closer cooperation is the Regional Fisheries Organisations (RFOs), which play a key role on the international scene but which lack the human resources for the Community to be adequately represented.
The RFOs are particularly suitable for achieving the objectives established because of their regional nature, but, above all, they contribute to the rational management of resources by reflecting the specific characteristics of the fishing areas. In this context, considering the importance of RFOs for the future of the common fisheries policy and the different levels of organisation, competences and development of each organisation, the Community needs to adapt its participation according to their respective characteristics and to harmonise its role within the 30 existing RFOs, in order to speed up transposal of the recommendations adopted by the RFOs into Community law.
- (FR) Without going back to the excellent argument put forward by Mr Gallagher regarding the text that has been submitted to the vote, I would like to extend the debate to cover all cases where our countries are represented by the executive Commission in international negotiations. My comments naturally apply to the issue before us today, the representation of the European Community within regional fisheries organisations, but they apply equally to talks conducted for example within the World Trade Organisation.
If the Commission has the power to represent the Community and to negotiate in an international context, it is because it has received a mandate from the Council. It is therefore important that this mandate is defined clearly in terms of time and content and that it is strictly monitored by the Council.
In a good many cases, such as fishing in certain regions of the world, the interests of Member States are not uniform. Some Member States are not at all involved in certain fishing regions. It is therefore vital that the Member States that are directly involved can defend their own interests by sitting at the negotiating table with the Commission at their side playing a useful technical support role. Otherwise, the influence and the weight of Europe in such negotiations would be weakened if the interests of Europe were represented in a manner intended exclusively to benefit the Commission. Europe would, in fact, have just one seat and the position that would be defended would be nothing more than the lowest common denominator established on the basis of the positions of a group of Member States who are involved to varying degrees.
What is important therefore is not to satisfy the Commission' s desire for domination by weakening the position of Europe, which would be in direct conflict with the correct application of the principle of subsidiarity. On the contrary, in all international negotiations in which the European Union is involved, it is important to begin by strictly defining the Commission' s role, which should by no means be to replace Member States, but to support and coordinate alongside the Member States concerned. I am not a hundred percent certain that this is the path the Nice Summit is preparing to take ... but there is still time for Member States to regroup.
That brings us to the end of voting time. I would like to thank those who have stayed to the end!
(The sitting was suspended at 1.27 p.m. and resumed at 3 p.m.)
Waste incineration
The next item is the report (A5-321/2000) tabled by Mr Blokland, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the incineration of waste [C5-0371/2000 - 1998/0089 (COD)].
Mr President, when I was appointed rapporteur for the amendment of a directive concerning the incineration of hazardous waste, three years ago, I could not have suspected what it would lead to. A small subject grew into an extensive piece of work owing to the fact that proposals on hazardous and non-hazardous waste were combined in a single directive. My suggestion that we should include them in one directive was supported by the then President-in-Office of the Council, Mr Trittin, and by the Commission, which meant that Parliament' s motion to amalgamate three directives did not meet with a great deal of opposition. The amalgamation had the effect of streamlining Community legislation. Things did not go as swimmingly for Parliament' s amendments from first reading, as the Council rejected most of them.
A chastened Parliament confined itself to adopting sixteen amendments at second reading. The need for conciliation soon became apparent because, as it turned out, the Council was not minded to adopt these amendments.
In order to avoid a costly and exacting official conciliation procedure, informal negotiations were opened in order to see if a compromise could be reached. However, Parliament' s willingness to expedite the procedure demanded flexibility on the part of the Council. That proved to be a sticking point on account of the divergent positions. Ultimately, after some tough negotiating, an outcome was achieved that is worth defending. As rapporteur, I do so with utter conviction. Throughout the entire period, I was able to work well together with the representatives of the Council and the Commission, and was secure in the knowledge that I had the support of the Committee on the Environment, Public Health and Consumer Policy and its secretariat. I would like to sincerely thank all concerned.
I would like, just one more time, to give three reasons as to why the directive on waste incineration is so important. Firstly, the emission of dioxins, as well as the emission of other harmful substances will be drastically reduced. Secondly, the public will have far better access to information about incineration plants. Thirdly, it will substantially reduce the disparity between the requirements governing incineration plants and those governing plants for the co-incineration of waste, such as cement kilns.
But although I am upbeat about the outcome of this directive, it cannot conceal the fact that waste incineration is an emergency solution. After all, we have not managed to avoid the production of waste, nor have we succeeded in introducing recycling. Fortunately, there is talk of progress on the technological front, where the emphasis must be on sustainability. I will give you an example: PVC comprises 0.7% of the total amount of incinerated waste. According to the Commission' s Green Paper, incinerating PVC waste gives rise to a number of problems. We must get straight down to tackling these problems, leaving no stone unturned. Sustainable technology could prove helpful to us in the process.
Finally, I anticipate our being able to tighten up the waste incineration directive in a few years' time, in close consultation with industry. The people who live in the vicinity of these plants will thank us for it.
Mr President, I share at least one certainty with the rapporteur, Mr Blokland: incineration may be a significant source of pollution but it is in fact necessary today, given the very low levels of waste recycling. The urgency of this subject is made more acutely felt by the problem of animal meal in feedingstuffs, which we are going to be debating later this afternoon, which are going to have to be destroyed.
The objective of this proposal, which aims to replace three directives relating to waste incineration, is to improve air, water and soil quality and human health by reducing emissions of pollutants linked to incineration and co-incineration, notably dioxins, furans and heavy metals. This proposal also allows for the integration of the technical progress that has been achieved since the 1990s. Overall, the result of the conciliation process is very pleasing.
The emission limit values for incineration and co-incineration plants have been brought into line, while taking account of the technical differences between these two activities. I have always been in agreement with the joint draft which regards these two systems as complementary and not competing. Today, we cannot do without either of these incineration methods. Yet one can only regret the fusion of these incineration processes in terms of hazardous and non-hazardous waste, which has considerably complicated the debate, and which I have always condemned. In my view, the working method is not good, and I believe it is undesirable that we behave in this manner on such issues.
Nonetheless, we are satisfied with this third reading, because it reinforces the operation authorisation conditions. Our group, which wanted to avoid the confusion between hazardous and non-hazardous waste, recognises that the current text clearly provides for different recovery and treatment processes, which are adapted to the types of waste involved. Supplementary precautions will have to be taken as far as hazardous waste is concerned. Mr President, I would like to conclude by saying that the Group of the Europe People' s Party (Christian Democrats) and European Democrats is satisfied by the work that has been carried out during the course of the third reading.
Mr President, first of all, I think we have cause to thank Mr Blokland, the Commission and the Council for the cooperation there has been in connection with the directive. We all know that it has been a long and very difficult process putting together the requirements for the incineration of both hazardous and non-hazardous waste. I want to draw attention to just three important objectives we can achieve by means of the directive. First and foremost, a significant contribution has now been made to reducing discharges of hazardous and polluting substances produced by incineration - substances which are very harmful to people' s health and which damage the environment. This is to happen by means of the operational requirements made in connection with incineration plant and also by means of the emission limit values we have now established for heavy metals, dioxins and other substances. I also think, however, that it is very important to emphasise that it is now no longer merely a question of discharges into the atmosphere but also of discharges into the water and the earth.
The second thing I want to point out is that, as Mr Blokland too mentioned, people are now to be given more information about emissions from incineration plant in the form of the annual reports that are to be prepared. I think this is a very important result. People are entitled to be told about these things. Finally, I want to emphasise that, by establishing the common requirements which everyone must now fulfil, we can presumably get rid of a significant proportion of so-called waste tourism. It will no longer be so financially attractive to export waste to other places in the Community where waste handling requirements are less strict. As Mr Blokland mentioned, incineration is, of course, far from being the ideal way of disposing of waste. It is important for us to continually invest in better production methods, recycling and re-use. This ought clearly to be given priority ahead of incineration. It is nonetheless good that we have now obtained tighter rules covering waste incineration. I believe this will prove to be a significant contribution to improving the environment.
Mr President, I would also like to thank Mr Blokland for preparing this subject. It has been a difficult process drafting the directive, as circumstances and practices in the Member States vary, and this affects many different interest groups. The end result is that we now have a reasonably balanced proposal for imposing strict limits regarding the incineration of hazardous and non-hazardous waste, improving the environment and enabling waste to also be used in the production of electricity and heat.
One of the hardest problems was to define what co-incineration meant. In some countries the best alternative, environmentally speaking, is that carefully sorted combustible waste can be burned in small municipal plants that produce electricity and heating. In the first draft sketches for these plants there was a call for unnecessary, technically costly and, in some respects, impossible tests. The proposal has improved during the debate. It is also important that industry can still use non-hazardous waste in its own production of energy. In my opinion, the problem was also that the directive went into precise technical detail which it was hard to get unambiguous opinions on from the experts. I think we in Parliament should keep to the definition of the main arguments, allowing Member States to take account of differing circumstances and continue with best practice with regard to the environment.
A directive on the incineration of waste will increase the costs of burning waste, but will cut hazardous emissions and improve the state of the environment. Our parliamentary debate achieved a reasonably balanced proposal that can serve as a basis for action throughout the Union.
Mr President, I would like to congratulate Mr Blokland for his excellent work on this report and give my group's support for the compromise text. With the toughening of legislation on landfill there has been significant increase in waste incineration, and I know from my own experience in my constituency in Wales that incineration of hazardous and non-hazardous waste is as much a concern, in terms of its effects on health and the environment, as is landfill.
It is essential that we do not replace one unhealthy and unsustainable form of waste disposal with another. Incineration is not recycling. It is not a clean and safe method of waste disposal. Genuinely sustainable alternatives must be funded and promoted and far more must be invested in research and in developing waste prevention, re-use and recycling. That is why I welcome these standards for co-incineration of municipal waste and the transportation of waste, which should help bring an end to the present trade in waste where areas with the cheapest operators and the lowest standards become the co-incineration capitals of Europe.
In particular, I welcome the commitment to improving public access to information on incineration plants and the obligation on plant operators to publish an annual report on emissions. Greater openness is obviously of major concern to people who live near these incinerators, but it will also help to ensure that the plant operators themselves keep below the emission ceilings that have been set.
The introduction of much stricter nitrogen oxide limits for new co-incineration plants such as cement kilns is also a step forward which will be an incentive for reducing emissions even though the standards proposed do not reflect the best available techniques. Overall, this much needed legislation will put in place safeguards to limit the worst effects of incineration on health and the environment and, I hope, discourage incineration-for-profit, which depends on the creation of more and more waste.
Mr President, I would like to thank Mr Blokland in particular for his cooperation during this process. Agreement on the derogations in the scope of the directive was one of the hardest questions in the debate and conciliation process. The aim was for strictly limited derogations and the clearest possible definitions. In my opinion this has been successful, meaning that ecological targets and compatibility with other Community policies can come about in what is actually an easily realisable way. Parliament was also pushing for greater transparency and better opportunities for the public to have access to information. Thus, in the conciliation process we were able to agree that plants that incinerate more than two tons per hour should publish a report on their emissions each year and smaller incineration plants should be included in the lists that would come under public scrutiny. The limit values for emissions in the annex to the directive were definitely the most difficult point. In this respect the conciliation process achieved a good result, as Parliament' s proposal for stricter nitrogen oxide emissions in all new cement kilns co-incinerating waste was approved. I myself succeeded in having some amendments made to the report, vital for the continuation of co-incineration practices that have been in place in Finland for years and which are more ecological than those contained in the directive that is now about to be approved. I am very happy about that, as the job I had as a new member having come directly to the second reading was not easy.
The report by Mr Blokland, now at its third reading, was for many members of the Committee on the Environment, Public Health and Consumer Policy, elected to Parliament for the first time, the first real test of learning with regard to parliamentary practice. The procedures chosen by the institutions work surprisingly well, however. The end result can be considered good, and with good reason. The important element in all this, though, was the genuine desire for cooperation on the part of the three institutions. The work of the countries to hold the presidency, Portugal and France, was constructive, and we have to mention in particular the role of the Commission, which played a decisive part in bringing about a satisfactory end result. In my opinion, there is something to be learnt from this for the future and we must see to it that cooperation to achieve a more ecological European Union works.
Mr President, honourable Members, forgive me - especially Mr Blokland - for being a few minutes late. I could not hear your introduction, but I can guess what was in it. First of all, I want to thank you for your excellent work as rapporteur on this report.
The fact that this directive has passed through the legislative procedure so smoothly serves to show how important it is for all concerned. This directive will lead to significant reductions in emissions in several key pollutants across the European Union, despite the fact that the volume of waste incineration will increase over the coming years. Not only does it contribute to the fight against air pollution but it also covers the release of waste water, as Mr Lund has said, from exhaust gas cleaning and the quality of waste from the incineration process itself.
The conciliation process was demanding, but a well-balanced compromise has been found and the amendments of Parliament and the Council have produced a better directive. The scope of the directive is much clearer. Public access to information has improved. Stricter emission-limit values have been introduced for new cement kilns that co-incinerate waste, as Mrs Evans pointed out. This has been largely due to the excellent work of the European Parliament and its rapporteur, Mr Blokland.
I am convinced that the joint text strikes the right balance - a view reflected in your speeches yesterday - incorporating a high level of environmental protection along with the legitimate interests of all stake holders. Let me remind you that the directive is only one instrument in the whole waste-management concept of the Commission. Burning waste is the final stage in the treatment of waste, due to the waste hierarchy, and the Commission will make strong efforts to reduce and recycle waste and in its approach to an integrated product policy. Of course, the overall objective is to prevent waste in the first place.
In conclusion, this directive is a major contribution to the reduction of negative effects on the environment and the risks they pose to human health.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Supplementary health insurance
The next item is the report (A5-0266/2000) by Mr Rocard, on behalf of the Committee on Employment and Social Affairs, on supplementary health insurance [2000/2009 (INI)].
Mr President, ladies and gentlemen, for almost ten years now the Community institutions have been working on the issue of social protection, a major element of which is, quite clearly, health cover.
Today, Member States, while retaining their own responsibilities through the direct application of the subsidiarity principle, nevertheless have problems in common which justify a debate at European level. The operation of social systems is directly affected by certain general trends including the unemployment and social exclusion generated by 25 years of low economic growth, which has restricted the overall potential tax yield, the ageing of the population, the consequence of the emergence of new diseases and, finally, increased health care costs due to advances in medical research and treatment.
However diverse national situations may be, one can recognise in all Member States a more or less general reduction in statutory cover, an enhanced role for supplementary health insurance schemes and a marked increase in discriminating factors.
Against this backdrop, a more global approach to health protection seemed to me to be necessary, taking account, of course, of the institutional context: responsibility for the organisation and financing of social insurance systems by the Member States; national social models shaped by history, and free competition governing the rules applicable to the insurance industry.
Providing guaranteed access for all European citizens to high-quality necessary medical treatment within reasonable time limits is a primary objective towards which the efforts and financing of obligatory and supplementary systems must converge. Starting from the principle that every individual has a right to medical care and that healthcare is a social good to which all Member States must provide access, it is unacceptable that some are forced to simply abandon healthcare, allowing unwholesome systems to take their place which are disastrous for our societies.
The Employment and Social Policy Council adopted a European strategy for the fight against social exclusion in Luxembourg on 17 October. The European Charter of Fundamental Rights, which will be officially announced at the Nice Summit, recognises the right to social security and to health protection as a common reference value. In its fight to combat discrimination and social exclusion, and in terms of the responsibilities of each individual, the European Parliament will take pride in giving a strong impetus to the establishment of a system which will allow the essential principle of solidarity to be practically implemented.
To this end, I sought the opinion of the Economic and Social Committee, which greatly clarified a number of points in a communication which was adopted with a very large majority. The opinion of the Committee on Economic and Monetary Affairs and the proposals of the draftsman, Ioannis Marinos, gave rise to a large number of debates and favoured the adoption of compromise texts. A broad consensus was finally reached within the Committee on Employment and Social Affairs, which I have the honour of chairing.
The proposed system contains a number of approaches, the first of which is the development of a common vision of universal services which allow access to essential healthcare within a reasonable timeframe. The second is the establishment of a Community system to monitor health systems and their capacity to respond to specific needs: the collection of statistics and comparable data; the development of effective cooperation between the Member States and the pooling of good practice. It should be possible for this monitoring system to be organised by extending the tasks of a Community agency that has already been formed. The third approach is the presentation by the European Commission within a period of six months of a Green Paper examining a framework for supplementary health insurance schemes and proposing appropriate legislative initiatives. We have already called on the Commission to do this and, Commissioner, we are aware that it will involve a considerable amount of work.
This will preferably be in the form of proposals for recommendations to include the following points: recognition by Member States of a common concept of a universal service to govern the basic service which will enable every European citizen to have access to the necessary care; establishing, in agreement with the private insuring bodies, guaranteed respect for the principle of non-discrimination; organising a system of pooling costs in order to cover the costs of persons and groups with serious existing diseases, and encouraging private insurers to develop preventative measures. There should also be a proposal for a directive to include the following points: a prohibition on the use of personal medical data, such as genetic typing, a key point; ensuring that persons joining a scheme are not in principle required to undergo a medical examination; the introduction of an obligation to provide lifelong insurance by the insurer; undertaking to reimburse persons working and moving within the European Union in a more coordinated way and, finally, introducing a mediation procedure.
It would be necessary to consider encouraging and supporting the codes of conduct for insurers concluded on a national or transnational basis, and an annual forum to study these issues.
Mr President, I should like to thank the Committee Chairman, Mr Rocard, for his words of praise in connection with my opinion.
Supplementary health schemes have also developed, over and above the reasons quoted by Mr Rocard, because there is a need for improved care as the result of advances in medical treatments, which are too expensive for national health services to pay for. However, they are also needed in order to compensate for the increasing shortcomings of national health services as the result of public-sector management, high costs and cutbacks in expenditure by governments, expenditure which has steadily decreased in all the Member States during the 1980s and at the beginning of the 1990s. As in the past, these gaps are being filled and the increase in the demand for better health services is being increasingly covered by subsidiary and voluntary supplementary health schemes set up by public- or private-sector agencies on a profit-making or non-profit-making basis.
However, there are huge differences between one country and another and we have no detailed or comparable statistics to help us ascertain reliably what applies where, what works best, where the weaknesses lie etc., which is precisely why my opinion, which was drafted on the instructions of the Committee on Economic and Monetary Affairs, stresses the need, before any generally-applicable rules are introduced for supplementary health insurance, for the Commission to submit a Green Paper containing an analysis of all these separate issues, together with the relevant information. We could then use the conclusions drawn from the paper to introduce some general rules for all the Member States, in order to improve the quality of supplementary health insurance and ensure that it adequately meets the needs of the weaker sections of the population. However, these rules would need to take account of the subsidiarity principle, facilitate competition in the favourable sense of the word and not hamper the efficiency or speed of the private sector or its economic viability.
I should like to end by stressing that the distinguished rapporteur, Mr Rocard, took extensive account of the scientific observations and many of the suggestions in my opinion. I should also like to thank my fellow members, Mr Pronk and Mr Karas, for their valuable contribution to the final report.
Mr President, I would like to offer warm thanks to Mr Rocard, and also to Mr Marinos, for their trail-blazing report, which is on the table today. The issue of health insurance has occupied European minds for quite some time now, but the Kohll and Decker decrees, in which the European Court of Justice determined that healthcare received overseas must be remunerated by insurers, has in fact added an extra dimension to this discussion.
Mr Rocard' s report, which we have here before us, will help to stimulate debate about the further development of social security in Europe, within the context of growing competition and the rise of the single market in healthcare. One of the main objectives of the current modernisation of social protection is guaranteed access to affordable health protection. It is particularly important for the affordability of health care to be taken into consideration, because the discussion about social security is determined not so much by the quality as by the cost of health care. With its Kohll and Decker decrees, the Court of Justice has sent a clear message to the EU Member States. We are really coming round to the idea of cross-border care and so market forces are becoming increasingly applicable to health care. Whether this will happen, to what extent and when, is still unclear. Research and experiments have shown that it will not open the floodgates to medical tourism. However, there can be no two ways about it; more and more people are going to seek health care overseas. It is therefore imperative that the citizens are our main concern in this process.
This issue has one or two implications for us, but it will also have an impact on the national systems. We are talking subsidiarity. National systems of health care, and even the supervision of health insurance, are regulated at national level, but that does not mean that we are not all dealing with the same problems. That is precisely why it is so important - and in fact this is far and away the most significant achievement of this report - for the Commission to produce a Green Paper on supplementary health insurance in the short term. In point of fact, we must ask the Commission whether it is in a position to do this, and if so, how long will it take? Because it is very important. The statistics available to us in this sphere are not comparable, despite our best efforts to this end, and so it is crucial that we have this Green Paper.
Apart from that, there is a great deal people want done in the health care sector. A significant number of these aspirations are at national level, but that does not mean that we should not compare notes. Hitherto, this has been somewhat taboo up to a certain point. The Kohll and Decker decree has made a breakthrough. I also think the Rocard report has made a breakthrough on that score, but it is very important for the Commission to take up the initiative now, and come to the table with an actual Green Paper. Once that is in place we will look at how we should take it forward.
Mr President, ladies and gentlemen, it is a pleasure to hear Members from all groups who accept their responsibility regarding social policy and who are prepared to work towards a consensus. I would like to thank you Michel, as rapporteur, for your initiative in bringing the issue of supplementary health insurance to attention now, at the appropriate time.
I have some general comments on this subject. We had never had it as good as now. This is reflected in the fact that our life expectancy is increasing by three years every ten years, and that is not because we are leading a healthier lifestyle. We are living to an older age because the body of medical knowledge is doubling every five years. However, medical treatment is costing more and more money! However, equal access to health care must be available to everyone, without exception. This is important if we want a social Europe that sets us apart from others. For example, although we often take the United States as a model for the free market economy, it would be a fatal mistake to follow their lead in health policy.
For instance, we see that in the US system, health costs as measured against gross domestic product are nearly twice as high as the EU average, and that in the United States there are still some 40 million people who have inadequate health insurance. That is scarcely what you would call a responsible social policy.
So, as far as the European Union is concerned, it is more a question of seeking to develop a combination of health insurance and supplementary health insurance that does not sacrifice quality and is not socially exclusive.
The debate on health insurance in the EU must not end up going down a blind alley. Unless there are pan-European requirements for supplementary insurance, we will have to be extremely cautious about the existing systems. The risk that the less healthy and the elderly may not necessarily be able to secure full private insurance cover because they represent too high a risk is quite unacceptable in terms of social development. Flawed thinking of this kind has no place in the European Union. Therefore, during the first phase, we need to prepare a Green Paper on the situation of supplementary health insurance in the EU as soon as possible. Following on from that, we will have to define minimum standards for supplementary insurance in Europe if we wish to achieve and further develop a reasonably equitable and socially balanced health-care system in the EU worthy of the name of a social Union. After all, that is what we want, is it not?
Mr President, I too should like to thank Mr Rocard for his own-initiative report, even if I did not agree with his original view which was, of course, to establish supplementary health insurance schemes in all EU countries, founded on the principle of solidarity and governed by a common set of regulations. I can, however, support the Commission' s publishing a Green Paper explaining the ins and outs of such sickness insurance, focusing in particular upon sickness insurance in relation to cross-border activities and, in the process, looking into whether there is a need for further initiatives. Sickness insurance is, of course, a national responsibility and systems differ from one another. It is true, however, that the growing number of elderly people and the growing demands upon the health sector mean that the systems are coming under financial pressure. It is a problem calling for many different solutions, including better organised and more efficient health care, so that a better quality of service can be obtained for the same money. Moreover, new medical methods can also, in fact, lead to both better and cheaper forms of treatment.
I am generally in favour of a system in which the money follows the patient as far as possible, so that it is the patient and not the system that is central. In this perspective, there is certainly justification for insurance-style sickness schemes and supplementary insurance schemes. However, the individual country must decide for itself what arrangements it prefers. It would be wrong if the EU were to devise rules concerning, for example, data relating to health, or requiring everyone to be insured and, in that way, destroy the multiplicity of supplementary health insurance schemes which exist today in many countries and operate on actuarial principles. It is right that, in connection with serious illnesses such as cancer and aids, there must be a compulsory system, founded on the principle of solidarity, which ensures good treatment for everybody. Supplementary health insurance must be just that: supplementary, for example, for those who are willing to pay for an extra service, or designed to cover the costs of more ordinary and frequently occurring illnesses for which actuarial calculations can reasonably be made.
Mr President, the debate which followed the presentation of this own-initiative report at last highlighted two concepts, one of which, unfortunately only too prevalent, involves favouring the commercialisation of all aspects of life and aiming to reduce supplementary health insurance to a mere project by placing it in the hands of economic operators and subjecting it to the rules of the internal market. According to this concept, the purpose of the market in profit-making supplementary health insurance schemes is to increasingly and crucially take on the role of supplementing the basic state systems. This view turns up its nose at the non-profit-making mutual insurance companies, which are vital players in supplementary health insurance in several Member States.
The other viewpoint illustrated by the rapporteur' s initial statement and shared by a number of members is to promote regulations and codes of conduct which are needed in order to establish among insurers ways of organising costs on a mutual basis providing everybody with guaranteed access to high-quality care and to counter the risk of discriminatory practices developing together with risk and client selection.
The report by Michel Rocard, which is being presented today as amended in committee, demonstrates the difficulty of overcoming these contradictions. The amendments we are proposing on behalf of the Group of the Greens recommend that consideration should be given to the following points.
Firstly, we have not, unlike some, resigned ourselves to the reduction in the relative share of public expenditure on health. Demographic trends, the effects of an ageing population and increased demand for medical treatment necessitate a public debate. It should be the citizens of the European Union who decide the outcome of this social debate and the volume of funds that must be allocated in order to guarantee the fundamental right to social protection. The increasing transfer of responsibilities from the basic systems to the supplementary health insurance systems is doubly disadvantageous in that it reduces the obligations of these systems, while at the same time weakening non-profit-making mutual insurance companies which reject risk selection.
We propose that the report should include recognition of a right to health care for all, rather than simply the recognition of a basic service which is accessible to all. We also propose removing all risk of discrimination or risk selection which would, we believe, result from the legislation calling for medical examinations to be carried out before a supplementary health insurance contract is concluded as provided for in Paragraph 11b.
Mr President, a while ago, I received a serious meniscus injury. I turned to the health service and was told that I had to wait three weeks for an examination and then at least a further month for a crucial operation. I said, 'I can hardly walk! I need help straight away. Can I not be admitted as an emergency patient?' I received the answer, 'Everyone in the queue is an emergency case'.
It then appeared that there was in fact a way of getting in. I was suddenly informed that, if I had private health insurance or if I could pay the whole cost myself, then I could be examined immediately and be treated by the same doctor I should otherwise be forced to wait two months to be treated by. I am rather ashamed to admit it, but I chose that solution. I was operated on immediately, and that is why I am able to be here today. Otherwise, I should have been at home with my leg in plaster.
It nonetheless leaves a bad taste in the mouth, because each time a private patient jumps the queue, as I did, other people have to wait longer with their problems. It is, of course, the same doctor, the same nurses, the same hospitals and the same resources in the health care sector which are to be used, irrespective of whether it is ordinary or private patients who are being treated. This means that the bigger the health insurance sector becomes, the fewer resources there are left for general health care.
I think it is completely wrong that it should be money which decides who goes to the front of the queue. If we acquire an extended system of supplementary insurance for those who can pay, or who have employers who can pay, then we get what the report talks about, namely a distinction between basic care for 'ordinary people' and high-quality care for those who can pay.
My group believes that this class-determined type of organisation must be objected to. We want to see common arrangements which are based on the principle of solidarity and are the same for everyone. It is, of course, good that, as Mr Rocard proposes, the attempt should be made to supervise existing schemes, but what is most important of all is that private systems should not be allowed to expand at the expense of public systems.
Mr President, the observations made by Michel Rocard on the right to health and social protection are alarming but, unfortunately, pertinent. During the 1990s, a sharp fall in contributions has penalised health funds. Almost everywhere in Europe this has resulted in a ticket system which penalises patients by making them contribute to the cost of medical treatment and in the marked decline of preventative medicine. We must therefore ensure better reimbursement of costs. I wish to highlight the uniqueness of the French insurance environment, in which the mutualist sector ensures good unified management of care.
If more and more Europeans turn to supplementary health insurance in order to reimburse health care costs, the mutualist sector will remain the best guarantee for equal access to care. In particular I have in mind the areas in which costs are reimbursed at the lowest levels: dental and eye treatment and so on. In order to ensure the survival of this sector, in my view it is vital that we give mutual societies a legal base in the field of supplementary cover. I also think it crucial that the Commission should not attack this sector on the grounds of distortion of competition.
Who will be able to guarantee that discrimination on the grounds of health, handicap or impediment is prohibited and not practised, if supplementary health insurance is regulated simply by the logic of competition? With human genetic mapping, it is necessary to prohibit genetic tests and the use of their results before the conclusion or during the term of a supplementary health protection contract. The same applies to the health of all the citizens of our Member States and the cohesion of our territories.
Regional inequalities in terms of development are glaring enough. Let us not add to this a two-speed Europe of health. We must of course legislate, but we must do this by respecting the individual characteristics and insurance traditions of each Member State.
Mr President, Commissioner, greater generosity of cover for individuals and rising costs in the Member States' health sector are creating two requirements. First, the need for individuals to pay more from their own pockets towards statutory schemes or through private supplementary health insurance, and secondly greater coordination of such private health insurance in the European Union.
My sincere congratulations go to the rapporteur, Michel Rocard. His diagnosis is first-rate, but there are a couple of question marks hanging over the treatment he prescribes. I need to distinguish here between his practical requests and the key points of the approach he suggests to solve the problems here. These are based on important principles, namely solidarity, subsidiarity and minimum standards, and we fully accept those. As Mr Pronk indicated, we oppose the idea of imposing a directive immediately. The Committee on Employment and Social Affairs' new proposal is correct, suggesting as it does that there should first be a review of the situation in the form of a Green Paper and that only then should decisions be made about whether a directive or recommendation is needed.
As regards the heterogeneous nature of the systems already in existence, there are Member States in which individuals have to find a substantial proportion themselves, for example 40% of the cost of outpatient treatment. In these cases supplementary schemes are more significant than in Germany, for example, where 90% of the population are covered by statutory health insurance which up to now has been obliged to guarantee necessary medical treatment for all. We in Europe should be pointing the way forward without delay, with a socially acceptable level of self-provision combined with the maintenance of existing standards, if necessary by means of permanent supplementary health insurance. But people will need time to build up a suitable level of provision. That is the alternative to the manipulation and trickery of insurance systems that comes with statutory schemes.
Mr President, I would like to echo the sentiments of those who have congratulated Michel Rocard on this excellent initiative, which is in the best tradition of Parliament' s Committee on Employment and Social Affairs.
The report is based on the intention expressed by the Council in 1992 to achieve convergence of objectives and policies in the sphere of social security, and it links these with the existing objectives announced in Lisbon with regard to social cohesion and economic progress. I think the connection between these two elements is a very sound one.
I expressly included a third element in my contribution in the committee, which I believe makes another strong case for European action in the field of health insurance; in particular, the removal of obstacles to freedom of movement, and not just the free movement of services that Bartho Pronk talked about, but also the free movement of persons within the EU. In particular, these sentiments are to be found in recital J and Paragraphs 11 e) and f) and 14 of this report. Many sometimes distressing problems and examples from real life prompted me to table these amendments. I am delighted that the rapporteur and the committee have adopted them.
It is not by chance that I am particularly used to facing such problems by virtue of my Dutch background. We have a special combination of private, public, individual and collective types of health insurance system, which have undergone quite some upheaval in recent times. Leaving aside for the moment the question as to whether these changes were for the better, one thing is for sure: far too little attention was given to the effects of these changes on cross-border workers, retired Dutch nationals living abroad, and for example, Germans and Belgians working in the Netherlands.
In terms of European coordination, the current combination of fiscally financed national insurance for nationals, compulsory insurance for employees up to a certain income level and, in addition, private insurance with collective or individual regimes, is a downright disaster. The national insurance system is not subject to the coordination rules because it is not employees' insurance and only applies to nationals. The private system has to do with the directives for the insurance sector in the sphere of competition.
There is at present an on-going discussion in the Netherlands about structural changes to the system. An opinion is being prepared on this in the Social and Economic Council. It looks as if employers and employees are at last to reach agreement on basic health insurance in which market forces and competition between insurers will be combined with agreements on a compulsory basic package and, in addition, a broad package with optional elements which must, at the very least, be subject to an acceptance obligation and an average premium. This is with a view to avoiding risk selection and exclusion, and to secure optimum accessibility for everyone.
Fortunately, the parties in the SER have realised that creating such a hybrid mixture of private and public elements might run up against conflicting legislation from Brussels. People have been doing some fact-finding on this ahead of time, and have reached the sensible conclusion that, whatever happens, the entire system must now fall within the scope of the social insurance system. Coordination at European level would certainly make this a whole lot simpler for those who live and work over the border.
I believe this fits in with the convergence strategy that the rapporteur has in mind. I also feel that the increase in labour mobility in Europe is necessary and lends weight to our argument in favour of producing the aforementioned Green Paper and measures on the cost of public health.
Mr President, ladies and gentlemen, Mr Rocard is calling on the Commission to define a framework for basic statutory health insurance systems in a Green Paper. The logic of this is that all health care not included in this basic insurance has to be covered by private supplementary health insurance. That means that the present statutory health insurance system, which has, up to now, been based on the principle of social solidarity, will be reduced to an "à la carte" health system. The public would then have to invest additional and ever greater amounts in private supplementary health insurance schemes in order to pay for costly treatment that has, thus far, been covered by statutory health insurance systems. For example, someone who is chronically ill but who has only a small income will, in future, accordingly find it very difficult to afford the treatment they need. This simply amounts to dismantling public services and it implies turning our backs on the principle of equal health care for all based on need.
We reject this socially unacceptable reform. Article 35 of the Charter of Fundamental Rights calls for the establishment of a universal right of access to preventative health care and for a high level of health protection to be defined and put into practice. On this basis, the Commission should take the initiative and create solid cornerstones by way of guidelines for the Member States' health systems. This would enable the EU to lead the way by creating a social Europe and a high standard of health care for all, regardless of income.
Rules concerning the coordination of private supplementary health insurance systems in the EU make sense as long as they involve guarantees of freedom of movement for individuals and employees. We also support the call for a ban on genetic testing or medical examinations leading to selection on the basis of risk. Supplementary health insurance schemes must provide protection against the risk of bankruptcy, insolvency and fraud, but should not serve as an excuse for limiting the range of services provided by statutory health insurance.
Mr President, I should also like to congratulate the rapporteur on his own-initiative report, particularly because it is precisely that: an own-initiative report. He affirms, especially in Paragraph 17, that publicly funded health care systems should remain within the exclusive competence of the Member States and I very much agree with this. He highlights the need to address the issue of health problems of tourists visiting other Member States, and this is certainly a very live issue, as I know from the many letters on this subject I receive from constituents.
But above all he draws attention, for example in Paragraph 3, to the significant problems regarding the long-term sustainability of public health care systems throughout the EU because of the increasing cost of advances in treatment possibilities, as well as the growing demand from an increasingly elderly population.
This is a major concern. We certainly need fresh thinking on this subject and that has to include new ways of private and public health care working together. His report is a useful contribution to that debate, though I hope he agrees in turn that the contributions made in committee, including those made on this side of the House, may perhaps have made it even more useful.
It is certainly now much less prescriptive, which is good. Health care is financed in different ways in different Member States and the roles of private health insurers are correspondingly different. Even the definitions of "supplementary" and "complementary" have slightly different meanings in different languages. So an absolute "one size fits all" solution for insurance is unlikely to be the answer.
On the basis that Amendments Nos 2 and 3 are passed, which accept the suggestion of a Green Paper but do not dictate precisely what has to be in it, I shall certainly be calling upon my UK colleagues to vote in favour, though I shall be proposing abstention on Amendment No 16
Mr President, I am sure that the rapporteur, Mr Rocard, means well, but to me he resembles a man tiptoeing along a tightrope.
On the one hand, when he says "solidarity", he means it as a Socialist, but he does not want to take responsibility for protecting the social state and the health and welfare systems which are currently being attacked both by objective events and specific policies. On the other hand, he does not want to go too far the other way; he wants to apply a Realpolitik, but without quite signing up to the American model.
I think that we need to be extremely careful. We really are on a tightrope and I think that decisions on supplementary insurance which will apply to all the Member States need to be taken cautiously and with a great deal of circumspection. If supplementary insurance becomes the general rule, we shall simply end up increasing workers' contributions; but if we have selective supplementary insurance, we shall also have discrimination and that is something we wish to avoid. In this sense, I think that, basically, we should await the Commission study on current systems as well as a Commission study on the American system and the schemes in operation in other countries because then we shall have a clearer picture of all this.
Mr President, those of us who have devoted ourselves all our lives to studying social issues will remember that the old manuals used to include a definition of social protection as a set of state protection measures to cover economically assessable risks affecting individuals or families which individuals - family units - could not cover themselves. Health is, of course, one of the assets that we as individuals most value, though very often when we have lost or risk losing it.
It is, moreover, a fact that social systems - protection systems - have been suffering from the influences and consequences of economic, demographic and public health situations, etc. And it is also a fact that economic recession, unemployment, social exclusion, the appearance of new diseases, the ageing of the population, as well as advances in research, improved therapies, the development of new techniques of diagnosis and treatment have all had a profound effect on the levels of mandatory social and health cover.
It is a proven and verifiable fact that Europeans are being protected against the risks of illness, maternity or old age (and there are more risks associated with old age these days because of the ageing of the population) not just by the essential and mandatory social and state schemes of social security or social protection.
Articles 34 and 35 of our fledgling European Union Charter of Fundamental Rights recognise and respect the entitlement to social security benefits and social services and, at the same time, proclaim the entitlement of everyone residing and moving legally within the Union to social security benefits and social advantages in accordance with Community law and national laws and practices.
Complementary private health insurance, whether voluntary or not, coexists with the mandatory public system and can be a way to achieve quality health care within a given time. I therefore believe we should lend our support to what Mr Rocard has put in his report - and we congratulate him on it - asking the Commission to provide a service, a Green Paper which will enable us to see the current insurance situation in the Member States and also to define the future.
Mr President, the report and the accompanying explanations are based on a damning conclusion. For twenty years, statutory health cover for the people of Europe has been in constant decline while the share of health costs they have had to pay has continually increased. Increasing numbers of people are witnessing a drastic reduction in their standard of living through badly paid jobs, unemployment, job insecurity and exclusion. They no longer have the means to take care of themselves properly, or indeed to gain access to the most basic forms of healthcare.
Faced with this intolerable situation, the report envisages nothing but recourse to private or mutualist supplementary health insurance schemes, which it claims to be the solution to the problem. But exactly whom does this solution benefit? Certainly not those who will have to pay even more for their care, even though society denies them the means to pay. This is, first and foremost, a solution that benefits the private insurers to whom the Member States have handed the healthcare market on a plate.
This report and its accompanying amendments would like to impose rules to prevent forms of selection, based on criteria of health or handicap, on sharks such as the insurance company, Axa, which has multiplied the contributions paid by parents of mentally handicapped children by a factor of ten. Imposing such rules is the very minimum necessary and we will vote in favour, but we have no intention of accepting the fact that this proposal releases Member States from their duty to carry out a literally crucial task in terms of a public health service.
Whilst medicine has made tremendous progress, empty phrases about providing access to quality health care for all are nothing but hot air. Lack of investment by Member States and growing health privatisation can only result in selection by money, growing inequality with implications ...
(The President cut the speaker off)
I would like to thank Mr Rocard for his initiative. Mr President, as representative of the Pensioners' Party - which is as good as blamed for the longer life expectancy of citizens and pensioners and therefore for this health service crisis - how could I fail to say a few words on this occasion. I have to say, even, that I am rather taken over by the subject for, to my eyes, Mr President, you resemble a chief physician, with a white coat, stethoscope and hammer to test the patient's reflexes.
We are discussing public and private health care. But if public health care is working so well, why is it that in Italy, for example - and "the voice of the people is the voice of God" - the people were saying that health insurance schemes take away your health and leave you dissatisfied? Why did the great Italian actor, Alberto Sordi, have such success with a film about the Italian health service, entitled "The Family Doctor"? Why, in response to a question I put to him, did the great doctor, Christian Barnard, whom I had the good fortune to meet last week at a convention organised by Mr Nisticò, reply that when he performed the first heart transplant in South Africa it was in a private clinic? Why is it, as happened to me when I went to visit my dear mother - who is still alive, thank God - in a major public hospital in Rome, that we see people who are dying accommodated in the same wards as other patients who are happily eating their lunch or supper?
Well then, this means that we need to reflect at great length upon the reasons why public health care is in such a state. In my opinion, it is because public health care is paid for before the patient is treated whereas private health care is paid for after and if the patient is treated. And so I and my pensioner friends call upon Commissioner Diamantopoulou to put on a doctor's white coat, to treat the European Union's poorly medical service and to make us better.
Mr President, Commissioner, Mr Rocard, first I would like to thank Messrs Marinos, Pronk and Menrad, and last but not least, Mr Ettl, very sincerely for their support in getting my amendments accepted and in changing the objectives of this report.
Financing statutory health care and pension schemes is at the heart of the social and budgetary debate in Europe. Both have similar causes, with demographic change in the one case and specialist and technical progress in medicine in the other. Both are based on a three-pillar model with state, company and private provision. We all know that these systems have been built up and interlinked in different ways and that they provide different cover from one Member State to another.
Both sectors also have national requirements that act as an obstacle to mobility and flexibility for employees in Europe and increase employers' costs. So I am glad that the rapporteur has been willing to move from his categorical demand for a directive to an in-depth analysis in the form of a Green Paper. And I am pleased that we have abandoned the idea of applying the French model to Europe in its entirety, which would not be possible here. We need to define what we mean by the concept of supplementary insurance. For me, supplementary insurance means a voluntary system which is either a private or company system, supplementing basic state provision ...
(The President cut the speaker off)
Mr President, first of all, congratulations to Mr Rocard on his report. It is every bit as important as the procedure concerning supplementary pension schemes that has got underway. In order to avoid any misunderstandings, I would once again like to stress that the present report concerns supplementary health insurance and not health care as such, although obviously the two cannot be separated. Supplementary health insurance presupposes a statutory system of entitlements and provisions. This system, which is secured by the government, is required to provide sound, adequate, accessible, and hence affordable, health care. The better the statutory system, the less need there will be for supplementary health insurance, and the less significant it will be. However, technological progress and the demographic situation with regard to dejuvenation and the ageing of the population, mean that supplementary health insurance is not surplus to requirements and is even indispensable in some cases. This is an upwards trend owing to the reorganisation of the social security systems in certain Member States. At the same time, this presents an outstanding opportunity to make people aware that they must take responsibility for themselves in these matters. Because in the same way that we ought not to transfer the whole burden to individual citizens, nor should we expect the state to shoulder the entire load. Supplementing collective solidarity mechanisms with private or group insurance is completely in keeping with the principle of subsidiarity.
The EU has already produced a piece of legislation on supplementary pensions in the form of a Green Paper, which has resulted in a draft directive. So information has been gathered, research has been carried out, the systems in the various Member states have been investigated, etc., which is certainly the right way to go about it. It stands to reason that the Member States are ultimately the ones responsible for their system of social security. But, if insurance, and therefore supplementary health insurance, are offered within a common market, then this presupposes common rules on competition, insolvency, discrimination, transparency and suchlike.
Mr President, the original draft of Mr Rocard's report contained proposals which could have destroyed the health insurance market in Europe. It is fundamental to the insurance business that premiums are related to predictable risks. This applies in all kinds of insurance including life, car and home protection insurance. If the original proposals had been carried to outlaw discrimination on the grounds of medical history, then premiums would have been attractive to the chronically sick and unattractive to the fit and healthy. As a result it would have been predominantly the chronically sick who would buy insurance. This in turn would have created a vicious circle of higher and higher premiums and fewer and sicker policyholders. It could have destroyed the industry and put new burdens on state systems. It is a classic example of socialist interventionism. By trying to eliminate discrimination on the grounds of health status, Mr Rocard would have killed the goose that laid the golden egg.
I am reminded of the story of the representative of the government who went to a businessman and said "how can the government help you?" and the answer was "you can help us best by leaving us alone." When will we learn that lesson? Of course, we should promote a vigorous and vibrant market for health insurance in Europe. We must also support state provision, at least for those with difficult health problems who would be uninsurable in the private sector. The best way to achieve these objectives is for the state to leave the private sector to get on with its job.
The new proposal before us is for a Green Paper. This is better than the original proposal but even this is a step too far. Today's Green Paper becomes tomorrow's intrusive and damaging legislation. The best way we can help this industry, and the patients it serves, is to leave it alone.
Mr President, I would like to thank and congratulate Mr Rocard for his report and to congratulate Mr Marinos for his committee's opinion.
The Commission welcomes this initiative and it comes at crucial time because we have just launched a political debate at the European level on the reform of social protection. It is the first time that we have decided that there is a need for cooperation on reform of social protection systems at the European level.
This report underlines the economic and social challenges posed by the measures relating to supplementary health insurance and, of course, supplementary health insurance is of vital importance nowadays because the basic insurance system is ripe for reform and because healthcare needs are becoming greater and greater.
The report says there is a need for the Commission to act and, of course, we agree. First, we must take into account the great diversity which exists at the European level. There are huge differences from Member State to Member State as far as the definition is concerned, as far as the functioning of the systems are concerned, the combination between the public and the private sector. As an example, as far as the differences in the role played by voluntary and supplementary health insurance is concerned, the coverage of the population by voluntary or supplementary health insurance mechanisms ranges from under 0.5% in Sweden to more than 85% in France. However, these figures are somewhat misleading since both the concept and the coverage of the system differ significantly from country to country. The Commission will act immediately in the framework of its competences and I will try to reply to the conclusions of your report.
First, on the question of the Green Paper, the complexity of the issues is such that a Green Paper may seem premature. However, it is essential to draw up an in-depth report on the situation and we can do this as soon as possible. Of course, we will take into account the wide variety of national systems and the complex nature of healthcare systems across Europe. The Commission will immediately launch a study of supplementary health insurance. Because of the complexity of the issue, we believe we can publicise the results by the end of 2001.
This study can form the basis for a communication from the Commission to the Council and the European Parliament proposing initiatives or measures. In keeping with Parliament's requests, we will try to present a framework, an objective and reasoned analysis, which will take into account all this variety and diversity and we will focus on the different aspects of the issues. You have referred to the wide range of aspects. We can go from general questions such as access to healthcare for all, to the more specific questions on the rights of individuals who want to settle or work in other Member States.
As far as the other two proposals are concerned - the directive, the legal action, and this European forum - this is something we can think about. It could form the second step after this study in one year's time when we not only have the comparison between Member States but we could also work with comparable indicators which are important for any proposals for European cooperation.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Combating social exclusion
The next item is the report (A5-0307/2000) by Mrs Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the proposal for a decision of the European Parliament and of the Council establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion (COM(2000) 368 - C5-0317/2000 - 2000/0157(COD)).
, rapporteur. (PT) Mr President, Commissioner, ladies and gentlemen, as we all know, inequalities in the European Union have been exacerbated over the last decade and the number of people living on low incomes is now some 65 million, that is, around 18% of the population. This is a scandal, especially if we take account of the rate of economic growth in recent years. This represents a real body blow to fundamental human rights, since it denies millions of people access to basic social rights, such as housing, health care, education, training and study, good-quality employment and fair wages.
Whilst there are considerable differences between the various Member States, the most serious situation is definitely that of Portugal, with around 24% of the population living below the poverty line due primarily to low salaries, insecure and badly paid jobs and pensions and benefits so low that they do not enable workers and their families or the elderly to live with a minimum of dignity. This unacceptable situation of poverty and social exclusion, which the Lisbon European Council of 23 and 24 March acknowledged is in need of urgent measures, requires a profound change in Community and national macroeconomic policies and putting an end to the monetarist policies of the Stability Pact in order not only to combat the current situation of poverty, but also to prevent the situation deteriorating in the future, including in the field of new technologies. Particular attention needs to be paid to the situation of women, children and young people, thereby guaranteeing everyone access to incomes and conditions that allow them to live and work in dignity.
Despite all the commitments that the Council gave recently at the Lisbon Summit, however, and despite the emphasis it placed on the existing correlation between economic and social progress, the proposals that have been presented are little more than face-saving measures with regard to the countless promises to fight for the eradication of poverty. In fact, the proposal for a Community programme presented by the Commission to foster cooperation between the Member States in the field of combating social exclusion is little more than a study programme. It is therefore crucial for various aspects of the programme to be improved, specifically with regard to the innovations being proposed for the implementation of an open method of coordination. A European reflection group needs to be created, composed of Community partners, representatives of NGOs with experience in this field and representatives of the European Parliament, the Council and the Economic and Social Committee and the Committee of the Regions. A network could also be established, linking the various monitoring centres or similar recognised bodies that already exist in the Member States. Another option is to pay special attention to the problems of poverty and social exclusion at local, regional and national level, involving in the programme the social groups that are most badly affected or which are in the most danger of becoming so.
Equally important are the proposals to increase financing from EUR 70 million to EUR 100 million, proposals which focus on the need for the Commission to guarantee the coherence of its policies, specifically in the economic, monetary and taxation areas, as well as in competition, consumer protection, fisheries and agriculture, with the aim of eliminating the poverty and social exclusion encountered at national level. The Commission will, as a result, be obliged to undertake an assessment of its policies in terms of their potential effects on poverty and social exclusion.
I also hope that the amendments seeking to ensure that qualifications and integration into professional life are given particular attention will be adopted, which is why it is important to take account of the ever-increasing phenomenon of social exclusion and poverty despite paid employment. It is crucial to guarantee good-quality employment with reasonable rights and wages and to establish conditions for access to public services that are also of high quality. It is crucial for the Council to keep the promises it has given, not only with regard to the programme, but also with regard to setting appropriate objectives and goals, to be agreed on by the end of this year, so that it meets the expectations it created with the Lisbon Summit conclusions on its commitment to combat poverty, unemployment and social exclusion.
Lastly, I wish to express my gratitude for the superb cooperation of my fellow members of the Committee on Employment and Social Affairs, of the rapporteurs from other committees, of the Economic and Social Committee, of the Committee of the Regions, of the NGOs involved in social work and of the specialists within the Commission, the French Presidency and Parliament who have worked with me. In this work, and bearing in mind that this is a subject for codecision, we have been able to reach a consensus that seeks to simplify the final report and to enable it to be rapidly adopted by the Council. This means that the amendments we have tabled to be voted on tomorrow are the result of the consensus achieved in committee, including the new amendments replacing and rejecting various original amendments which were somewhat repetitive. I thank you for your understanding during this procedure, which means that we are able to contribute to the European Union once again having a programme in this field, despite its limitations and shortcomings. This will be one more instrument enabling us to remain vigilant in defending greater social justice.
Mr President, first of all I would like to thank Mrs Figueiredo for her report. Secondly, I would like to say how delighted I am that a compromise has indeed been reached on this important report, which means that the first reading can be brought to a successful conclusion.
I am very pleased to be able to tell you that all the amendments tabled by the Committee on Budgets have been adopted. In fact there are three points I would like to make. Firstly, the Committee on Budgets took the view that, in comparison with other programmes, Parliament did not have enough input to the programme and the Council had too much, in other words, it was slanted too much in the favour of the Council for our liking.
The second point, and this in fact is the most important point, is that of comitology. This is heavily biased towards the Member States on some points. Setting up a committee alone will lead to a six month delay in the establishment of the programme. It will take six months to set up the committee and then call a meeting, and the Member States will not even need to use their usual blocking tactics, because all that will take at least a year. Comitology really is a huge liability, as it is to this programme. I would like to ask the Commission, following the example of what Mr Patten did, to reconsider whether it would not be possible to do something similar with regard to the Member States.
Finally, the question of technical support. The Committee on Budgets insists that technical support be included in the programme. The Committee on Employment and Social Affairs allocated EUR 100 million in the end. A suitable amount of this must be set aside for technical support so as to be sure that the programme is properly supported. Any complaints about this from the Commission are therefore unfounded as far as Parliament is concerned, if this technical support is to be included in the programme itself.
Mr President, ladies and gentlemen, the Committee on Economic and Monetary Affairs would like to congratulate the rapporteur on her report. She has already described the scandalous situation in which 18% of Europe's population lives below the relative poverty line. This is not just a subject for discussion in the Committee on Employment and Social Affairs, it is also of concern to us in the Committee on Economic and Monetary Affairs, because these 65 million people are not only excluded from access to financial and other resources, because they are not only excluded from social and cultural rights, but because they are also prevented from using their talents to help shape our society and because they are prevented from developing their own talents, gaining additional qualifications and skills and working in jobs they are suited for.
For that reason we in the Committee on Economic and Monetary Affairs were almost unanimous in our opinion about adopting a guiding principle according to which everyone should be in a position to make an essential contribution to supporting themselves through their own work. They should be enabled to gain and update qualifications and skills. We know very well that the problem we are facing here will not be solved by a one-off initiative or by a single catching-up process. No, what we are dealing with here is a permanent situation in which each new technological wave brings with it new winners and losers. That is why we need to offer our societies mechanisms that allow those affected to find their places in society.
We consider that there are three issues here. Social integration must be seen as a cross-cutting issue, and the results of our efforts should therefore also be included in the spring report. Secondly, the open method of coordination must be suitable for mobilising local and regional stakeholders and enabling them to make a contribution. Thirdly, the Member States must, at long last, as requested and initiated in Lisbon, agree on concrete targets and benchmarks, so that Parliament can carry out its role as a guardian and as an animateur in this process.
Mr President, Commissioner, it was with great satisfaction that my political group received the proposal to establish a Community programme to combat social exclusion. We see this proposal as a milestone in the understanding and analysis of, and fight against, this phenomenon, which is spreading and growing, which has struck every society in Europe, which is manifesting itself in new forms in response to economic and technological changes and in the face of which many governments are at a loss and are therefore dragging their feet in coming to terms with and dealing with the social problems resulting from these widespread changes.
We support the various elements of the programme, such as a multidimensional approach to this phenomenon, measures on health, education, housing, cohesion and complementarity with other related policies and the involvement of both non-governmental organisations and the very people who are subject to social exclusion.
We support increasing the budget to EUR 100 000 000 and we attach great importance to the need for the programme to be carried out at grass roots level. This is a real opportunity for the citizens of Europe to feel that a social Europe is being created and is a reality, rather than just a wish or a slogan. We therefore attach huge importance to collaboration with agencies at local, regional and cross-border level, which is why we tabled various amendments which, fortunately, were taken on board by all the groups.
The Equal Opportunities Committee stressed the need to take account in the programme of the fact that women are particularly vulnerable to social exclusion, particularly special categories of women such as immigrants, women with special needs, unemployed women, women with no modern vocational training and single mothers. It is not just that these categories of women are cut off from the social fabric; they also find it difficult to acquire the prerequisites for reintegration.
We must monitor the application of the programme and its evaluation very closely, Commissioner, because we believe that it will help to achieve the objective we are all striving towards - the objective of a social Europe, a citizens' Europe.
The debate is now adjourned and will resume at 9 p.m.
Updating the stability programmes in Germany, Finland and the Netherlands
The next item is the Commission recommendations for a Council opinion on updating the stability programmes in Germany, Finland and the Netherlands.
Mr President, the Commission has today adopted three recommendations regarding three Council opinions on the updated stability programmes in Germany, the Netherlands and Finland; these are the first of the 2000-2001 round that have been updated and submitted.
As you will remember, the Stability and Growth Pact stipulates close, on-going supervision of the Member States' budgetary position during the third phase of Economic and Monetary Union. The central elements in this supervision process are the stability programmes, which the Member States in the euro area have to present every year. The countries outside the euro area present their convergence programmes, which to a great extent resemble the stability programmes, although the objectives to be achieved are different.
The stability programmes include the public finance strategies for the medium term. How can they achieve a budgetary position in the medium term that is close to balance or in surplus? The aim of this initiative, as you will remember, is to try to create sufficient margin so that in a crisis situation the government deficit will not exceed the reference budget deficit set at 3% of GDP, which could obviously be reached in a crisis phase. This means we have to make the most of the growth phases of the cycle to bring the position back to balance or a surplus. In their updating of the programmes each year, the Member States include an extra year in the programme, analyse the budget policy implemented during the past year, explain and describe the budget policy measures they have adopted, and also revise their budget forecasts and objectives. This is the second time we have updated these programmes: we did it first in 1999, and now we are doing it again in 2000, thereby including one more year in the programme.
The document presented by a Member State is assessed by the Commission and, on the basis of this assessment, the Council may adopt the recommendation that the Commission presents. In fact, in order to carry out this process, the Economic and Financial Committee first pays special attention to analysing the Commission recommendation and the programmes themselves. In this context, to keep Parliament informed, the Commission considers it indispensable to report to it on the current stage of the proceedings.
Within the regular annual budget assessment procedure, the Commission can also choose to make recommendations of a different kind from those mentioned previously, which may, if appropriate, highlight the non-compliance of certain Member States with the deficit position. As yet, it has not been necessary to use this instrument for coordinating economic policies; so far budgetary compliance has been working as laid down in the Stability and Growth Pact. More and more Member States are reaching balanced or even clearly positive budgetary positions. This has given us a different idea, making us wonder whether this Stability and Growth Pact has run its course, having achieved the quantitative objective of a particular final figure, or whether it is worth introducing other aspects relating to the quality of public finances in future programmes. The Commission has opted for this second possibility; hence, in our annual assessment, we shall now also review other aspects previously not considered in the past: first, the orientation of budget policy in each of the Member States according to the point in the cycle at which it finds itself, that is, whether these kinds of budgetary measures are procyclic or anticyclic in nature and to what extent they help the market situation or create tensions within it.
Secondly, we shall also try to assess to what extent budget cuts and tax cuts are consistent, according to a number of principles which may enable us to adopt a common position on this point.
Thirdly - and this is a very important issue - we shall assess to what extent there is a restructuring of public expenditure to favour growth, production, and thus avoid inflationary tensions in the future.
Finally, we shall assess to what extent the national budgets presented each year are compatible with more ambitious medium-term strategies for public finances. Thus, for instance, problems such as the ageing of the population are becoming increasingly more important. In this respect may I just remind you that the last Ecofin Council asked the Commission to include in the assessment of the stability programmes from next year precisely this long-term aspect of public finances in connection with the ageing of the population. Of the three programmes on which I am about to comment, one of them - the Netherlands programme - already includes an annex with a specific analysis of this particular problem.
I am now going to give a very brief mention of the three programmes that have recently been updated. First of all, the three Member States whose stability programmes have been examined by the Commission today have made highly significant progress towards the restructuring of their public exchequers since 1997, the year in which they made their decisions to join the single currency; in fact, Finland already had a budget surplus in 1998 and the Netherlands in 1999. In their new programmes, which cover up to 2004, Finland proposes to maintain a budget surplus of more than 4% of GDP. The Netherlands will achieve small surpluses, which might be larger depending on economic growth and certain decisions on economic policy that are waiting to be adopted. The case of Germany is different: it will gradually approach an overall balance. However, in all three cases, there is sufficient margin to absorb the effect of fluctuations in the economic cycle; in other words, all three countries will be able to face a crisis situation, if one comes about, without exceeding the 3% budget deficit limit.
The three countries plan to introduce major tax cuts in 2001 and in subsequent years, which will relieve the tax pressure on labour and stimulate employment and investment; they are therefore positive and necessary provided that the public finances are kept stable. Germany and the Netherlands both foresee a deterioration in their budget positions for the next year as a result of these tax cuts. This issue is particularly important in the case of Germany since it means the gradual reduction of the public deficit will be interrupted. One of our concerns with the German programme is clearly to insist that this dip in the trend must be a one-year exception arising from these tax cuts and must not affect future years. In the case of the Netherlands, the Commission has other concerns, such as the suitability of the policy mix and the risks associated with the fiscal incentive effects of the tax cuts in a situation of strong economic growth, which might lead to the Netherlands economy overheating. Our basic message is, therefore, that the margin for making tax cuts must be counterbalanced by strict public spending controls.
This year, Germany and the Netherlands have gained substantial revenue through the sale of third generation mobile telephony licences. In the case of Germany, for instance, this represents 2.5% of GDP, and in the Netherlands 0.7% of GDP. Both countries have very consistently made proper use of this revenue by using it to reduce the national debt.
Because of this factor and, more importantly, better budgetary positions and stronger economic growth, there will be a clear tendency for the proportions of national debt to fall over the coming years. This year, for instance, Germany hopes to bring this proportion down to the reference level of 60% of GDP, and the Netherlands hopes to bring it even lower than that this year. In the case of Finland, the national debt is already much lower than this target and is falling all the time. These trends in the national debt mean lower interest payments, which will, in turn, help provide the necessary framework for tax cuts, and in some cases for specific increases in public spending.
One of the positive characteristics of the Netherlands programme, as I have said before, is the special attention it gives to the impact of the ageing of the population on the exchequer over the coming years. This is a problem which will also have to be faced to a greater or lesser extent in other Member States, as was emphasised at the latest meetings of Eurogroup and the Ecofin Council. Bearing in mind that costs will increase in the future, certain decisions will soon have to be made in order to contain them and ensure they can be managed in the long term.
Based on its own programme, the Netherlands Government is to make important decisions on the use of its budget margins, and it would be appropriate if it used these resources to bring the national debt down more quickly, which would give it greater margins to face these problems in the future.
The Finnish Government' s ambitious budgetary surplus targets are already motivated to a great extent by this ageing factor that I have mentioned. We also hope that the next updating of the German stability programme will pay more attention to this aspect, taking into account the impact of the pension reform that is now under way.
Lastly, the Commission is delighted by the speed with which Germany, the Netherlands and Finland have presented their updated programmes. In the last two countries, the programmes were adopted at the same time as the budget proposals for the coming year, which in the Commission' s opinion is a more suitable practice than used to happen, when we received these updates after each country' s budget had been presented. This ensures that the annual budget decisions are made within a multiannual strategic framework and gives the Community institutions an up-to-date, overall view of each country' s economic situation based on the most recent data.
The Commission therefore recommends that the remaining Member States that are still preparing their updates should follow this example, not this year, when unfortunately it can no longer happen, but in future years.
These are the basic comments that I wished to make on the three programmes we present today. I am at your disposal for any additional comment, to listen to your opinions and to answer any questions.
Mr President, Commissioner, we are grateful to you for your report on trends in net government borrowing in the European Union, Mr Solbes Mira. I believe that, overall, the message here is a positive one. When the Maastricht Treaty was drawn up, it was assumed that maximum permissible net government borrowing would be 3%. Today, taking the average for the euro area, it has dropped back to around 1%, and we are moving towards balanced budgets, that is to say very much in the right direction.
Commissioner, does it not worry you that it appears that in Germany next year, instead of falling, net government borrowing will increase by a further 0.5%, despite the fact that income from UMTS licences this year has been like manna from heaven for Germany's finances? We have noted that this development is taking place in the largest country in the euro area, whereas the Netherlands and Finland have already achieved what we are seeking, that is budget surpluses which enable excessive debt to be repaid. So let me ask you once again: does this not worry you? I would like to stress once again that we in the Group of the European People's Party regard the independence of the European Central Bank, combined with consistent application of stability and growth factors, as being a fundamental requirement for price stability in Europe.
Mr President, it is true, as I said before, that this is one of the points we highlighted in the case of Germany, in which there are two points of interest. First of all, the proceeds of the UMTS licences, as I said before, have been allocated to reducing the debt, so that the national debt is now practically down to the 60% level.
For accounting reasons, the revenue from the third generation mobile licences also has to be included for reducing the deficit. For this reason, the budget result for the year 2000 in the case of Germany will give a surplus of one and a half per cent of GDP. If we deduct the revenue from mobile licences from this one and a half per cent, we are left with a 1% budget deficit, which is the figure we can use for the stability programme. Therefore, to answer your question, we will have a situation of a 1.4% deficit in 1999, a 1% deficit in 2000, and - as you rightly say - in 2001 the deficit will rise again to 1.5% instead of falling.
Why does the Commission accept this increase in the deficit? Basically, because of the positive impact that the tax measures may have in Germany. Germany has a higher than average tax burden. The set of tax measures adopted by Germany affects the supply side of the economy more than the demand side but will also have some effect on demand, and we believe it will allow the growth potential of the German economy to increase in the medium term. We therefore consider these measures to be positive, even though they mean a step backwards compared with the previous situation.
Nevertheless - and we left this very explicitly set out in the programme - we are especially concerned about this backward step, and we are aware that such backward steps have to be made up later. Hence we must insist on the German Government taking special care when drawing up the working programmes for 2002, on increasing revenue and on cutting costs in order to achieve a reduction in the budget deficit again.
According to the current programme, the budget deficit should drop to 1% in 2002 and 0.5% in 2003, and Germany should balance its budget in 2004. A little late and not quite as we would have liked, but in any case with enough margin not to have difficulties in the event of an economic crisis.
Mr President, I too am heartened to see that public finances in the countries concerned are sound, but I have noticed that more and more people are becoming nervous about the situation regarding price stability in Europe. They state that, in one of the largest countries - which is also one of the most important countries for the European economy, namely Germany - there is a risk of jumping into something resembling overheating. I should like to hear your assessment of inflationary development in Germany and ask whether you think that inflation in the EU generally is cause for concern.
When I mentioned overheating, I was referring more to the economies of the Netherlands and Finland than to the German economy. The overheating problem does not arise in Germany in the same way as it does in these other countries.
There is no doubt at all that inflation is a worry. We must not forget that we have had a double setback in the last year, as a result of oil prices trebling in little more than a year. If we add to that the fall in the exchange rate of the euro against the dollar, we have had an obvious setback in terms of inflation.
As you know, at the moment we have an inflation figure of 2.8%, clearly higher than our target as defined by the Central Bank. Underlying inflation, however, is still only 1.4%, which means we can consider oil to be the basic and fundamental cause of this situation.
What are our inflation prospects? I shall be able to comment on this in more detail after the 22nd, when we present our economic perspective for the coming year, but according to our initial estimates, in 2000 we shall end up with an average level of inflation a little above the inflation target laid down by the Central Bank, but clearly higher than what we had forecast in our April perspective - we had talked of 1.8% then. In 2001 it will be higher than the forecast we had also made in the spring, which was also about 1.8 or 1.7%. The average will, however, be much closer to 2%, which, as I have said, is the target of the Central Bank' s monetary policy.
All this will, of course, happen if we do not have any new surprises with oil prices or the dollar exchange rate.
Commissioner, you rightly - in my opinion - placed great emphasis in your speech on the problem represented by the ageing population, both for the three countries in question and all the other European countries as well, and you touched upon the need to tackle the issue of the ageing population and therefore the question of the pension deficit, which is an unknown quantity weighing heavily upon the public finances of the European countries, hindering recovery, and it will do so increasingly in the future.
In last July's publication, the European Central Bank indicated a way, in the social security plans reform - that is, moving from the current "Pay-as-you-go" system to a funded system for mandatory contributions as well - of freeing up resources and, in perspective, ensuring the sustainability of European social security plans. I would like to know, Commissioner, whether the Commission can tell us anything about this.
Mr President, thank you, Mr Della Vedova. The Commission brought up the issue at the time and the Lisbon European Council accepted the need to analyse in depth the problem of the ageing of the population in Europe. In fact, with the Commission' s cooperation, the Economic Policy Committee has been working on this topic for the last few months. At the last Ecofin council meeting, a report by the Economic Policy Committee was presented which, in general terms, highlighted the fact that there is a problem of ageing in general in Europe, but not exactly the same in all countries. There are very important differences in countries such as Ireland, for instance, which has a very young population and which still has room for an increase in the activity rate compared with countries with higher activity rates and older populations.
The report emphasises the fact that the reforms carried out so far in the social security systems are helping to improve the situation. It also emphasises that national debt reductions, insofar as they can reduce future deficits, may help to resolve the situation. In the medium term, I can tell you that the situation over the next twenty years will vary from country to country, but it will mean an extra 2% to 7% increase in government deficit, depending on the characteristics of each country. Nonetheless, these two elements will not be enough to deal with the problem.
As for the solution that can be adopted, it will, of course, be a national decision to be made in each of the Member States; the Commission will not make any proposals in this regard. At the moment the impression I have is that the formulas being used in the various Member States are moving in three directions. First they are moving towards a search for some system for financing the pay-as-you-go schemes, which may mean some element of pre-funding; I mentioned the Dutch system before, which already has obvious pre-funding elements. They are also moving towards making a public pay-as-you-go scheme compatible with private pre-funding schemes, and of course they are also compatible with support for the setting up of specific investment funds, which may obtain long-term tax advantages and may help to deal with the ageing problem. But, in the end, it will be each Member State' s own decision that prevails, because, as I have said before, this matter is the responsibility of each one of them.
Thank you, Commissioner.
BSE and general ban on animal meal in feedingstuffs
The next item is the Council and Commission statements on BSE and the general ban on animal meal in feedingstuffs.
Mr President, ladies and gentlemen, Commissioner, you asked to hear, on the occasion of this plenary sitting, from the Presidency about the current situation, in France and in Europe, with regard to the prevention of, and the fight against, mad cow disease.
As you know, yesterday the French Government adopted national measures to strengthen health safety, including the suspension of the use of animal meal in feed for pigs and poultry. I was with the Prime Minister, Mr Jospin, when he announced this action plan. The Council of the European Union is also playing an active role, in concert with the European Parliament and the European Commission, in updating and constantly reinforcing Europe' s raft of measures to prevent and combat this disease.
I understand that you wanted me to address you today regarding these two aspects, in other words, the state of play in the fight against BSE in Europe and related developments in France.
I will therefore start by confirming the raft of measures adopted by the French Government yesterday, and I will then talk about the initiatives taken by the Presidency, and the Community developments that are underway. It is important to take stock of the situation with regard to the fight against BSE in the broader context of food safety developments in Europe.
Yesterday, then, in Paris, the French Government announced an intensification of national health safety measures. This action plan places public health and transparency at the top of the agenda, this being a requirement of the French Government.
Faced with a situation of uncertainty in the event of a potential major risk to public health, all decisions necessary to protect health must be taken and constantly reassessed in the light of developments in scientific knowledge and opinion. This is thus our third guiding principle: the precautionary principle.
An additional stage in protecting public health seems to be necessary. Two facts have increased concerns about meal of animal origin in animal feed.
Firstly, the emergence of cases of BSE in cattle born after the ban on animal meal was imposed. The hypothesis of the accidental or fraudulent cross contamination of these animals by meal of animal origin has been put forward.
Secondly, a report released earlier this month by the UK Government enabled us to take stock of the difficulties of controlling and using this type of meal.
It is necessary to add that, over and above the health issues, animal meal is seen by the consumer as a symbol of the abuses of a certain method of agricultural production which has been in operation for 40 years. This method has guaranteed the supply of foodstuffs at low cost but its limitations have since been exposed and it has been called into question over the last few years.
That is why the French Government decided to suspend the use of meat-and-bone meal in feed for pigs, poultry, fish and domestic animals. Only fish meal can continue to be given to fish.
Meanwhile, the French Food Safety Agency is carrying out new scientific research into the possible health risks linked to meat-and-bone meal in the light of the progress of knowledge and the efficacy of safety measures.
In parallel, the French Government is taking steps to withdraw specified risk materials from the food chain. In accordance with recent scientific recommendations, it has decided to enforce the removal of the spinal cord.
Following a suggestion from the independent scientific assessment agency, AFSSA (the French Food Safety Agency), a decision was taken to ban beef on the bone. The spinal cords of cattle will also be excluded from the production of gelatine and tallow and the entire organisation of animal slaughter will be re-examined in such a way as to make the cutting up of carcasses even safer.
The methods of control will be strengthened along the entire food chain.
France has embarked upon an important programme of some 48 000 tests to be carried out on cattle populations deemed to be at high risk, 8 000 of which also come under the Community programme. The decision has been taken to extend this programme to cover the whole of the territory of France. Tests will also be carried out on a random basis on cattle entering the food chain.
We propose that the Commission and the European Union should thus undertake to extend these tests at a European level, in the light of scientific recommendations.
A specific concern is the human form of the disease and the care that is provided. A programme to encourage disinfection and sterilisation within hospitals and to reinforce measures for the use of single-use material will be put in place very quickly. A reassessment of the precautionary and safety measures regarding the production and use of blood products is underway. Special attention will be paid to hygiene and safety conditions for workers in the facilities concerned.
The progress of research is a crucial factor in improving our knowledge of BSE as well as in its prevention and treatment. That is why the efforts that have been made since 1997 in terms of research will be extended and broadened.
The current unpopularity of beef consumption is reflected in a significant imbalance in the market. Tools to support the beef industry in tackling this crisis must be implemented. France has asked that the situation of the beef market be included on the agenda of the Agriculture Council, which will take place in Brussels on 20 and 21 November. In the interim, it has called for the implementation of the private storage measure provided for by the COM for beef. The intervention measure cannot exclude the possibility of going much further and of determining whether the production of oil seeds in Europe can be stepped up.
This national action plan, which was announced by Prime Minister Jospin yesterday in Paris, resulted from the fact that food safety is a legitimate concern of consumers. It is also a constant inspiration to the government, which will continue to act with determined vigilance to ensure that it is guaranteed.
We are convinced that this concern is fully shared by all the European institutions, whether it be the European Parliament, Madam President, the Commission or the Council. As a result it must be put squarely at the top of the European agenda.
This very day in Brussels, the experts on the Standing Veterinary Committee at the European Commission have been meeting with a view to preparing ways of extending the European programme for carrying out screening tests on cattle. This meeting of veterinary experts at the Commission is especially useful in the run-up to the next Agriculture Council, which will take place on 20 and 21 November under the chairmanship of my fellow Minister, Jean Glavany.
This meeting will compare experiences and approaches with regard to the test programme, the ban on animal meal and other measures that might be reinforced at a European level. The results of this first debate will be presented to the Council on 20 November. The key issue is to restore the confidence of European consumers in beef.
The Presidency has also planned to hold, during the same meeting, an open debate on food safety on the basis of work in progress, current developments regarding the crisis and recent proposals from the Commission on hygiene and food law, particularly on setting up a European Food Agency.
It should be recalled that a number of proposed regulations are under discussion, which will reinforce the effectiveness and the relevance of the raft of Community measures and shall thereby, I hope, restore consumer confidence.
I am reminded that a framework programme on the fight against TSEs is currently being examined by the Council with a view to an agreement being adopted at the Agriculture Council in December.
The primary objective of this text is to establish the legal base making it possible, by means of a single text, to implement practically all the epidemiological and monitoring measures, health policy and the ban on specified risk materials, as well as measures relating to the introduction on the market, the exchange, importation and exportation of live animals and their products. All these measures relate to BSE in both cattle and sheep and to scrapie in small ruminants. The scope of these measures covers human and animal feed: the other aspects of the problem of the TSEs will be dealt with under other legal headings (medicines, cosmetics and others).
By the same token, the Commission has put forward measures on food hygiene, which are under examination both in the Council and in Parliament.
The Commission' s very recent proposal on food law and the setting up of a European Food Agency will be debated extensively during the Internal Market, Consumers and Tourism Council to be held on 30 November, which I will be chairing, with a view to devising guidelines for the operation of this agency. I believe that the open debate on food safety, which will be held next week during the Agriculture Council, will clearly show, among other things, that scientific research is a cornerstone of the European raft of measures on food safety.
The European Parliament recently took up a position on the Commission White Paper, which foreshadows the establishment of this agency. I am sure that your parliamentary calendar will take full account of the need to move ahead more quickly so that, as suggested by the Commission, we can have a European Food Agency by 2002.
As soon as this proposal to set up the European Food Agency was presented by the Commission on 8 November, the Presidency enlisted the work of the Council.
Two meetings of the Council group were held on 9 and 14 November to prepare the general debate, which will take place on 30 November in the Council.
The role of the European Food Agency will be mainly to express high-quality, independent scientific opinions on all issues having a direct or indirect impact on the health of consumers and arising from the consumption of food to cover all the stages of primary production right up to the final consumer.
The European Food Agency will also provide clear and accessible information on issues arising out of its mandate. As a result, effectiveness, independence and transparency will be the key principles guiding the assessment of food risks in Europe.
Madam President, I am glad of the opportunity to update you on the latest developments in the on-going crisis in relation to BSE. I had already anticipated addressing you on the Phillips report released earlier this month by the UK Government. However, events in France over the past week clearly call for an earlier discussion of these events.
Only the dangerously complacent or naïve could assume that we have safely put the BSE crisis behind us. Once more we are reminded that BSE is not an historic event, but a real and present danger. There has been a worrying increase in the number of cases of BSE detected in France over the past year, in part due to the introduction of targeted testing. Moreover, the marketing of beef from a herd found to be harbouring a clinical case of BSE ignited public fears over the adequacy of controls to protect public health.
Clearly, we need to look at these developments and draw the appropriate lessons. That process must begin with a look at the facts. The current incidence in France is of the order of 7 cases per million cattle aged over two years. This falls far short of the international criterion of 100 cases per million used to define high incident countries. However, this relatively low incidence is no reason for complacency. The fact is that the incidence is rising in several Member States. In the absence of clear and transparent evidence that the incidence of BSE is falling in all Member States, we must remain extremely vigilant. More importantly, we must learn from this latest experience.
Let me briefly outline my main observations in this respect. First, the increased incidence of BSE in France is, in large part, due to the introduction of random testing by the French authorities. This follows from a Commission decision requiring all Member States to introduce such testing by 1 January 2001. All Member States should follow the French example.
Second, the absolute necessity for the implementation of rigid controls on BSE cannot be over-emphasised. The fact is that there is a battery of controls provided by legislation. If these controls are respected and implemented, the risk to the public is reduced to a minimum. I will return to this point later.
Third, we must have total transparency in our approach towards BSE. The consumer reaction to BSE has been variously described as a psychosis, irrational or driven by panic. A lack of clarity and transparency in addressing the issue has contributed hugely to this unfortunate situation.
Finally, we must not overlook the huge progress in recent years, in the past year in particular, in putting in place a framework to tackle BSE. In the process, we have also begun the task of ensuring that EU systems are in place to avoid similar tragedies in the future.
I was, frankly, disappointed that there was no acknowledgement in Prime Minister Jospin's statement yesterday of the hugely positive role played by the Community in recent years. Inspired by this Parliament, the Commission has been the driving force in pressing for the adoption of measures to eradicate BSE. And this was done notwithstanding the frequent lack of support in Member States.
This work is not complete. Important proposals, for example, on animal waste and on transmissible spongiform encephalopathies, are currently before the Council and Parliament. The proposal adopted by the Commission last week on the establishment of a European Food Authority is an even more significant initiative.
We must not allow recent events to undermine this progress. I expect a strong endorsement of the Commission's proposals on the Food Authority from the European Council in Nice - and I note what you, Madam President, said on that issue only very recently. Parliament can equally signal its commitment to the proposal by giving it the highest priority with a view to its adoption in the shortest possible time.
Returning to the issue in hand, the events of the past few weeks already call for a response. The Commission view that targeted testing is essential in establishing a true picture of the real incidence of BSE in the Community has been fully vindicated by the test results in France. However, it is necessary to put in place such tests on a much larger scale.
The public needs reassurance that the controls already in place are effective. Extensive testing now appears to be the most effective means of providing such reassurance. The Commission intends to put proposals to the Agriculture Council on Monday next, which will fully answer public demands in this respect. The European Parliament has been a consistent and strong supporter of such testing and I count on your support for the Commission's approach.
The implications of recent events for the Community measures on meat-and-bone meal are also at issue. Clearly, explanations are necessary for the increased incidence of BSE, not only in France but also in other Member States. Time and again the finger of blame points in the direction of contaminated meat-and-bone meal.
France decided, yesterday, to ban meat-and-bone meal on a provisional basis. I look forward to the forthcoming opinion of AFSSA, the French Food Safety Agency, which will help inform the decision of the French Authorities on whether this provisional measure needs to be continued.
The evidence still strongly suggests that the increased incidence in some Member States has its origin in the period before the introduction of reinforced controls in 1996 and subsequently. And it is certainly the case that the current controls are very strict. For instance: there is a ban on the feeding of mammalian meat-and-bone meal to ruminants, notably cattle. Meat-and-bone meal must be processed, that is, pressure cooked, to very high standards. Specified risk materials must be removed and destroyed. Active surveillance measures, including random testing, are in progress to prevent cases of BSE from entering the food and feed chains.
However, these controls can only be effective if properly implemented. Many inspections by the Commission's Food and Veterinary Office point to weaknesses in the implementation of these controls. In some cases, the follow-up to these reports in Member States is not taken with the seriousness which it deserves. This, frankly, is unacceptable. It is unacceptable on public health grounds. It is also foolhardy, as the alternative to these controls leads towards an outright ban on meat-and-bone meal with the attendant huge financial and environmental consequences.
Public health and financial considerations, therefore, both argue for strict implementation. The Commission, for its part, will continue to impress on Member States the importance of this issue. The Commission's Food and Veterinary Office already affords top priority to Member States' controls in relation to protective measures against BSE.
I am asking the Food and Veterinary Office to carry out once more a fundamental and thorough inspection in the Member States in this respect. For example, the requirement to remove and destroy SRMs only entered into force from 1 October 2000 and I want urgent on-the-ground confirmation that this requirement is being enforced. Parliament's assistance in this respect would also be most welcome in alerting the public in the Member States to the importance of these controls.
Moreover, there is currently a major proposal before Parliament and the Council for a regulation on animal waste. This proposal provides the opportunity for putting in place a comprehensive framework to ensure that all the relevant issues relating to animal waste are addressed. Again, I hope to work with Parliament in putting this proposal on the statute book as a matter of urgency.
A number of speakers have raised the issue of a total ban on meat-and-bone meal. Let me add a few comments on what I said earlier in this respect.
In the situation confronting us it is always tempting to look to a magic solution, a solution which can, in one step, both eliminate risk and restore confidence. I have gone on record in stating that I will be fully transparent with consumers. This includes in my view the responsibility not to mislead them into believing that there are magic solutions to a very difficult problem. A total ban on meat-and-bone meal is an example of this.
My only concern in relation to the use of meat-and-bone meal is whether it is safe or not to use in animal feed. I leave it to others to make the economic and environmental case for its continued use. In relation to its safety, let me repeat that there is an extensive range of controls already in place to ensure that MBM does not pose a threat of transmission of BSE. It may be that MBM cannot be fed to ruminants and I have said this already. The scientific advice is that MBM produced under these conditions is not a danger.
This Parliament also accepts that there is a place for meat-and-bone meal produced under safe conditions. Parliament acknowledged that in its report on BSE in 1997 and I quote: "The recycling of carcasses and slaughter waste by the production of meat-and-bone meal for animal feed offers the best alternative on economic, environmental and health policy grounds". As I stated earlier, however, the safe use of meat-and-bone meal is conditional on the required controls being respected and implemented in full. If there is a weakness in the controls, clearly there is a problem. I am insisting, once more, that all Member States accept their responsibilities in this respect.
The Commission's Food and Veterinary Office will redouble its efforts to ensure that Member States respect their obligations. I would add that if the French decision to ban meat-and-bone meal is motivated by fears over the adequacy of their controls it is a decision I fully endorse. I welcome in this respect that Prime Minister Jospin yesterday also announced a substantial strengthening of controls on the food chain including a big increase in staff. I will be asking Member States on Monday if there are concerns that weaknesses in the implementation of controls over the past several years, in contravention of the Community legislation in the matter, are a factor in the current increased incidence of BSE.
Finally, Madam President, I would add that the Commission has recently presented a proposal to Parliament under codecision for a regulation on animal waste. This proposal aims at putting in place a Community framework which will address all relevant issues governing the treatment of animal waste, especially its use in animal feed. It is notable that in the discussions that have taken place already on this proposal with the Member States, a ban on the feeding of meat-and-bone meal to animals has not been suggested as a necessary measure. By that I mean a total ban. Instead, the consensus view is that the Community must ensure that only material from animals fit for human consumption should be used in the production of meat-and-bone meal. It remains to be seen if this changes in the light of current events.
Let me recall, Madam President, in this respect that I succeeded only five months ago in securing the Council's agreement to a ban on the use of specified risk materials in the food and feed chains. Yes, difficult as it may be to believe, it took four years to agree a measure which I consider to be fundamental to public health protection. The obstacles in securing support for a ban on meat-and-bone meal should be viewed in this light. Let me assure you, however, that if and when I consider that a ban on the feeding of meat-and-bone meal to all animals is a necessary measure to protect public health, I will present such a proposal irrespective of the obstacles.
Parliament itself now has its opportunity to shape decisively the future direction of policy towards waste at Community level. All options are open in this proposal on animal waste including a total ban, if thought necessary. I await your report and suggested amendments and assure you of my full cooperation for suggested improvements.
Madam President, the fact is that we would not have needed today's debate at all if all the Member States had immediately and fully implemented the requirements of the BSE Temporary Committee of Inquiry into BSE and the BSE follow-up committee of February and November 1997. I am also willing to concede that the Commission, no doubt because of enormous pressure from the European Parliament, has made great progress in recent years in gaining acceptance for the principle of precautionary consumer protection. But implementation by the Member States has still been too slow.
Surely it is possible both to act quickly and to do the job properly. The public cannot understand why our legislative process is so slow in times of crisis. That is also why I wish to say here that the Commission must have powers at such times of crisis to take more rapid decisions in relation to infringements of Community law or when there is an imminent risk of such infringement, and that it should be in a position to take action in the public interest or if public health is threatened.
I also wish to say that there must be solid grounds for bans within the single market. The measures that have been agreed for animal identification and meat labelling will provide an important basis for consumer safety and confidence. It is always better to tackle the root of a problem than to indulge in populism.
It is time we all finally escaped from this vicious cycle of speculation and mutual recrimination, in which BSE now seems to stand for "Blame Somebody Else"! That is why I specifically support the joint motion for a resolution calling on us to leave behind this atmosphere of suspicion and universally introduce rapid testing methods for BSE not only for animals affected, not only for animals over 18 months, but for all animals involved in the food chain, if at all possible.
(Applause)
This will give us a basis for more extensive and objective criteria for assessing the risk of BSE or the absence of BSE in Member States and allow us to take new and more far-reaching decisions.
Mr President-in-Office, I specifically call on the Council to make known its opinion on the TSE regulation.
(Applause)
We completed the first reading in May. It is a scandal, if BSE is causally related with scrapie, that there is still no joint preventative legislation.
Indeed, France has the right to ban animal meal for reasons of domestic policy. But what may be right for France in this situation is not necessarily right for all Member States. It is good that in this respect we are adhering to the joint decisions adopted in 1997, as Mr Byrne explained. A recycling system that functions well in part has been ruined because safety factors have been disregarded. I shall be quite open about this: what we will be calling for in the motion for a resolution tomorrow - a temporary general ban on the production and use of animal meal in feedingstuffs until all criteria relating to standards and safe origins have been met, together with the implementation of the Commission proposal to eliminate affected animals for good - is hard for many Member States, but we are going along with it because without society's backing we will have problems in the long run. However, it must also be possible to use animal parts approved for human consumption in animal feed as well in the future.
We also need to think about the budget. A BSE test for all animals cofinanced by the Community would cost EUR 130 million. Reserves also need to be earmarked in case redevelopment measures should be necessary. With that in mind we will also use the trialogue and the budget concertation process with the Commission and the Council to ensure that the Commission's rectifying letter for the 2001 budget is also amended with a view to making the necessary provisions.
(Applause)
Madam President, I have lost count of how many times we have discussed this over the last four years and of how often I have spoken on this subject. I particularly admire your courage, Mr President-in-Office, in coming here today, because I am sure that apart from the rhetorical boxing round the ears you have received from Mr Böge, you will also be on the receiving end of some other harsh words as a stand-in - and I wish to make that point clear - for your fellow Members of the Council of Ministers.
We have brought in legislation, starting with our exposure of the BSE scandal, which, for years, the Council wanted to sweep under the carpet. We have produced excellent legislation. Let me mention some examples for you: the ban on feeding animal meal to ruminants, animal meal production methods and the removal of risk materials. Where was the Council when this legislation had to be implemented? How long did the Commission have to put up with getting a bloody nose in the Council of Ministers before the removal of risk materials was legislated on? Why did this Council, which attaches so much importance to consumer protection and which now acts as if public health were its top priority, not act earlier and say that this could also be achieved without legislation? You, Mr President-in-Office, and all your colleagues would have been in a position to take appropriate measures in the Member States long before the Commission, unfortunately somewhat belatedly, brought forward its proposal to process only those animal parts suitable for human consumption into animal meal. This could have been a Council initiative. I really wonder why we had to do battle with the Council about beef labelling in the European Court of Justice. Was that necessary? I also wish to ask you, Mr President-in-Office, in relation to your reference to France's policy, why it has taken France so long to transpose the legislation on animal meal manufacturing methods? I fail to understand that. Nor can I understand why France could not transpose the provisions on the pressure, temperature and heating time for the production of animal meal more quickly.
As Mr Böge has already said - he and I were rapporteurs for the TSE regulation - we had our first reading on 17 May. Where is the Council common position, if this is so important? Excuse me, Mr President-in-Office, if I make a rather heretical assumption, namely that you personally are certainly very interested in public health and in consumer health, but time and again I cannot help feeling that the Council considers market organisation and economic aspects to be much more compelling. And the moment, as you would put it, public hysteria breaks out, there is immediate concern about beef markets collapsing. Then you react. I would say to you with one small reservation, Mr President-in-Office, that I am very interested to know when those countries which have today agreed a universal ban on animal meal in feedingstuffs will open the door again by saying that animal meal is now being produced safely and we can feed it to animals once more. But I shall be very calm and wait for you to tell me something new here.
I will tell you exactly what we need, ladies and gentlemen - we need two things. The first is good legislation. We have already put large parts of this in place, and we are trying to take this further, and we need to act quickly. It is up to you to deliver this legislation quickly. Up to now the Council has acted as a very major brake on this. All 15 Members of the Council have dragged their feet. And I can tell you that worked very well, it was very effective. Once we have good legislation we need controls. That is why I am very grateful that our joint motion for a resolution, which I hope will be adopted almost unanimously tomorrow, contains a requirement for the Member States to report on their controls. I would like to know when Germany, France, Sweden, Austria and all the other countries have carried out health checks on the production of animal feed, and when veterinary checks have been carried out, and how many poor overworked veterinary officers there are, and whether you are recruiting any new ones at all.
If you are serious about all this, then you do not need a token Food Authority, which might prepare legislation on food safety, but which is not in a position to deliver what we can: good legislation and controls. That is your job, Mr President-in-Office. Madam President, I would be delighted if this were to be my last speech on this subject in this House, because we really must get this sorted out sooner or later!
Madam President, France' s ban on animal meal in feedingstuffs came far too late. In this situation, the only way to break the cycle of BSE infection is to place a complete ban on the use of animal meal as feed. As long as it cannot be guaranteed that meal from deceased animals is not being mixed with animal meal that is free from infection, then all animal meal must be banned for use as feed.
One must not be wise after the event, but I find it extremely difficult in this debate not to think back to the beginning of the Nineties when, as the Swedish person responsible for the agricultural negotiations, I was forced to negotiate an opt-out because we in Sweden had a ban on the use of meal from deceased animals. We only just managed to obtain such an opt-out, but we managed it, even if we were laughed at to some extent and told that there was, of course, no danger. Now, no one is laughing any more. That was, in actual fact, how it was, Mr President-in-Office of the Council. You mentioned, of course, that a faulty production method was to blame and that it is for this reason that animal meal has been banned in France. That was why we, back home in Sweden, banned it a long time ago. It appeared that faulty is precisely what these production methods are, and they must be opposed from the beginning.
I want to emphasise a further couple of points. In the resolution that I hope will be voted through tomorrow, there are some very important points. The first is that it must be possible to trace every raw material in every type of food back through the chain. In a situation such as that which has now arisen in France, and also earlier on in many other countries, it is important to be able to tell consumers where the products they buy come from and how their origins can be traced. This is an extremely important requirement, especially where the specific issue of BSE is concerned.
Secondly, it is important to emphasise - and this is not some new idea - that anyone who consciously allows an animal that is sick, or that is suspected of being sick, to enter the food or feed chain is committing a criminal offence. Every food producer must be aware of this fact. Clearly, many people suffer, of course, in this situation, especially many farmers. In certain circumstances, it is necessary to slaughter the entire stock of animals, which must come as a real blow. It is also important to remember that the national systems for eradicating this terrible infection must include measures which properly compensate farmers for the financial losses they suffer in this connection. On this subject, I want to point out that those of us in the Group of the European Liberal, Democrat and Reform Party have tabled an amendment I hope will be voted through.
In conclusion, I just want to thank Commissioner Byrne, who I think is doing a good job on this issue.
Madam President, Minister, Commissioner, ladies and gentlemen, the Commission and the European Parliament have a duty to react in the face of the concern of consumers and European farmers over food safety.
The BSE crisis is now a public health problem, if not a problem of society. The Commission and the Council are unable to respond satisfactorily, with their hands on their hearts and the precautionary principle on their lips, at the same time confining themselves to an acute mania for meetings and to vague decisions. Countless measures may have been taken at a Community level, but they are either badly implemented or simply inadequate. We must move on to practical proposals and provide the necessary resources to implement them.
As a first step, our group is calling for the immediate imposition of systematic testing for BSE throughout the European Union and, at the same time, for the use of MBMs in animal feed to be completely suspended on a temporary basis.
Today, Mr Böge, those who are claiming they have no incidence of mad cow disease on their territory are those who are not looking for it.
The practices of intensive farming have been the same everywhere. So we must have an exact overview of the situation, country by country.
Our group is calling for an immediate ban on MBMs for all livestock as long as Member States are unable to guarantee the implementation of laws preventing BSE and the strict application of European directives.
Commissioner, Minister, we must have strict controls in order to guarantee that specified risk materials are separated out throughout the entire animal food chain. The Commission proposal to eliminate animal matter which cannot be consumed by humans from animal feed must also be implemented.
MBMs which largely become, even if only temporarily, a new form of waste may be burnt in cement kilns or used to produce biogas. Replacement solutions exist as far as feed for livestock is concerned. MBMs make up but a small percentage of their diet, a fact we often forget. The grass in our meadows, white clover and vetch - currently neglected by the CAP - may provide satisfactory solutions for the safety of animal feed and human food.
It is possible to save livestock production by reforming an agricultural economic system which, even today, makes farmers and consumers hostages to multinationals that are more interested in profit than in food safety.
Policies must change this situation so that those who are really responsible for this crisis can be penalised and so that precise decisions can make it possible for a first step to be taken towards ending this tragic crisis. This is the thrust of the joint resolution. It is a heavy responsibility, but we were elected to take it on in full.
Madam President, I believe that the BSE crisis that broke out in 1996 has revealed the extent to which ultraliberalism can lead to the health of consumers and the interests of livestock producers being sacrificed.
The work of this Parliament' s committee of enquiry contributed to the application of measures to protect consumer health: in particular by banning animal meal for cattle and through the compulsory labelling of beef. But fraud, negligence and the lack of adequate measures mean that the BSE crisis is still not under control, since new cases are being discovered all the time. Without becoming paranoid, we must recognise that the consumers' concern is perfectly legitimate. My group believes that the health of consumers is an imperative which should have overriding priority over all other considerations. It is therefore urgent that measures are taken to reassure consumers and to restore their confidence in food safety.
I do not know if this is a panacea, Commissioner but, in line with the precautionary principle, it seems to me that experience behoves us to ban, as of today, the use of animal meal in feed for livestock, including pigs, poultry and fish.
Detection tests must also be extended to all cattle entering the human food chain. The current crisis has led to a significant slump in sales and to a fall in prices, which are hurting livestock producers and all those involved in the beef sector. It is necessary both to restore consumer confidence and to help the livestock producers affected by the crisis. Selective aid, such as market support and a grass subsidy, are essential.
But, beyond the immediate future, should we not be reflecting on the mechanisms of the CAP? Are these not the very mechanisms which are at the root of the problem?
They have contributed to overly intensive production, which has harmed the environment and the quality of farm products. They therefore need to be reviewed. Perhaps it would be no bad thing if animals returned to traditional fodder. I feel like saying, "Yes, let them have a bit more grass."
But the European Union must also encourage the production of oil seeds so that animal meal can be replaced by vegetable meal. To achieve this, there would have to be a re-examination of the 1993 GATT agreement, which prohibits the European Union producing more than 25% of its vegetable protein requirements so as to satisfy US exports.
Madam President, Mr President-in-Office of the Council, the BSE crisis has turned into a case of collective paranoia. The justified mistrust of consumers threatens the entire beef sector and the spectre of ruin haunts our livestock producers and small artisanal enterprises.
This has come to pass because the incompetence of governments has been aggravated by our own inability to respond to the twofold challenge before us: the health challenge and the economic challenge. I will not detail the horrors that have been committed on all sides. I find the debate that is underway in this Chamber, which consists in finding out which institution out of the Council, the Commission or Parliament has done the most and which the least, rather unnecessary. The reality is something else. The facts stand, and they are appalling. We were aware of the dangers of animal meal, we were aware of the dangers of specified risk materials. The scientific authorities clearly stated that the development of the disease in cattle was not under control and they pinpointed the alarming growth in the numbers of animals affected.
I believe that the Commission has failed miserably. The labelling of beef that was agreed on, which is a minimum form of labelling and only came into force two and a half months ago, does not make it possible for the origin of animals to be adequately traced, and we were very slow to ban specified risk materials.
The management of the crisis has been terribly poor, and there were tragic shortcomings in our ability to anticipate the foreseeable consequences of the crisis. Where are the programmes to reduce the deficit of proteins in the European Union, to which reference was made a few moments ago? Where are the programmes to incinerate animal meal and animal waste and to implement obligatory testing throughout the European Union? The truth is that this is a problem affecting the European Union as a whole, not just a single country. The truth is that food quality has been sacrificed on the altar of productivity, the standardisation of lifestyles and flavourless products.
Consumers used to have doubts about quality; today they worry about their own health. Our citizens know - because we cannot lie to people with impunity - that the crisis is serious. They know that if we are discovering sick animals in France, it is because we are looking for them, as was said earlier. We need far-reaching measures to be adopted at a national and European level if we want to avoid economic bankruptcy and a major health scare. We need to adopt the proposals put forward by the President-in-Office of the European Council, especially those banning animal meal in feed in all sectors of animal production.
But we also need two additional, comprehensive plans, and I am calling for their immediate implementation, because any delay through hesitation would exacerbate the health and economic risks. The measures adopted by the French Government in this regard are, as I said, inadequate. Firstly, as others have said before me, we must have systematic screening of all cattle slaughtered for consumption by European citizens. For more than a year, the European authorities have been examining three screening tests, including the French test, which is deemed to be the most reliable and the most sensitive. This test can be developed on an industrial scale very quickly. It has to be done, without hesitation and without delay, and on a massive scale. Just now, I heard reference being made to random tests. Random tests are not going to restore consumer confidence, or producer confidence for that matter.
Public opinion must be fully informed of the characteristics of the test I am talking about. The French screening test for BSE was developed at the CEA (a public-sector research institute). In June it was assessed by Directorate General 24 of the European Commission, which is responsible for consumer protection, and, in July 1999, it was transferred to an industrial partner. This test was developed with a view to protecting the consumer, so that it could be extensively used in slaughterhouses, thus preventing animals dangerous to human health entering the food chain. The results of the European assessment, which were published in July 1999, suggest that it is 10 to 300 times more sensitive than the three other tests assessed at the same time.
A new study undertaken in September 2000 has been evaluated by the European Commission. It confirms the preceding results in terms of sensitivity. The sensitivity of this test guarantees that contaminated animals cannot possibly enter the food chain. The result of the examination can be obtained within 5 hours, and the test can be made widely available, as hundreds of millions of samples a year can be produced easily. Its immediate widespread use in the veterinary laboratories of the French departments would simply require the allocation of sufficient human resources until it can be automated. The test exists, it is reliable, and it can be carried out on a massive scale. I hope I have convinced you that it needs to be done.
Secondly, Community farming needs to be reorganised to put our set-aside lands back into production so that we can grow soya, alfalfa and peas, which will give us the replacement proteins we are lacking and which will feed our animals much better than American GMOs. We sacrificed our soya, alfalfa and peas in the course of the COM negotiations in Marrakech. Well, the thing with poor agreements is that they should be challenged, especially when public health dictates this.
By displaying courage and ambition, we can combine the health interests of Europeans and the economic interests of our producers, and thereby restore confidence. This will only be possible if there is no longer any doubt in the public mind, in other words, if screening is, as I would insist, systematic. Unless there is mandatory general testing, confidence will not be restored, for confidence cannot be restored by decree; it has to be earned.
These are the reasons why my group has signed the motion for a resolution which will be presented to this House tomorrow, which, I hope, will be adopted with, if not a unanimous vote, at least a very large majority, so that everybody can be made aware that this Parliament is in direct touch with the problems affecting European citizens.
(Applause from the UEN Group)
Madam President, Mr President-in-Office of the Council, Commissioner, I would like to take this opportunity to denounce the scandalous eviction from this Chamber of our colleague, Jean-Marie Le Pen, who would have been able to remind us that the group representing the European right-wing parties was the first, by a long chalk, to reveal to this House, in September 1990, that the pathogenic agent for BSE was able to jump species and to spread to humans. What were the reactions at the time? Nothing but sarcastic comments and criticisms came from these benches and from the political class while the media maintained a scornful silence.
Back then, Mr President-in-Office, you did virtually nothing, just as your colleagues have done virtually nothing about the fallout from Chernobyl, the AIDS epidemic or contaminated blood, and always for the same reason: so as not to panic public opinion. The former Commissioner, Mr MacSharry, justified this criminal silence by claiming that the beef sector must not be put at risk and that consumers must not be panicked. Now, we are faced with a health and economic catastrophe of unparalleled proportions causing widespread panic amongst consumers.
In the face of predictable reactions from the public, you hastily pronounce a ban on animal meal for all animals, in line with the infamous precautionary principle. Despite the opinion of experts and scientists, who had shown that these MBMs were behind the development and transmission of the pathogenic agent for BSE, you forget to mention in your analysis that the situation is first and foremost due to Anglo-Saxon meal producers who, for commercial reasons, lowered the cooking temperature for MBMs.
Mr President-in-Office, you also fail to mention that France continued to import possibly contaminated MBMs from the UK after 1989, the year in which they were banned, especially via Belgium. The result is a reflection of the impotence of the political class. There have been almost a hundred cases of BSE in France in 2000 and, so far, 80 people have died from variant CJD in the UK and two in France.
Minister, Commissioner, why has it been necessary to wait until 1 October 2000 before banning the specified risk materials in the European Union, even though they are highly infectious? Why wait until 1 January 2001 before bringing in the rapid screening tests which Mr Pasqua mentioned just now? And what about the labelling and traceability system, which will not be complete until 2003, despite the risks for consumers and the absence of a total guarantee for livestock producers?
Now, in a panic, you resign yourselves to action. But, faced with the crisis, it is necessary to guarantee health and food protection for consumers and an income for livestock producers, butchers, tripe butchers and wholesalers alike, all of whom are victims of the negligence of the public authorities, at both national and Community level. These people are in no way responsible for the crisis, which is why the European Union must show solidarity with them.
We must condemn those who are really responsible for the crisis - the Anglo-American producers of MBMs - and we must, if necessary, prosecute them if they were aware of the dangers they were causing. We must acknowledge the special responsibility of the Commission, as called for by the committee of enquiry of this Parliament. There are four real causes of this situation: unchecked profiteering; the violation of natural laws which hoped to turn herbivores into carnivores; the watering down of responsibilities, by transferring sovereignty from nation states to the Brussels eurocracy and finally, your policy of untrammelled free-trade. These are the real causes of the crisis, and it is only by tackling these causes that you will be able to permanently solve this appalling problem, which you helped to create.
Madam President, on behalf of all livestock producers may I express my deep concern at the French Government ban on meat-and-bone meal in animal feed. Although a French action, it has widespread international implications. The main substitute for MBM is soya protein. The French ban will create a massive increase in demand, yet supply of this commodity is limited. The result will be exceptionally heavy pressure on prices. Finished animal feed costs throughout Europe could rise by as much as 20 or 30%. Since feed costs amount to 60% of overheads, producers will be heavily squeezed. This may prove to be the last straw for thousands of small pig-farming businesses. Furthermore, the ban creates considerable stress in the slaughtering sector. Waste products could be sold to processors for £25 a ton. They now cost £75 a ton for disposal. For a medium-sized slaughterhouse killing 2,500 pigs a week, this adds £120,000 a year to costs, very little of which can be recouped.
As to the way out, more funding of the agricultural sector is not the solution. We need species-specific feedmeals dedicated to specific livestock sectors so that MBM can continue to be supplied to the pig and poultry markets without fear of cross-contamination to the bovine sector. If that can be done, there will be no need for a continuing ban or for extra subsidies.
Madam President, Mr President-in-Office of the Council, Commissioner, this debate has one thing in its favour; that at least it is highlighting the differences of opinion that exist among us, especially between the Council and the Commission.
I too do not accept the arrogance of certain Member States which, since they do not apply the tests, are not pushing for regulations. This is unacceptable. If France is now in the situation in which it finds itself, it is because it practises controls which do not exist elsewhere.
Now, it is not just a matter of a crisis in the beef sector, it is a public health problem, and we are also faced with an economic crisis. The health of European consumers must be a top priority in all decisions that are adopted. The entire food chain is at the heart of this problem. Consumers have lost confidence and, in order to contain this phenomenon, there must be systematic BSE tests on cattle and sheep. Farmers themselves are demanding them. Adopting emergency measures and common sense measures by banning the use of MBMs for all species would indeed be a practical application of the precautionary principle!
Commissioner, I have always had a great deal of confidence in you, but I do not understand why you are being so reluctant to act. How can you imagine that you are applying the precautionary principle if you are refusing to ban MBMs? Mr Byrne, you are well aware that no MBMs are completely safe. It is by adopting measures of this kind that consumers will be reassured and that farmers who support this idea, especially as voiced by their unions, will hear the message of solidarity that we want to send them.
There are no scientific certainties with regard to the transmission of the disease to other species. But what we are certain of is that we must restore consumer confidence and support the farming sector. Let nobody tell me that we cannot destroy MBMs!
We have wasted a lot of time. We should have put the necessary tools to incinerate these meals in place years ago. Let nobody tell me that we are unable to replace these MBMs!
Commissioner, I am sorry that your colleague responsible for agriculture is not here and that he does not have the courage to face us and to explain that it is necessary to completely overhaul the common agricultural policy. I condemn the limitations and the worrying consequences of this policy. A reform of the CAP is not just necessary, it is indispensable, because it is intolerable that a European country should adopt draconian measures and jeopardise its economy. European solidarity must also play a role, because our policy has exposed its inconsistencies: set-aside, animal meal for cattle, nitrates, pesticides. The CAP must be reorganised to encourage farmers. Production must be improved, and the budget of the CAP must be used to reorganise this policy.
Madam President, less than four weeks ago the Commission adopted a proposal for a regulation on health rules for animal by-products not intended for human consumption. The aim of this is to avoid not only microbiological but also chemical contamination of feedingstuffs in future.
In my opinion, the scope of this proposal is already wide, and it takes account of the precautionary principle. In the interests of a sustainable closed substance cycle it should still be possible to use properly tested animal materials deemed fit for human consumption in the production of feedingstuffs. We have to be realistic. There is no scientific justification for a general ban on using animal meal for all animals. Why should it cover pigs, poultry and fish, as some Member States and some Members here have been demanding?
If you take the arguments of some Members of this House to their logical conclusion, you would also have to ban sales of wild boar meat. What is far more important, in the spirit of the Commission proposal, is to work towards ensuring that animal meal complies with the highest safety standards. Farms and factories that do not at present apply the highest technological standards to animal meal production should have their production licence withdrawn until they can demonstrate that they are meeting those standards. Regular and strict checks of technological standards and compliance with legislation on animal meal production should form part of a comprehensive safety concept.
Madam President, we have certainly been through a lot with the BSE crisis. It has led to the resignation of a Commission, a British government was voted out partly because of it and now there is an internal policy crisis in France - who knows where it will all end! There are people and countries who are using the BSE crisis as a political instrument. For example, the president of one country has stood up and announced that no more animal meal is to be used as animal feed - animal meal that should never have been fed to animals in the first place, because France has not complied with the standards. And the health minister of one of Germany's Länder recently stated that she was demanding a new import ban on English and French beef. This minister had refused to introduce the tests which we called for in association with lifting this ban. That would have given us tests in Germany and thus, scientific proof, either that there is no BSE or that cases do actually exist. Had that happened, we would not now be complaining that we have been put in an undesirable category just because we asserted that we were BSE-free. Then Mr Gollnisch turns round and tells this House that his group has been spearheading the BSE debate. Mr Gollnisch, I do not recall your group contributing to the Temporary Committee of Inquiry into BSE. You played no part in it whatsoever.
Then the President-in-Office comes along and tells this House what measures he now intends to take. Of course, what you say is quite right, Mr President-in-Office. But what you told us goes without saying, it is blindingly obvious! It is European law! We urgently need to give the Commission the mechanisms it requires, and that is something that should be done in Nice. And if new threats arise in future - Mr Böge has already referred to this - the Commission needs powers to close down factories, negotiate and impose sanctions immediately, so that years do not have to pass before we recognise what needs to be done in scientific and political terms and take action! That is the real scandal, and this is not, for the moment at least, a matter for the Commission. We have to recognise that, Mr Byrne, and I welcome your contribution today. But it was indeed a matter for the Commission at one point! Now it is down to the Member States, who do not want to implement the legislation! We have a key role to play in exerting pressure here.
This is now a European problem. That is why I have taken the liberty of talking about France and Germany, because we have to recognise that this is a European problem and stop indulging in national squabbling! We need to establish a precautionary policy for the European public as a whole, and we have done that in a solid and rational way here. I accordingly welcome the motion for a resolution. We have not let ourselves be lured into calling for a total ban on animal meal, because in that case we would have had to call for a total ban on meat, because if what is deemed fit for us to eat can no longer be fed to animals, that is not just nonsense, it is political populism! We need to steer clear of that and to carry on working in the same sensible way as before!
(Applause)
Madam President, I would advise the Commission not to be so sure of itself or, more importantly, of its forecasts for the future. I tabled a question on the danger of BSE in December 1995, three months before the scandal broke. The Commission replied to the effect that there was absolutely no problem and no cause for concern. So a little modesty is in order, I think.
I also have a question for the Commission: have you measured the cost today of the current policy of cheap meat-and-bone meal and the cost of doing away with it and supporting vegetable production? I am no longer so sure that meat-and-bone meal, together with the cost of controls and the risks, is any cheaper.
Thirdly, the whole House is talking about controls. When did the Commission carry out controls? Does it have the capacity to do so? Which countries have been referred to the European Court for failing to apply the law? For example, Madam President, for failing to comply with beef labelling, on which I acted as Parliament's rapporteur. Does every country apply it? I have yet to see labels in Athens. Has the Commission referred anyone to the European Court? I am sure that we would be most interested in knowing so that we could continue the debate.
As far as the rest is concerned, for once, I agree wholeheartedly with what the honourable lady members, Mrs Ainardi, Mrs Auroi and Mrs Grossetête, said.
Madam President, one of the primary objectives of the European Parliament, the Commission and the Council must continue to be guaranteeing food safety by enforcing effective laws and performing stringent controls which will restore consumer confidence. All this must be carried out in a climate of transparency and regularity so that the citizens do not feel that they are being swindled or sacrificed on the altar of major economic interests. We must prevent animals suffering from BSE entering the food chain. We therefore need to develop an effective control system in all the Member States of the European Union. It is becoming vital to stop using meat-and-bone meal until it is proven unequivocally that using these feedingstuffs will not spread the disease.
The panic spreading throughout the public is destroying an entire sector, and those who are least to blame - the breeders - are worst affected, for it is precisely the breeders, and not those responsible, who are the victims of the situation. Breeders feed their livestock on products supplied by the industries, and a similar situation occurred in Belgium a few months ago with the matter of dioxins in chickens. We call for financial subsidies to assist breeders so that they do not have to bear all the costs of the crisis. We also feel that it would be appropriate to ensure that every outbreak of the disease is contained and to place a ban on the export of meat until such time as it is proven to be safe to eat.
Madam President, I would like to go into the financial implications of the matter, partly in my capacity as rapporteur for the agricultural budget. We have talked enough about the procedural aspect and the ins and outs of the whole BSE issue. A trialogue on Budget 2001 is due to start tomorrow. Yesterday, the coordinators of the various parties in the Committee on Agriculture and Rural Development lent their support to the proposal to earmark EUR 600 million of the EUR 1.3 billion still available in the agricultural budget for the fight against BSE. I understand that it would cost upwards of EUR 150 million to test all slaughtered cows older than two years in the European Union. Well then, Council and Commission, you have a fair amount of financial leeway on which to base your robust policy. Let there be no more discussion of this 600 million in the negotiations between Parliament, the Council and the Commission. The scope is there in the budget, you have Parliament' s backing on this, and now that everything is in place, it is up to you to see that the funds needed for a robust BSE policy actually hit the mark.
My second remark concerns the procedures. It is noticeable that there is still no official mention of BSE on the official agenda of the Council of Agriculture Ministers due to take place this coming Monday and Tuesday. I ask myself how this is possible when last week, on Wednesday 8 November, the European cattle farmers in the COPA association came together for emergency consultations and proposed robust measures? How can consumer organisations really make their voices heard? We are obviously giving the impression in this public debate that we move at snail' s pace when it comes to the implementation of policy by the Council and the Commission, which is totally unacceptable. I urge you to pursue a robust policy, or a different one at any rate.
A number of points have been made about the implementation of legislation. I would remind you though, that no human being can go without food, not for a single day. On no account should we fail to give this priority its due from the political perspective. Should it already be a problem with regard to inadequate levels of protein and other products, then I can assure you that European agriculture has sufficient potential to absorb this, also with regard to cattle feed.
Mr President, like many others, I want to thank Commissioner Byrne for his customary vigilance and also the French Minister for being here today. As an Englishman, I welcome the measures the French have taken. There is a general acknowledgement that BSE, which began as a British disease and today is being presented as a French crisis, is really a European disease - a European problem - and it must be tackled on that basis.
There should not be any recriminations between the nation states or between different generations of government on this issue. We must tackle this. The Minister said that MBM was a low-cost foodstuff. It is not a low-cost food stuff if it helps to spread BSE and its human derivative. That is the essential problem here today.
Many speakers have said that we need to extend the ban on meat-and-bone meal as a mammalian food stuff. The UK already bans it from all farm livestock. Our own Food Standards Agency will be pronouncing very soon on intra-species recycling, and I hope they will condemn it also. We need to take these precautions, and we need to take them quickly for the benefit of all the countries of Europe.
Mr Byrne did not say very much today, as he was widely trailed to have done, about testing. I am glad that we are still looking at the extension of testing on an experimental basis. There are still doubts about the validity of tests, particularly on younger animals, and we have heard from other speakers about the huge size of the herd in Europe that would have to be tested even if old animals are to be taken out of the food chain.
Lastly, we must make greater speed in urging the Council to act on our behalf. Everyone has said that and everyone knows it to be true. You must move. We have just heard that it took four years to agree a ban on SRMs in the food chain. We do not have another four years. We may not have another one year. We must take precautions now, not just on behalf of those of us who are concerned, but on behalf of the complacent minority of Member States as well. It is for their benefit that we do it.
Madam President, Mr President-in-Office of the Council, Commissioner, I am happy to hear within this Chamber that the CAP must be changed at all costs. I would just like to remind certain people that the Greens were indeed alone when, at the top of their voices, they called for the reform of the CAP.
With regard to BSE, I welcome the French decision, but the Presidency must not forget that it too must assume its responsibilities as far as food safety at the European level is concerned. I would like to make two points in this connection.
I regret that neither the Council nor the Commission has stressed the absolute and immediate need to bring grass and oil seed subsidies in line with those for cereals in order to avoid genetically modified soya being used to make up for the lack of proteins next year.
I also believe that criminal and fraudulent acts should not continue to go unpunished. It is outrageous that, after three BSE crises in the space of a decade, no guilty party has been identified or brought to book. This impunity cannot go on. That is why I am calling on the European Union to carry out the necessary investigations among manufacturers of MBMs and knackers in order to find those responsible for these health, economic and social disasters.
Madam President, I would like to make three points. Firstly, to respond to the justified and very demanding need of European consumers for food safety, we are going to place the bar of controls and precautions at an extremely high level. But if we introduce generalised screening tests, if we destroy MBMs, if we impose the slaughter of an entire herd for just one sick animal, we must demand strictly equivalent health standards from the third countries who are our commercial partners and who seek to export live animals, carcasses and meat products to the Community.
Secondly, even before this crisis, the Community suffered a serious deficit in vegetable proteins, since we accepted, at Blair House, an incredible limitation on our oil-seed production to 30% of our requirements, just to please the United States and its soya exporters. Now, the Community cannot cultivate more than 5.5 million hectares of oil seeds, nor does it have the right to do so, even though our needs are in the order of 18 million hectares. That is why food manufacturers have had to make extensive use of MBMs in their products. In the future, when these MBMs are banned, we are going to need millions of additional hectares of oil seed crops.
This crisis underscores the absurd nature of the concessions made by the European Union within the framework of the GATT. We denounced this here in Parliament, when Jimmy Goldsmith was here. We have the land, the climate and the necessary knowledge to immediately replace MBMs with non-genetically modified vegetable protein, but instead, while financing set-aside, we have given up the right to grow, on our own land, the vegetable proteins we urgently need to feed our animals and our people.
That is why our group has tabled an amendment calling on the Council and the Commission to find ways of re-launching, in Europe, the farming of vegetable proteins to replace, to great advantage, prion-ridden MBMs and transgenic American soya. We also ask that the disastrous Blair House Agreement, which binds our oil seed producers hand and foot, should be renegotiated within the framework of the COM.
Finally, it is the duty of the Community to come to the assistance of all the beef sector operators who are the victims of the profound destabilisation of their markets in order to help them fund the costs of obligatory testing and the destruction of animal residues which have been withdrawn from the food chain, as well as the costs of vital promotion measures. Otherwise, there will no longer be any point in talking about a common agricultural policy.
Madam President, Commissioner, ladies and gentlemen, when we began our work on BSE in the Temporary Committee of Inquiry into BSE, the very first thing we had to do was to expose and overcome cover-ups, secretiveness and deceit, and to take measures which, overall, have been very successful and offer a way forward in solving the problem of BSE. We have already heard many times today that the real problem facing us is to implement the decisions we have already taken.
Mr Byrne, I am extremely grateful that so far you have made excellent progress in putting into practice the undertaking that you gave when you were appointed. You have brought forward proposals such as the White Paper and the hygiene regulations, and I can assure you that Parliament will deal swiftly with those hygiene regulations. We will work quickly enough for them to be effectively implemented in the new few years. But I am not aware of anything happening at Council level here. There are only declarations and opinions, but no decisions as regards directives or regulations.
What I find incredible is this tug of war in the Council over meat exports and imports. This seems to be all about emotions. The public's feelings have really been whipped up, with the sole aim of securing the market for each country's own beef. Nothing else has happened! Now emotions are being stirred up again with dramatic announcements about banning animal meal as feed for all animals. If you would only implement what we agreed, then you would not need to worry about all this any more. It reminds me of witch-hunts in the Middle Ages. We are pursuing "sinners" who are not guilty at all. The causes are to be found somewhere else altogether.
I would like to suggest rapid introduction of these tests that you too are proposing, Commissioner, and not as spot checks, but for every animal slaughtered, without any age restrictions. Only then can we say to the public "This meat has been tested and you can eat it". There really is no better solution. I have worked out the cost - 10 cents per kilo. So we do not need to argue here about millions of euros - every member of the public will happily pay this, I am quite sure of that!
Madam President, Commissioner, Minister, we must all start from a basic, binding assumption. It is intolerable that raw materials or compound feedingstuffs should be dangerous for animals or human beings. Man's food must be safe to eat. At this time, in addition to the developments and progress in our legislation, we must send the citizens a loud, unambiguous message. We must reassure the public that the Europe of rights does genuinely protect the rights enshrined in its Treaties and in the Fundamental Charter of European Rights.
I am sure, Commissioner, that Parliament will lend you all the support necessary for the new initiatives. We need clear measures. I feel that, until it is proved otherwise, a total ban on meat-and-bone meal has become necessary, just as the introduction of general testing and the harmonisation and effective implementation of Community legislation in all the Member States is necessary, and just as it is necessary not just to monitor the application of new labelling rules but to bring forward the introduction of these rules to the earliest possible juncture.
I will end by affirming this principle: the cost of these measures will certainly be very high, but our priority is health. Secondly, without these guarantees, the fall in consumption will impact negatively upon the entire industry. Therefore, consumers and producers must unite to obtain greater guarantees of the inviolable principle that food should be healthy.
Madam President, I am very pleased that the Commission is finally making a strong case for universal testing, because as the situation in France demonstrates "he who seeks shall find"!
Commissioner, I urge you to ensure that these tests are also carried out in other Member States. It is not acceptable if Germany, for example, does not introduce universal testing, but just tests in North Rhine-Westphalia, for fear of no longer having BSE-free status. That cannot, of course, be allowed to happen and I can therefore only hope that the Commission will exert the strongest pressure on those Member States that do not carry out tests because they are afraid of losing their BSE-free status. This amounts to deliberately putting consumers at risk and, as such, is unacceptable. What we need here is a wide-ranging information campaign.
However, I firmly refute the Commission's suggestion that banning the use of animal meal in feedingstuffs now is panic-mongering. Quite the contrary! I think that France has set an excellent example by finally deciding to take this step. I find it bordering on the cynical, Mr Byrne, when you say that this should not happen on environmental grounds. You cannot in all seriousness expect us to eat hazardous waste just to solve the waste disposal problem!
All in all, I regard it as somewhat shameful that there is so much talk here about compensating farmers and animal breeders. Perhaps we should think about the victims for a change, and all the relatives of people who have died of Creutzfeldt-Jakob disease.
Commissioner, I listened to what you said very carefully and was most surprised when, at one point in your speech, you said that you did not have a magic solution to this problem. My reply to you is that we do not need magic solutions, we need two things: first, we need to accept that health, i.e. public health, takes priority over every other policy. Once we have accepted this, not just proclaimed it but believe in it, then we come to the second element, which is the question of political will. Let me assure you that, if we had had the political will then, we would not be facing this problem now, because we all know what has caused it. We know all about meat-and-bone meal and we know that there are tests and that we can find the animals from herds which need to be destroyed in order to deal with the problem. We know all that. What is preventing us from acting and why must there always be a crisis for us to come here and confirm that we, the European Parliament, believe that public health is the number one priority?
And you are saying the same, but just how well has the Council understood it? Because, basically, at some point we seem to be unable to act. We seem to be unable to apply what we know. And we all know that prevention is the best cure. Except that there is no cure here. We know that this epizootic disease brings terrible suffering and tragic consequences in its wake but we do not know where they will lead us. Because not all its epidemiological elements have been identified. So we are playing with fire. And what amazes me is that we come here and repeat the same things over and over again. I have listened to my fellow members. They are all right in what they say. Our aim must be to apply it. We want application, members of the Council, we want action and we want it throughout the European Union; we do not want fragmented action by France or this or that country. It must be taken everywhere and it must be taken at once.
Madam President, I am totally convinced that the Union in its entirety lacks the political, moral and educational authority to talk about the quality and safety of food. Nor is it a coincidence that the President-in-Office and the Commissioner refrained from mentioning the main source of all of these problems in the food chain, which is, of course, the common agricultural policy itself. Parliament has voted half the budget to be spent on encouraging production. Today' s modern farmers are not what they produce; they are what they are able to produce whilst maintaining quality and safety. But you are not helping them to achieve this! I say this because you only help large-scale producers and, as a consequence, you spend a large part of the budget on encouraging these very problems! These problems and those that will follow! You do not, however, want to accept the principle of doing away with animal feedingstuffs that contain the remains of other animals...
We have already discussed the United Kingdom and Portugal in this Chamber and now we are discussing France. I am now waiting for the Commissioner to announce the next case, because we will have reached this point within a year with another country and further cases. The fundamental issue is that the President-in-Office and the Commissioner must accept that a policy guided by post-war principles is no longer possible today and is no longer acceptable. You must end all aid for production and instead help to bring about quality, food safety and the conservation of resources. Otherwise, we will not have a food chain that can provide guarantees for consumers. We will be perpetuating the fraudulent treatment of both farmers and consumers.
Madam President, there is no let up in media interest in the BSE issue. The same goes for those dreadful pictures of people affected by the Creutzfeldt-Jakob disease, despite all the action taken in the Member States, not to mention at EU level. The debate we are having today on the consequences of the BSE crisis and how we can actually tackle them, is dealing with some very crucial issues. Firstly, there is the issue of the tests that need to be carried out, and I welcome the fact that we are not going to stipulate a specific age for them. Secondly, there is the question as to whether it is acceptable to use bonemeal in cattle feed, which has been the subject of lively debate here in this Chamber.
The link between feeding cattle bonemeal - which is, as it happens a very unnatural way to feed animals - and BSE is now clear to everyone. So action is called for. In the Netherlands, the legislation governing the use of offal in animal feed is already relatively stringent as matters stand. There has been a ban on using proteins from mammals and ruminants in animal feed destined for ruminants since as early as 1989. What is more, this regulation is continually tightened up and complies with requirements made at European level. The use of fat and blood is also subject to strict rules. Therefore, I am amazed, under these circumstances, that it is still permissible for corpses to be used or processed.
Although there is no evidence of an absolute risk, I welcome the Dutch proposal to place a complete ban on the use of meat in animal feeds with effect from 1 July 2001. We cannot afford, in the light of past events, to allow this offal to enter the food chain, no matter what. Together with my fellow honourable Members, I advocate that we do not wait until July 2001, but enforce this ban now, with almost immediate effect.
There is clearly a need for stringent European measures. So not just national measures, because the functioning of the internal market will be seriously disrupted if we constantly leave it to the national governments to decide to what extent the use of offal in animal feed should be banned. Therefore, for the sake of the internal market, and in order to boost consumer confidence, I would advocate a complete and immediate ban. I would also ask the Commissioner to initiate something of a uniform European approach to the issue of animal corpses and the collection thereof. There are increasing incidences, also in my own country, of dead sheep or calves simply being left behind because it costs too much to have them collected.
Therefore I would ask the Commission to work towards a degree of harmonisation on this score too. If it is not going to do so now, then could it at least put this in writing before long, so that we know where we stand.
Madam President, I speak today both as an MEP and a beef farmer from the United Kingdom. The farming industry in Britain has suffered greatly from the BSE crisis, both financially and in terms of consumer confidence. However, we have learnt a great deal over the years as to how to put our house in order. We now have a belt-and-braces system for the safety of our beef. Recently, the Phillips inquiry into BSE has been published in the UK. I am pleased that you, Commissioner Byrne, have read that report. I hope that you will act on it.
The French Government should also read this report because they are in danger of making exactly the same mistakes as were made in the UK at the time of our BSE crisis. But we now have the benefit of hindsight. I suggest that the French Government should learn from us. I have never been convinced by the argument put forward by France that the whole-herd slaughter policy was the right way to tackle outbreaks of BSE in their country.
The recent problem in Normandy of an infected animal being presented as a healthy animal highlights the resistance there is in the farming community to having their entire herds slaughtered. Furthermore, the recent tests that have been carried out in France of fallen stock have shown several hidden cases of BSE. I have long been suspicious that in order to avoid having their whole herds slaughtered animals have been secretly shot and buried on farms in France.
The British system of removing infected animals from the herds and paying good compensation for those animals encourages farmers to declare their cases of BSE. I call upon the European Commission to carry out a total review of the systems that are in place in France to deal with cases of BSE.
In Britain we have also learnt that it is very difficult to stop meat-and-bone meal, that is produced and incorporated in the feedingstuffs for pigs and poultry, also - either by accident or by intention - landing up in feed for cattle and ruminants. It is very difficult for a feed mill to guarantee that its production lines are completely cleared of meat-and-bone meal before they start manufacturing feedingstuffs for pigs and poultry. I have long been of the opinion that a complete ban on the use of meat-and-bone meal in animal feeds should be in place throughout Europe.
France has recently introduced a ban on beef on the bone and many French provinces have stopped school children from consuming home-grown beef. One of the main reasons for this action is that the French Food Agency takes the precautionary principle very seriously. I would suggest that the European Commission also use the precautionary principle in regard to beef from France. Until such time as the French Government can guarantee the absolute safety of their beef the Commission should ban all exports from France to the rest of the Community, especially from beef animals that are over 30 months of age.
There is, at the moment, £2 million worth of French beef for the meat processing industry consumed in the UK. This is totally unacceptable considering the problems regarding BSE in France.
Over a year ago, 16 of Europe's best scientists, including a French chairman, declared British beef safe for consumption throughout Europe, and yet France has illegally maintained a ban on the importation of British beef. It is total hypocrisy for France to maintain its ban on British beef.
The United Kingdom has suffered with this terrible plague. I would like to say, on behalf of the farming community, that they are the people at whom the finger is often pointed, but they are not to blame. Commissioner Byrne was very strong today in his opening statement when he said to the House that he was prepared to look at this matter of meat-and-bone meal and take it on.
I would like to say to him today as he has listened to this debate: does he not realise that this is something that must be taken on immediately? As the previous speaker has just said, the only way to deal with banning meat-and-bone meal is to have an entire ban otherwise it cannot be policed. As a result, the poison goes into the system and, as it does, it destroys the system.
I make a special appeal to the Commissioner today to take note of what has been said, practically across the board in this debate, and move quickly and speedily to impose a ban on all meat-and-bone meal in the European Community.
Madam President, ladies and gentlemen, Commissioner, I have listened with great interest to everything that has been said.
The main thing now is not to be accusing people of delaying implementing regulations or establishing responsibilities, but rather, to have a common imperative, that of ensuring food safety. It is a legitimate demand on the part of all European consumers. It is imperative upon government authorities, be they national or European. I believe that we must now try, following your debates, to define the key ways, in terms of both method and means, in order to ensure compliance with this imperative.
The Presidency believes that this method is based on scientific research and consultation. As there is still a lot of uncertainty, we must know what the scientific facts are and what action must be taken. We must also study the feasibility of these measures, and that involves processing MBMs and setting up tests. The speedy implementation of these means comes next, and finally monitoring. You have dealt with all these problems in turn.
As regards the last item, monitoring, I would like to thank the Commissioner for his comments, which demonstrated the Commission' s open-mindedness and showed that it was possible to study all these problems and to set up the European Food Agency quickly. Monitoring can never be anything more than monitoring, however, and if there is still even the slightest possibility that there may have been fraud or embezzlement, or errors of use, this doubt, however tiny it may be, sticks in people' s minds and sometimes brings the entire sector into disrepute.
As far as carrying out generalised testing is concerned, I believe, certainly, that we must increase the number of tests, as indeed you have all called for. Some countries have already gone down this road. We hope that the number of tests carried out on the targeted cattle and sheep populations will increase. I cannot currently see, however, how it will be possible, given the resources available to each of the Member States, to carry out 28 million tests a year, in either technical or financial terms with any degree of effectiveness. What is more, these tests, however good they are, will still leave a margin of doubt since even the best tests, and these have been highlighted, only make it possible to detect the presence of the disease in the last months of incubation, just before it turns into the full-blown disease, and not right at the start. So there are doubts, there are uncertainties, but I believe that our joint text and your debates here in this House have enabled us to make progress.
To this end I listened most attentively to all your speeches, and it seems to me appropriate and crucial that the debate on the safety of our citizens is settled at the European level. It is indeed difficult to have national legislations and a European legislation existing side by side. I believe we should have a single, comprehensive set of laws, which can be applied to meet this demand and thereby avoid distortions of competition, thus making it possible for the single market to operate smoothly.
Rest assured that, when it comes to continuing the work in the Council and my exchanges with the Commission, I will bear all this in mind, in the full knowledge that reaching agreement within the institutions is one of the best ways of dealing with a problem as complex and universal as that of food safety. On 30 November, during the Council meeting, the French Presidency will launch an important debate with a view to providing the first responses to a situation of widespread suspicion, which calls into question the credibility of our institutions in the eyes of our citizens. We are talking about public health, and hence of serious events, which must be treated as such, in a strict and, of course, transparent manner.
Madam President, ladies and gentlemen, Commissioner, rest assured that, in the twofold undertaking which has fallen to us (in which, I will see to it, the Council will play its part to the full), I am determined to restore consumer confidence and to strengthen the credibility of the European institutions. Each of you here has sought to question or to refer to the survival of the common agricultural policy. Some of you have spoken of the inordinate emphasis placed on productivity and the possibility of going back on the Blair House Agreements, which can only take place in the context of the new round of COM talks.
I have listened to all these proposals - I am not insensitive to them. I shall wait for the results of your debates and I am convinced that we will be able to tackle this safety imperative together, and that we will be able together to find ways and means to guarantee the safety of our fellow citizens.
. Madam President, as I look around this Chamber I see many faces of people whom, I am happy to say, I have got to know very well over the last twelve months. One thing I can say with conviction is that I am aware that all these people before me are experts on the question of food safety. Many of you have been involved in this issue for quite a number of years, particularly in the formidable committee that sat a number of years ago on this question. Indeed you have been involved in this issue longer than I have. I know the commitment that all of you have to it. Therefore, this debate has been of considerable interest and value to me as a Member of the Commission with responsibility for public health and consumer protection, and special responsibility for food safety.
I am struck by one thing that is particularly important in this context, that is, that the spectrum of debate, particularly on the issue of whether there should be a total ban on meat-and-bone meal goes all the way from "do it" to "don't do it" - in a Chamber filled with experts on food safety. That is one of the issues that we have to address.
What we must bear in mind when considering this issue is the fact that there is already in existence a ban on the provision of meat-and-bone meal to cattle. That ban is in place. That is the law and that is what should be complied with. In addition, there is legislation in place setting out how the meat-and-bone meal, how this feed, is to be processed - another safeguard that is introduced into the system to protect public health and food safety.
By saying that you must ban meat-and-bone meal from feed for pigs and poultry that cannot contract BSE by this vector, what you are saying is not that you are protecting pigs and poultry, but that you are protecting cattle. You are therefore saying that the legislation that is in place is in some way inadequate or not being complied with. If there is a belief that there is a widespread disregard for the law on this issue, what does that say about what has been happening over the last few months and years in relation to feed for cattle? It raises the question that I am afraid to even ask. Ask yourselves what is the answer to that question.
I believe that there has been compliance with the legislation and if I believe that - and I do not think I am being naïve - I do not believe that it is essential to have a widespread ban on meat-and-bone meal to be fed to pigs and poultry. But I am willing to listen to the evidence on this issue. If people from Member States come and tell me that the legislation has not been properly or fully implemented then maybe we will have to think again, but it will not be because the scientists tell us it is necessary, but because there is a failure to comply with the law in the European Union. That is an issue we must seriously reflect on.
Let me move on to the question of testing.
Mr Whitehead asked me for more details in relation to this and I think he is correct in that I should have stressed this a bit more in what I had to say.
There are two kinds of testing involved here. Firstly there is the one already in place, legislation having been brought before Parliament some time ago by the Commission for random post-mortem testing throughout the Member States amounting to 170 000 tests. The purpose of those tests was to identify the level of infectivity in the European Union. It was to get information. I welcome the fact that France moved quickly and, before any other Member State, started doing this work at a higher level than was set out in the legislation. Now it is getting this information. Therefore it is faced with the current situation. It has been fully transparent in the provision of information relating to these tests. That is also to be welcomed and applauded.
Let us reflect on another issue here which causes me some concern. If there is a widespread adverse reaction against the authorities in France for doing the right thing, I hope it does not instil timidity in other Member States when they do exactly the same. If they conduct the tests in a similar way to France, ensuring that they focus on animals that are most at risk, and carry out the number of tests that are required, we will get exactly the kind of information that France has and that will be available right throughout the European Union so we can make the required decisions and move on.
The tests that I am referring to now are somewhat different. They are not intended to give us information relating to the level of infectivity. They are more focused on the question of trying to keep out of the food chain carcasses that may be infected. It has been said that this will be very expensive, will involve a large number of carcasses and so on.
Let us focus on facts. The three tests available - French, Swiss and Irish - are unable to detect BSE in animals under a certain age. The result will be negative. You will go to the expense and trouble of carrying out those tests and you will get negative findings. Therefore, what is the value of carrying out those tests on young animals? None in my opinion. But we also have the weight of scientific evidence that animals under a certain age do not manifest symptoms of BSE. Therefore, I have asked the Standing Veterinary Committee, sitting today as we speak, to examine this issue to determine at what age these tests should be carried out. What I am talking about is carrying out these tests on carcasses of animals over a certain age to detect whether infectivity exists and, if it does, eliminate the animal from the food chain.
We have a situation of younger animals where there is no BSE, we are told by the scientists, and the older animals above that certain age, all of them having been tested to determine whether there is BSE or not, and they are eliminated from the food chain. This is a consumer protection measure and also a measure to enhance consumer confidence. That is why I have suggested that we take this route and I am looking forward to the advice we get from the SVC this afternoon which I intend to bring before the Council of Ministers next week to discuss this particular issue in relation to the question of the age at which the demarcation should take place.
I believe that is the right way forward. There are a number of disputes on this and, as I see in this Chamber, there are different views in relation to it, but it is important that we row together on this. It is important that we try and achieve a consensus as to the right way forward and find proportionate responses and not make accusations to others who, when they identify a proportionate response, say that you are not doing enough to protect consumer public health and consumer protection. It is legitimate to draw lines in circumstances where you are fairly sure of the line you are drawing in the sand - safe on one side and not on the other. We must make sure we are fair to one another in identifying these measures which all of us believe to be necessary, because the aim of this exercise is the protection of public health and food safety and the enhancement of consumer confidence.
Finally, I listened with great interest to my friend, Mr Patriat's, comments both earlier and just now and I look forward to working closely with him in relation to these issues over the next number of weeks. I should tell you that he and I have had a discussion on this very issue as recently as last week in Paris, so I am confident that Parliament, the Council and the Commissioner can work together in a non-acrimonious manner to produce answers to this serious difficulty that we are faced with.
Madam President, I would like to make a very brief personal statement, since our fellow Member, Mr Graefe zu Baringdorf, has attacked the members of my group for not taking part in the committee of enquiry into BSE. I would just like to make the following clarification. There have been two committees of enquiry within this Parliament. Mr Martinez took part in the first one, and right here I have, if my fellow Member would care to consult it, his minority opinion, which was expressed in writing at the time of the Böge committee.
We did not take part in the second committee of enquiry quite simply because we were excluded by the operation of the d'Hondt law and by the Rules of Procedure, or lack of them, in this Parliament.
Not inviting us to participate is the best way to avoid having to listen to us. In any event, Mr Martinez gave his formal warning in 1990, a full 6 years before the first committee of enquiry.
I have received seven motions for resolutions, tabled pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Question Time (Commission)
The next item is Question Time (B5-0553/2000). We shall examine the questions to the Commission.
You will realise what an organisational disaster situation we are in because we should now be finishing Question Time. I must say that miracles are not included in my mandate or my abilities. So let us cooperate in using this half-hour because we are going to fail to comply with all sorts of things. We are not going to have an hour and a half, nor are we going to finish at 7, nor are we even going to have an hour, because the Commissioners have to travel at 7.30.
To share the time out proportionally, the only solution I see would be to have two questions in the first part - there is no time for any more. I request that only one supplementary question be asked by the Member who prepared the question, and exceptionally one other. Then we shall invite questions to each Commissioner so that everyone can participate and no one will feel left out. The panel of Commissioners is very respectable and I believe all of them are entitled to answer a question. This is a fair way to share out the time.
Question No 17 by (H-0848/00):
Subject: Minimum standards governing the expulsion of immigrants The Council meeting of 18 December 1997 adopted a resolution laying down the priorities for cooperation in the field of justice and home affairs for the period from 1 January 1998 to the date of entry into force of the Treaty of Amsterdam, which clearly set out the objective of 'improving cooperation regarding the expulsion of... immigrants' .
The recent spate of instances in which various Member States have failed to respect the most basic human rights when expelling immigrants is such as to warrant special attention for this issue from the Commission. These instances include the 'pillow technique' which led to the death of a female immigrant in Belgium, the use of strong sedatives in Spain, the transporting of immigrants in cramped conditions in the holds of ships in Italy and Spain, the tragic case of the 58 Chinese immigrants found dead at the UK port of Dover after they had been detained on a number of occasions on European soil, and the widespread use of various forms of coercion and intimidation against expelled immigrants.
Does the Commission plan to make a proposal of any kind with regard to asylum and immigration policy, with a view both to averting such terrible incidents and to harmonising and coordinating expulsion policies in the Member States which respect human rights and United Nations conventions on this matter?
Mr President, in my contribution to a secular miracle, I wish to say that, with regard to the harmonisation of asylum policy, the main measures that the Union will be adopting are defined not only in the Vienna action plan and in the conclusions of the Tampere European Council, but are also part of the scoreboard that the Commission presented to the Council and to the European Parliament, and will develop in two basic stages. The first stage - which I hope can be fully concluded by next June - involves laying down common minimum standards for the basic defining elements of an asylum policy. In the later, more long-term stage, the objective will be to define a fully comprehensive common asylum system. With a view to defining this overall asylum system, at the end of this year the Commission will present a communication to promote debate on the matter. With regard specifically to the issue of its legal basis, Article 63(3)(b) of the Treaty establishing the European Community provides for the adoption of measures on illegal immigration and on illegal residence in the Union' s countries, including measures on the repatriation of illegal residents.
A first initiative by the French Presidency is currently being discussed by the Council, the aim of which is to adopt a directive on the mutual recognition of judgments expelling citizens from third countries. Parliament is also to be consulted on this draft directive.
Public opinion in the Member States views existing repatriation policies as poorly coordinated and largely ineffectual. The Commission considers that readmission agreements have an important role to play in clarifying and coordinating these policies, and the first Community readmission agreements are currently being negotiated with Russia, Sri Lanka, Pakistan and Morocco. The Commission hopes that, under the 2001 budget, a financial cooperation instrument will be adopted with the countries of origin and of transit, enhancing their powers in the field of readmission and of voluntary return.
With regard to future policy, it is the Commission' s view that in view of the need for an overall and coherent strategy in the field of repatriation, we must aim above all to prioritise voluntary repatriation. Bearing this voluntary repatriation in mind, I would remind the House that the European Fund for Refugees provides for specific financial measures to support the development of Member States' policies on repatriation, and that, with regard to the way this repatriation is carried out, I share the concerns expressed by Mrs Cerdeira Morterero about the need for us to adopt common minimum standards establishing dignified and humane procedures and conditions for repatriation. I am convinced that this will be a worthy topic for the Commission' s work programme for 2001.
Mr President, I too will try to help in this miracle "timesharing" between the panel of Commissioners and MEPs.
Mr Vitorino, you know perfectly well that we share your concerns, the work that you personally have explained to the Committee on Freedoms, the scoreboard and the priorities that the Commission has set for all these issues. We are working on it in this Committee. Clearly, circumstances such as those I mention in the question I have put to you must give any European citizen, and especially those for whom we are responsible, an acquired political obligation. We are working doggedly on these issues, and asking for the greatest effort to speed up the work, so that none of the situations I have mentioned, like the expulsion of immigrants, can ever happen again, because this makes us ashamed to be Europeans and even more so to be those politically responsible.
Mr President, I wish to state that I share Mrs Cerdeira Morterero' s concerns and that I hope she is not only addressing her appeal to the Commission, but also to the Council, so that we may have the entire legal framework adopted by next June. That is my commitment, for which I accept responsibility.
Mr President, I only want to say two things. The list of examples given in the question is the result of selective memory, which I feel is hardly appropriate in these cases. But in short, Commissioner, as of today we do not have an updated scoreboard, nor do we have a legal instrument to regulate the conditions and material assumptions of expulsion. On 12 December in Palermo, the United Nations is going to sign the World Convention on Organised Crime with a protocol on the traffic in human beings. There is a direct relationship between organised crime and immigration. What proposals does the Commission have concerning this matter on the basis of Article 31 of the Union?
I apologise again for the excess of zeal shown in cooperation over the secular miracle: I should also like to say to the honourable Member that I hope that by the end of this year the Commission will be able to present to the Council and the European Parliament two framework decisions under the third pillar, including common definitions, criminal charges and sanctions for trafficking in human beings for the purposes of sexual or economic exploitation. This will be the foundation stone of the European penal structure for eliminating trafficking in human beings, which generally goes hand in hand with organised crime. The solutions that the Commission will be proposing are fully in line with the content of the United Nations Convention, which I hope will be signed in Palermo in the week of 12 to 15 December.
Question No 18 by (H-0860/00):
Subject: UN report on the exploitation of women The UN report paints a very black picture of the situation of women throughout the world, referring to tens of millions of unwanted pregnancies, risky abortions, rapes, cases of abuse, infanticides and crimes of 'honour' . The report states that each year 60 million girls are reported missing, 5 000 women are murdered for reasons of family honour, and about 4 million are sold to service the sex industry, while those that manage to escape end up working in wretched conditions. The report makes the significant point that one in three women world-wide has been a victim of abuse, rape or forced sex at least once in her life, while the perpetrators go unpunished.
What measures does the Commission intend to take to put a stop to this intolerable situation of shameful exploitation, abuse and the white slave trade, and to eliminate all discrimination against women?
Second Part
Questions to Mr Solbes
Mr President, obviously the issue of the exploitation of, and violence against, women is one of the biggest social problems of our times. It also has huge economic repercussions, as a result of the host of illegal economic activities springing up in this sector worldwide. Violence against women takes many forms: there is violence in the home, a crime which does not speak its name, there is sexual exploitation and there is trafficking in women, i.e. trafficking in human beings.
Allow me to remind you that, following Beijing and again in New York this year, the whole world reiterated that all these issues were human rights issues and should be treated as such, as violations of human rights. The Commission approved a pan-European policy to combat trafficking in human beings back in 1996, with particular emphasis on the issue of women, who are the worst hit by this scourge. May I remind you of the DAPHNE and STOP programmes, of last year's campaign on domestic violence, on violence in the home, a problem which has huge dimensions at European level, and of the joint action approved in 1997 on trafficking in human beings and the sexual exploitation of children, the basis on which all Member States are called on to review their legislation, take account of certain forms of conduct and encourage cooperation between the judicial authorities.
The programme presented by the Commission on the question of gender equality for the next five years contains five priorities, one of which concerns violence and human rights and we expect to work with governments, local authorities and non-governmental organisations here in order to put programmes in place in all the Member States over the next five years.
Thank you, Commissioner, for your reply. What you have said is all well and good, but there is no substance to it. What I should like to ask is this: do you not think, Commissioner, that the disgraceful phenomena which we condemn and which, as you yourself added, relate to the economic climate prevailing in the countries of the European Union, elsewhere in Europe and throughout the world, are the result of impoverishment caused by the policy of elevating the demand for maximum profits to the highest ideal, come what may? In Europe, modern slaves for every conceivable purpose come mainly from the countries of the former Soviet Union, where women previously had the social status which they deserved. Today, with the tragic changes which you - I mean your system - wanted and pursued so enthusiastically, the women and children exported to our countries account for most of the exports from these countries...
(The President cut the speaker off)
Mr President, just one word: it is not true that women are only trafficked from the countries of the former Soviet Union or that most of them come from there. Unfortunately, Asia wears that crown, together with the countries of Africa. Poverty, wherever it exists, is the main reason, the main factor which causes this phenomenon.
I apologise to Ms Schreyer and Mr Fischler but it is impossible for them to answer the questions. Questions Nos 19, 20 and 21 will be replied to in writing.
Question No 22 by (H-0809/00):
Subject: Monetary policy and the role of the Commission During a debate in the European Parliament' s Committee on Constitutional Affairs, former Commission President Jacques Delors said that the Commission ought to be responsible for public announcements concerning European policy on the state of the single currency and fluctuations in the exchange rate.
Does the Commission intend to take any steps at least to put an end to the current diversity of opinion which is so prejudicial to the euro?
Questions to Mrs Wallström
Mr President, I would say to Mr Nogueira that clearly, in the model that we have defined, monetary policy is the responsibility of the Central Bank and it is the European Central Bank that takes action in line with the criteria established in the Treaty.
A problem of greater consequence is how to make a single monetary policy compatible with economic policies that are national in accordance with the Treaty. This operation consists of everything included under economic policy coordination, which has two basic aims: first, that the economic policies of the various Member States should not be incongruent with each other, and secondly, that they should not be incongruent with monetary policy either, generating a situation that could result in an over-restrictive monetary policy.
We mean to carry out this coordination basically through the instrument of major economic policy guidelines, which are applicable in each Member State that approves them and which include not only the major lines of economic policy but also specific recommendations for each Member State. As a result of the stability and growth plan, however, we have also launched the so-called stability programmes. Here we take a much more precise, more specific approach, since we are introducing just the public finance element.
The aim during this period has been to reduce government deficit in order to achieve a more flexible monetary policy, lower interest rates and greater growth. The stated objectives are being satisfactorily achieved. We hope next year we will achieve a zero deficit situation.
In these circumstances, as the body basically responsible for economic policy coordination, we in Eurogroup are planning to take our fiscal obligations further and, above all, improve the quality and sustainability of public finances, which will certainly mean an improvement in the Stability and Growth Pact and the tackling of more exacting topics with greater content.
Mr President, Commissioner, you have given me an answer about European economic policy and the practice in the Member States and the Commission on this. With the current state of the euro I believe the problem is not one of economic policy, and other answers need to be given.
If I could make your answer more comprehensive, I would add the evidence that dollars are being systematically purchased from Europe, an extraordinary investment in the United States, and if I governed this country I would be extremely concerned. In any case, the fall in the euro is favouring European exports enormously, which is not detrimental to Europe.
But I do not think you know how to explain this or you dare not do so, and anyway, the fundamental problem with the fall in the euro in fact lies in the lack of confidence in a common policy, because the Member States resist accepting the strategic and political reality of the euro' s actual existence.
There is no question here either, Mr Solbes. You can see that all MEPs almost without exception are born to be Commissioners, as they want to expound on the issues. We all know there is no time. Ladies and gentlemen, please begin with the question and not with the explanation.
Mr President, from a public relations point of view, I believe it is very important to distinguish between internal and external effects, and I would be interested to know if the Commission intends now, with the physical introduction of the euro not far off, to launch a campaign to explain the difference between the internal and external effects of currency stability to the public?
Mr President, I shall try to answer both points quickly. First of all, it is a fact that we have an internal euro effect and an external euro effect. In overall terms, the euro effect must be seen as a total, absolute success: we have managed to improve growth, improve the conditions for stability in our economy, we have managed to keep inflation down to a relatively low level despite the risks we are facing, and we are achieving the basic objective, which is to keep inflation under control.
From an external viewpoint, it is true there is a problem - and indirectly I am answering Mr Nogueira - which is, we must not forget, that savings in Europe are much greater than in the United States. Part of these European savings are allowing European firms to go abroad and become international; in some cases they are European investments produced abroad, and in others still they are just countries or issuers that act in Europe, where they can raise funds better and then transfer them abroad.
But to answer your actual question, what are we going to do? In 1999, we set in motion a number of specific programmes in cooperation with Parliament to publicise the euro as thoroughly as possible. I always say that the euro will not be introduced on 1 January 2002: the euro is already in our pockets; we have it in coins of different guises, but we already have it in our pockets. Now that particular point needs working on. Whereas in 2000 we have devoted more attention to small- and medium-sized enterprises, 2001 must be the year of the people. We are doing this in cooperation with the Member States, which are responsible for the specific euro changeover programmes. Parliament is taking part (remember the meetings held on 23 and 24 October), and for our part what we are doing to help the Member States make progress and achieve this visibility that we all want is to inform Ecofin every month. You too are receiving this information on the current situation of each plan for changing over to the physical euro in each of the Member States, so that everybody can choose the best practices in one country or another and we can all make as much progress as we can together and achieve the best possible results before the end of next year.
Question No 23 will be replied to in writing.
Question No 24 by (H-0787/00):
Subject: Atmospheric pollution in Greece According to estimates by Greenpeace, which has followed the WHO methodology, and according to the latest data (1997-1999) on atmospheric pollution as measured by the relevant state organisations, the cost in human lives in Greece is comparable with the number of road deaths (1342 and 7247 additional deaths annually, due to short and long-term consequences, respectively), while the social cost is put at Drs. 548 bn. and Drs. 2096 bn. for short-term and long-term consequences, respectively. Athens in particular suffers from high concentrations of particulates, ozone, carbon monoxide and nitrogen dioxide and sulphur dioxide.
Will the Commission say whether Greece has notified it of the measures it has taken to transpose Directives 96/61/EC and 96/62/EC in national legislation, whether Greece is correctly implementing the above directives and, more generally, how it views the quality of the air in Greece, especially in the light of all the studies which it itself has commissioned to address the problem?
Questions to Mr Monti
. First of all, Directive 96/61 on integrated pollution prevention and control. which was to be transposed in the Member States by 30 October 1999, has not yet been implemented in Greece. The Commission has therefore sent a recent opinion to the Greek authorities. Without action being taken from the Greek side we will pursue the procedure already underway.
In relation to Directive 96/62 on ambient air quality assessment and management, the Commission has brought a case against Greece for non-transposition before the Court of Justice. During the procedure the Greek authorities made known that the directive had now been transposed. The Commission then applied to the Court of Justice to withdraw the case initiated against the Greek authorities.
A study on air quality in Athens, performed under a programme between the Commission services and the municipality of Athens has resulted in the installation of a monitoring network to comply with the requirements of daughter legislation under Directive 96/62. The study also assessed present-day air quality in Athens. During the measurement campaign elevated levels of sulphur dioxide were observed in some hot-spots. Existing limit values for nitrogen dioxide and lead were not exceeded. The ozone thresholds pursuant to Directive 92/72 were not exceeded in the city of Athens, but it should be noted that no measurements were made in mid-summer. Other monitoring data show ozone thresholds frequently being exceeded outside the Athens agglomeration.
I am hopeful that this situation will improve with the implementation of other Community initiatives such as the recent agreement on the Commission's proposal for a directive on national emission ceilings. In addition, daughter Directive 99/30 must be transposed in Member States by 19 July 2001. It sets future limit values for sulphur dioxide, nitrogen dioxide, oxides of nitrogen, particulate matter and lead.
According to the study, current concentrations of nitrogen dioxide are higher than the limit value for nitrogen dioxide to be met by 2010 and the new limit value for particulate matter to be met by 2005 is, at present, widely exceeded. The recently adopted limit value for benzene is also exceeded. This situation is expected to improve with the implementation of Community legislation, for example, in the transport sector. However, the Greek authorities will have to take supplementary measures at local level to ensure that the new air quality standards are respected.
I am most grateful to the Commissioner for such accurate and detailed information. Mr President, just to set a precedent, I shall not take up a position. I just have two questions to put to the Commissioner: you said that at times we exceed the limit values. Have you been notified of any measures taken since the limit values were exceeded? Secondly, the budget of the Cohesion Fund and the budget for the third Community Support Framework include investments; have you discussed investments to set up the measuring networks provided for in Community legislation throughout Greece and not just in Athens?
If values are exceeded, the Member State, in this case Greece, will have to take action. What we do is to guarantee that there is a system of monitoring and measuring. If values are exceeded we ask the Member State to take action and we follow developments. There is the possibility of using Community funding for establishing networks and for measurements in Greece. It is extremely important to keep an eye on the development of air quality in Greece, and not just in Athens.
Questions Nos 25 to 28 will be replied to in writing.
Question No 29 by (H-0811/00):
Subject: Government aid to the audiovisual sector During a seminar on the arts sector organised by the French Presidency, a representative of the Commission's Directorate-General for Competition expressed the view that the legal requirements to invest imposed on the networks constituted government aid by virtue of the very fact that such investment was made compulsory by the legislative authority.
Can the Commission confirm whether it does in fact take this approach when considering government aid granted to the film and audiovisual industries?
The resources allocated by the networks under a legal obligation are, in fact, government resources. The fact that a legal requirement to invest exists for networks does not necessarily imply that the said investment is government aid under Article 87(1) of the EEC Treaty, but rather that the Commission must exercise control pursuant to Article 87 of the EEC Treaty.
The principle by which the Commission determines if such investment is aid and, accordingly, costs such aid is the principle of the private investor operating under normal market economy conditions. The purchase of audiovisual products for subsequent broadcasting by radio is part of the normal commercial activity of TV networks. Investments made to finance such products would only constitute government aid if the networks did not obtain equivalent concessions or adequate remuneration. This remuneration can take the form of supplies, purchases of audiovisual products, coproduction shares or broadcasting rights. It could also consist of other forms of commercial compensation from their investments. In other words, investments may constitute aid when they finance production projects which are not financed by the networks in the absence of a legal obligation.
Quite clearly, the aid given to these projects would not consist of the entire financing provided by the networks. Rather, it would consist of the difference between the normal yield and the actual yield from the financed production. Finally, it must be pointed out that the fact that certain of these investments are in the form of aid does not preclude their ultimate compatibility with the rules of the Treaty. They could be regarded as compatible by virtue of the special support they provide for cultural productions.
Commissioner, could you clarify whether, in this case, there is not a contradiction with the fact that 'television without borders' also helps to produce the content of the works.
As regards the cut-off between the amount of government aid and its territorial use, do you not think that this cut-off ultimately threatens the possibility, and hence the existence, of national aid? What is the Commission' s opinion on this? Essentially, my problem is to understand why you work with bilateral notifications and not with an official text which would enable you to consider the problem as a whole, given that you have just raised it with the question of the Treaties.
In its decision to approve the French scheme of supporting film production, the Commission set four specific compatibility criteria. In the same decision, the Commission undertook to review the aid schemes in all the Member States on the basis of the specific compatibility criteria approved until 2004, the date on which the validity of the authorisation for the French support scheme will expire. The objective of the Commission' s action is to establish the legal safety and regulatory stability the industry needs in order to develop, which is so far lacking. The Commission also intends to set the minimum compatibility criteria without, however, wishing to harmonise the aid schemes whose diversity is a reflection of the cultural diversity that the Commission seeks to preserve. This bilateral approach simply aims to examine the conformity of the different schemes with the prototype which was established at the time the decision was taken to approve the French scheme, based on the four specific compatibility criteria.
Questions Nos 30 to 59 will be replied to in writing .
Today we could use that Vulgar Latin saying, "Ite cuestiones sunt" .
That concludes Questions to the Commission.
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)
Combating social exclusion (continuation)
The next item is the continuation of the debate on the report (A5­0307/2000) by Mrs Figueiredo, on behalf of the Committee on Employment and Social Affairs, on combating social exclusion.
Mr President, Commissioner, the European Union Charter of Fundamental Rights says in its preamble: 'It places the individual at the heart of its activities, by establishing the citizenship of the Union and by creating an area of freedom, security and justice' , and in its first article it adds: 'Human dignity is inviolable. It must be respected and protected' .
I bring in this quotation from the Charter of Fundamental Rights because some situations described in this magnificent report - I congratulate the rapporteur on it - are probably incompatible with this declaration that has just been willingly adopted by this Parliament.
Compared with these statements, reality is stubborn. Eurostat data tells us that 18% of the population of the European Union live on less than 60% of average national income or, in other words, 65 million Europeans are living in poverty. Naturally the national poverty rates are varied and different, as are the types of poverty: urban, in industrial slums, in isolated rural areas, etc., or the poverty linked to sex or age discrimination - I am referring, of course, to poverty among women and child poverty.
Today' s worlds, the society of globalisation and the world economy, the society of information and technological development, may also have a not very positive influence and create, or help to create, new forms of poverty, on account of the intrinsic difficulties in this kind of society in opening up access to employment - to me this is the fundamental route to social integration and inclusion - and because of the need to improve employment and obtain higher-quality jobs.
Europe has created a lot of employment. In my country, Spain, José María Aznar' s government has made an effort and adopted a commitment: it has succeeded in bringing down a high unemployment rate, and it is still upholding this objective, which is being met, and this commitment. But I do not think we should be satisfied just with what has been achieved.
To achieve a Europe that encourages integration, in the words of the Lisbon European Council, requires joint effort and joint action. This comes through knowing the characteristics and the means that can get everyone involved, in society as a whole and in the various governments, on account of the need to quantify objectives and eradicate child poverty, because child poverty must generate other kinds of poverty and perhaps establish formulae of social exclusion that perpetuate poverty and perhaps even destitution. Therefore, Commissioner, I ask for a special effort to be made to eradicate this child poverty.
Mr President, I would first of all like to thank our rapporteur and welcome the initiative she has taken to engage in dialogue with the Council and the Commission immediately following this first reading in order to work towards ensuring that better consideration is given to the amendments desired by Parliament.
Following the mass unemployment of the 1980s, social exclusion risks becoming the new evil which will gnaw away at Europe over the coming decade. When growth returns, it will be a challenge we need to take up if we want it to actually benefit everybody. This is not self-evident as this new growth is very unfair and, as we have seen in the United States for some ten years now, may be accompanied by persistent insecure employment, exclusion, poverty and urban ghettoisation. Growth will take place under conditions inherited from the crisis: a lot of jobs are being created, but there have never been so many insecure jobs, temporary jobs and imposed part-time work. I believe that we must ensure that the phenomenon of the working poor does not become widespread over here as well. For many people, economic exclusion is accompanied by exclusion from decent housing and the lack of access to healthcare, training and culture, with certain groups being more exposed than others.
This Community programme does not aim to take it entirely upon itself to combat exclusion in the European Union, but it must make it possible for Europe to take action in a more determined, effective and coordinated way. To achieve this, it must be closely linked to the commitment that the Heads of State and Government made in Lisbon in March 2000 to give a decisive boost to eliminating poverty by setting proper objectives which must be approved by the Council by the end of the year, in other words, before the Nice European Council, which will take place in a few weeks' time. I believe that the programme will not be fully meaningful unless it is linked to achieving this objective.
How can this be done?
Firstly, by improving our understanding of exclusion by establishing an indicator and evaluation criteria directed at target groups in particular.
Secondly, by making it possible to take better account of the experience of operators in the field, NGOs, local authorities, social organisations and of people who are themselves being excluded.
Thirdly, by helping to assess the impact of government policies that are being pursued in the different Member States in order to draw lessons, establish good practices and reflect on good strategies and, in particular, their consistency with other economic and social policies.
Fourthly, by helping to define guidelines and national action plans along the same lines as the Luxembourg procedure on employment, based, therefore, on indicators and objectives which are not minimal but of a high level of requirement corresponding to the idea we have of the European social model.
The amendments proposed by the rapporteur - which we support - aim to reinforce the programme along these lines. I believe that they converge on a number of points with the proposals made by the high-level social protection group in the Employment Council in the run-up to the Nice Summit. These proposals relate, in particular, to the idea of promoting access to lasting, high-quality employment, to social protection and healthcare. Added to this is access for all to decent and salubrious housing and to essential services; the high-level group mentioned in this connection electricity, water, heating and also real access to education, justice and public services.
To conclude, I believe that we will only be able to combat exclusion effectively if we guarantee access to fundamental rights to everybody, because dignity and real involvement as a citizen are conditional upon these rights.
Mr President, combating social exclusion is a political desideratum we can all support, but what is to be understood by social exclusion and how is it best to be combated? What must the EU' s role be? It is the answers to such questions that we shall find in this programme, designed to promote cooperation on the part of the Member States in combating social exclusion. The idea is that all interested and concerned parties should be involved in a type of work in which the individual countries describe the extent of social exclusion and their efforts to combat it. This will form the background against which we shall acquire a more common framework of understanding, for the concept of social exclusion is not so simple to define. When we think of the long-term unemployed - young as well as old - do we not think of physically or mentally handicapped people, of the mentally ill and of the poor and people with limited means? No doubt we each of us have our own particular ideas about what the concept should cover. What we lack is a common definition.
The Commission experimented with a definition in its consultation document for the Lisbon Summit, proceeding on the basis that the excluded are those who have an income of less than 60% of average earnings in the country concerned. The governments of the Member States did not accept this definition, which is also rather simplistic and unduly bland. We need a more detailed description of the problem areas. The very open approach adopted by the Council to the issue is, in my view, quite correct. There is a need to gather statistics, prepare analyses and, by means of conferences and other devices, create greater common appreciation of what we understand to mean by social exclusion. With regard to the actual report, Mrs Figueiredo wants to see the word 'poverty' introduced into the legislative text. This is something to which my group is generally opposed for technical reasons, namely the issue of what the basis would be in terms of the Treaties. We recognise, of course, that poverty is a source of social exclusion, as is also stated in the text. I believe we are all agreed about that. Parts of the Group of the European Liberal, Democrat and Reform Party also have reservations about increasing the appropriation and inserting a reference to the focus group into the legislative text, but we are otherwise able to support Mrs Figueiredo' s report.
Mr President, I wish to congratulate the rapporteur for her great commitment in dealing with this report on a programme of Community action for combating social exclusion in which, as many have said, poverty can be an important factor. We are told that finding paid work is the best way of preventing social exclusion but I would agree with those who have said that we would have to take account of the fact that gainful employment alone is no guarantee of social participation. There are many elderly people who would agree with that, as would those who had worked for hours for low wages which do not provide a decent living - farm labourers, for example.
It is a pity that poverty is proving such a controversial addition to the title of this programme, for the reason that it is not mentioned in the Treaties. It would be interesting to hear from the Council, at some point, whether they are proposing to rectify this omission at the Nice Summit.
Combating poverty proves controversial because it raises the issue of social protection as a productive factor and the issue of redistribution - deeply unfashionable concepts with some Member States. It would be useful to use some of the increased sum which is requested in this report to fund comparative studies to demonstrate how such developments might be managed. I am sure that many of the NGOs and local and regional authorities - which Mrs Figueiredo proposes to include in the programme and its evaluation - would be happy to share their considerable expertise.
If we are going to avoid social exclusion we have to ensure that our macroeconomic policies do not act in a way which increases social exclusion. It would be totally counterproductive to have policies which undermine local economic development, make employment less secure but more demanding and then have to mop up the casualties through programmes which try to combat poverty and social exclusion.
Mr President, we live in a paradoxical society. In economic policy, we in fact do all we can to increase efficiency, dynamism and response rates. In the harsh climate which then arises, there are more and more people who cannot keep up and who are marginalised and excluded. So the more the economy flourishes, the more people seem to be consigned to poverty.
It is easy to become pessimistic. In spite of the fact that there is money around and in spite of the fact that Europe has never been richer, it appears to be more and more difficult to protect the weak and give the marginalised a proper chance. That is why Mrs Figueiredo' s report is very important and welcome. I want to congratulate her warmly on the report. It is about how the Member States are to be encouraged to do something to combat poverty and social exclusion. What is particularly good is that she emphasises so strongly that fine words are not enough and that solidarity costs money.
The ideal, of course, is to be able to offer good work to as many people as possible, but in a tough competition-based economy there are many who do not cope. According to the report, this may be true of women with two jobs who therefore work both outside and inside the home. It may be true of older people whose knowledge is no longer needed. It may be true of people with mental difficulties and of large groups of people who do not have a good enough knowledge of the language in order to get jobs. Above all, it is no doubt true of the many people who work but who have wages too low to live on. All these groups are threatened by social exclusion if very extensive measures of support are not provided. The Member States must therefore allocate much more money than at present to social initiatives aimed at combating exclusion, poverty and social destitution.
I mentioned what is paradoxical in society. According to the current ideology, people must take responsibility for their own lives. I believe, however, that social exclusion and poverty are caused by social conditions and that responsibility is therefore shared. In a good society, there must be room for everyone, and that means shared responsibility.
Mr President, in this Chamber we never cease to sing the praises of the European Social Model, the social market economy, which many feel with pride compares very favourably with the primitive model of the United States of America. However, the figures on poverty in Europe, upon which our report is based and which have been mentioned today - the 18% poverty line - are evidence of a situation which is anything but exciting. The main problem is still understanding what it is that is not working in the economies and societies of the European countries and which reforms should be carried out in order to reduce substantially the zones of poverty and social exclusion burdening many areas of the Union.
What proposals does the decision under consideration make? To guarantee rights, to establish coordination, to create committees to study the situation and draw up action plans to combat social exclusion, to promote dialogue between the parties concerned and to create NGO networks at European level, and for this we will appropriate EUR 70 million or maybe EUR 100 million. Now, I am not questioning the good intentions behind this decision, but I am concerned at the results to be expected from this five-year plan. At the end of the day, we will in all probability, be more familiar with the statistics of social exclusion and poverty - which is a good thing - and we will have guaranteed operations to assist some tens of thousands of people in Europe - which is also no bad thing - but we will not have made any progress towards structural reforms which could have convincingly reduced poverty and exclusion.
The report stresses two points: unemployment and the extremely low pension levels for certain categories. It is certainly true that these are two factors which lead to exclusion and poverty, but we must treat the disease rather than the symptoms. If we want there to be more jobs, we must have the courage to liberalise the labour market. Where this has been achieved, even in Europe, unemployment has fallen convincingly. In the United States, a more flexible labour market means that periods of poverty and unemployment are only very short. If we want to find the resources to give to the pensioners with the most paltry pensions, we must have the courage to admit that we need to stop people retiring at 50 years old and, in all probability, create a completely new social security system.
If we do not reform the labour and welfare markets, re-establishing them on the basis of individual freedom and responsibility rather than on State and trade union paternalism, then I am afraid that our committees and our efforts at coordination will do very little for the poor of the European Union.
Mr President, ladies and gentlemen, despite the technical problems, I would like to speak. 18% of the European Union's population lives below the poverty line. These 65 million people are often overlooked. They do not fit into the image of a prosperous Europe with enormous growth potential. The cause of this poverty is a lack of jobs, inadequate wages - the phrase "the working poor" comes to mind - and insecure jobs. If we are to achieve the economic and social cohesion to which we aspire we need not just a high level of employment, but also a high level of social protection. Mrs Diamantopoulou, I welcome the fact that the Commission ....
(Technical fault)
I am being sabotaged, Mr President!
This should help to recognise the symptoms of exclusion and provide for an exchange of experience based on precise qualitative and quantitative data. A dialogue is needed between interest groups and the relevant NGOs. National monitoring centres and regional and local authorities need to be involved. The benefits of synergy are felt when Member States' measures are linked with Community policies, actions and instruments and with the European Structural Funds. This can lead to successful practices which act as a model. Another result is building and extending networks. And another still is the promotion of innovative projects.
I regard it as essential to set up a reflection group at European level with representatives of the NGOs, the social partners, the Council and the European Parliament taking part in an annual round table. The concept of open coordination in employment policy since Luxembourg needs to incorporate exclusion and to be reflected in the Member States' National Action Plans. In 1992, the Council called on the Member States to combat social exclusion. In 1999, it agreed to promote social integration. We should reinforce this active role as from 2001, in order to give those afflicted by poverty and social exclusion access to economic, social and cultural activities.
Mr President, I welcome the Commissioner's initiative and this report which seeks to improve upon it. Europe has managed to avoid the economic crises that have hit many parts of the world over recent years. Growth is picking up, inflation has been brought down to its lowest levels for a generation, yet we still have persistent poverty and exclusion. Europe's unemployment rate is still far too high at 8.3%. Well over half of the 14 million unemployed, according to Eurostat's latest figures, have been out of work for over a year.
Furthermore, according to the EU's statistical service, 18% of European citizens live below the poverty line, while one-third of those living in poverty are working. In my own country something like 75% of those who are working and living below the poverty line are women.
The situation seems to be getting worse. Between 1980 and 1995 overall inequality rose in Member States. Globalisation, technological innovation and the emergence of a knowledge-based economy are coinciding with changing family structures, shifting gender roles and increasingly diverse societies. The simple fact is that social exclusion is a brake on economic growth, while an inclusive society enhances growth and the well-being of everyone. The Commission estimates that the under-use of available human resources and the wider cost of ill-health, crime etc. could be between EUR 1 billion and EUR 2 billion annually. This is an enormous figure.
It is absolutely imperative that Europe address the divisions that already exist and prevents new ones arising. The existence of a single currency and an increasingly coordinated economic and fiscal policy mean that social policies cannot be the sole responsibilities of national jurisdictions. It is imperative, however, that Member States engage fully with this programme and consult widely with civil society to establish ambitious targets for eliminating poverty and exclusion. The first test of the Member States' seriousness will be their approval of Parliament's decision that the funding should be increased from EUR 70 billion to EUR 100 billion. This in itself is a paltry sum given the extent of the problem.
Finally, I wish to congratulate the rapporteur for a report that identifies the true extent of poverty and social exclusion and questions the notion of a Europe committed to defending social justice and solidarity unless all European institutions and civil society engage seriously with the issues.
Mr President, I am truly grateful to the rapporteur, Mrs Figueiredo, both for the hard work which, in her customary manner, she has lavished on this document, and also because she has accepted some of the amendments I tabled, one of which states that poverty and social exclusion are the result of Member States' laws providing for paltry pensions, as Mr Della Vedova said, referring precisely to the Fatuzzo amendment which has been incorporated into the Figueiredo report.
If only we could do something about social exclusion and poverty! If only we could reduce the scale! Every year, my friends Mr Thomas Mann and Mr Mario Mantovani and I go to the Poor Sisters' institute in Brussels to serve meals to the town's poor tramps, and our hearts bleed and we feel guilty that we are only able to do this once a year: we would like to be able to do it every day but, in all honesty, it would be impossible.
Well then, we must endeavour to implement this major undertaking, at least in part. I am aware of the good intentions of Mrs Figueiredo, the Commission and, in particular, Commissioner Diamantopoulou, but I would stress once again what I said in the Committee on Employment and Social Affairs, namely that we must put an end to programmes combating social exclusion. This must be the last programme: all we need to do is to endeavour to conquer poverty. Poverty must be eradicated once and for all!
Mr President, I want to begin by thanking the rapporteur for a quite excellent report. We have all spoken of the extremely beneficial economic development we are seeing, with good growth, declining unemployment and a greater number of jobs. At the same time, I believe that, in all EU countries, we are seeing increasing and persistent social divisions due to the recession we experienced. This indicates that labour market policy and traditional employment policy are not enough. Instead, we must include more policy areas if we are to be able to combat social exclusion and poverty. It is a multidimensional problem.
Naturally, labour market policy is part and parcel of this issue. It is important for unemployment to decline and for there to be more jobs. That is not enough, however, since education policy too must be included, especially in view of the fact that, when knowledge is as important as it is in the new society, everyone must have access to it. Social security policy is also an important area. People in different life situations, for example those who are parents of small children or who are unemployed, ill or old, must not inevitably become poor or socially excluded but must be able to participate in society. Housing policy, too, is an important area. For example, it is important for people to have the right to housing if they are to be included in society.
Moreover, all political levels must be involved. We are used to the local level and we are used to the regional and national levels. We also know however that, in view of the present economic situation with its cross-border economy, it is necessary for us to act at a European level in order to create added value and not in order to take over anything else. The process involved in this programme is therefore important, just as it is important to combine different policy areas. This was discussed in Lisbon and will continue to be discussed at the Stockholm meeting. It involves our combining social security policy, labour market policy and education policy with economic policy. A programme like this, designed to combat social exclusion and poverty, is most excellently suited for this purpose.
Mr President, Eurostat states quite clearly that around 18% of the European Union' s population live on less than 60% of the average national income. This represents around 75 million European citizens. In general terms, over the last ten years, the national poverty rate has ranged from 10 to 11% for Denmark and the Netherlands to a very worrying 24% for Portugal. To this we must add the fact that more than 10 million people depend on assistance from social welfare systems, in a situation which is growing worse in most Member States.
This report is extremely important because it aims to improve the circumstances of the most underprivileged, thereby representing one more step towards strengthening social cohesion. For this I wish to congratulate the rapporteur. This is an ambitious programme of Community action which, in line with the Commission' s proposal, will be given budgetary appropriations of EUR 70 million and should remain in force for a period of five years. This budget should be increased, bearing in mind the processes and the realism that are necessary in this field. There must be further dialogue with non-governmental organisations and with other social partners, aimed at vigorously detecting the most concentrated areas of poverty and social exclusion and at defining the most efficient and effective ways of combating them. We must nevertheless issue a warning about the inadequacy of the NGOs' financial control mechanisms, and demand a better system of financial management equal to the task of ensuring that public funds are spent in a sensible and rigorous way.
The beneficiaries of this programme should be the victims of poverty and social exclusion, and we must prevent this from becoming in practice merely a means of financing bodies which investigate the problems of poverty and social exclusion.
Mr President, I congratulate the rapporteur on her excellent contribution to identifying the causes and the scale of poverty, which is an appropriate term for a social reality whose cruelty should not be watered down into a concept as wide-ranging and abstract as social exclusion. I support the Commission' s initiative to create a programme which meets the objectives of the Treaty' s new social agenda, and which puts the Lisbon decisions into practice. I also hope that it will welcome the amendments in this report, on which there was a broad consensus.
I urge the Council to establish quantifiable goals, and specific, cross-sector action programmes to combat exclusion, based on indicators which provide considerable information so that closer cooperation can be translated into tangible and effective action, more in the social results that it achieves than in satisfying electoral needs. I support the need to gain more knowledge about the causes of poverty and I also support preventative action against exclusion resulting from mergers, industrial change, relocations, rural desertification, and urban ghettoisation, with innovative and tangible responses involving both sides of industry, local and national government and concerted action by the public.
Mr President, first of all, I too congratulate Mrs Figueireido on her work, which was approved unanimously, moreover, in committee, and on the innovative nature of her report on the establishment of a Community programme to combat social exclusion. I therefore support the rapporteur in stressing that the programme, or rather the programme's role, will facilitate greater social cohesion where the poor and the marginalised are concerned. As is stated in the amendments which I tabled in committee and which were subsequently adopted, I am convinced that an effective, practical fight against poverty must take place according to a timetable of events and targets. In fact, a programme with in-built deadlines and checks is easier to assess in terms of quantity and quality.
It must be taken into consideration that over 65 million people in the European Union - 7.5 million of which live in my country, Italy - live on a low income, and a low income in Italy, Commissioner, means a family living on an income of EUR 750. These figures suggest that the budget made available for the programme will be totally insufficient. I therefore call for it to be increased.
Mr President, I will end by stressing once again that mutual support between States must be the reference point upon which we base a fresh fight against poverty and social exclusion, but we must take into account the fact that the economic progress of the Member States, and therefore an improvement in their welfare due to the implementation of a social economy of scale, will certainly facilitate the achievement of a greater, better system of social justice.
Mr President, I would like to thank and congratulate Mrs Figueiredo and I would like to thank the other Members of Parliament who are not here and who have expressed the opinions of the other committees.
It is a very important and constructive contribution and it supports the Commission proposal for a joint decision of the Council and Parliament which will establish a community action programme to combat social exclusion. After the Treaty of Amsterdam and some months after the Lisbon council, we all know that a new context has been created for Community action in the area of social policies and social exclusion and social protection. There is a shift in the political debate at the European level and we can see that there is a strong will to combine social cohesion and competition.
The proposed action programme has a legal basis, Article 137 of the Treaty of Amsterdam, and we had a new mandate after the Lisbon Council. This programme has been designed to support implementation of the open coordination method which means that it will be possible to improve knowledge, to develop exchange of information and best practice and to evaluate experience to better combat social exclusion.
There has been a very interesting debate on the role of employment in combating social exclusion and the role of the social reforms and of the structural reforms. There was a discussion about the definition of "poverty" and "social income". The gap is clearly increasing between rich and poor, but unfortunately it is impossible to participate in these discussions since I am obliged to focus on the proposed programme and on the way in which we will cooperate to implement this programme at the European level.
I would like to inform Members of Parliament that, on 4 December, there will be a discussion in the Committee on Employment and Social Affairs on the new social agenda and on what we have achieved during the last year. There will be a very interesting political debate, and social exclusion will be at the centre of this debate.
As far as the proposed programme is concerned and the report of Parliament, I am particularly happy at your strong overall support for this proposal. I can accept a majority of your proposals either in their entirety or in spirit. I agree on your proposal to strengthen the reference to the conclusion of the Lisbon European Council. I also agree on the importance of improving understanding of social exclusion and poverty and of promoting comparable indicators and assessment criteria. I also agree to highlight the importance of NGOs as well as of regional and local actors as you suggest, and of better reflecting their experience on the ground.
There is a reference to the use of the word "poverty". You know there is a political and theoretical discussion on the word "poverty". Of course, social exclusion is the wider notion and social exclusion has three main dimensions: poverty, discrimination and lack of opportunities. But I agree that "poverty" is politically a very strong word and I agree that we can add poverty to social exclusion where possible in the text of the proposal. Unfortunately, we cannot use it in the title of the programme. This is a legalistic problem because, according to the Treaty's wording, the reference concerns only social exclusion and not poverty.
I also welcome the amendment which stresses the importance of coherence between all relevant policies. I welcome the amendments which refer to the Social Protection Committee. Something which is very important is that the Commission has accepted an exceptional increase of up to 90% in the rate of Community co-funding of European networks of NGOs active in poverty and social exclusion. However, I am not able to accept an increase in the budget from EUR 70 million to EUR 100 million.
The budget that we propose is adapted to the aim of the programme and this aim is to encourage cross-national cooperation and mutual learning and not to fund actions on the ground. Through the Social Fund and through the EQUAL initiative Member States' NGOs can be funded for particular projects for particular actions on the ground.
I am unable to accept the remaining amendments for a variety of reasons: some because they are not in conformity with legal requirements; some because they raise issues which fall outside the scope of the decision establishing the programme; and some because they would confuse the message.
Finally, I would like to come to your proposal that the Commission sets up, in addition to the programme committee, a reflection group. We cannot accept this proposal because it is against the comitology rules. But I would like to make the following pragmatic suggestion in response to your concerns because I entirely agree that we must find a way to have close and continuous cooperation. We have already agreed that the Social Protection Committee would meet on a regular basis with the contact group of Members of Parliament. The Social Protection Committee plays a key role in the development of policies of the European Council. Close cooperation between the contact group and the Social Protection Committee will ensure the exchange of views between the Council and Parliament.
On the other hand there could be a link between the contact group and the Commission's officials on a regular basis. They could exchange views, they could cooperate on a permanent basis, and we have already established a similar liaison between Parliament and the Commission for the Unemployment Fund and for the European Social Fund. We had very successful and satisfactory results.
Finally, I would like to respond to your concerns about the involvement of different actors and institutions in the implementation of this programme. I suggest that the annual Round Table we have proposed should be prepared in consultation with representatives of all the institutions which work at European level: the European Parliament, the Committee of the Regions, the Economic and Social Committee, the social partners and the European networks of NGOs. I believe that these proposals constitute a pragmatic response to your request. For procedural and institutional reasons it is not possible to incorporate them in the text of the decision.
To sum up, out of the 75 amendments you have proposed, I can accept either as drafted or in spirit 48 of them, namely: Amendments Nos 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 29, 31, 37, 42, 46, 48, 51, 58, 59, 60, 61, 65, 66, 68 and 74. I can also accept parts of Amendments Nos 14, 36, 40, 45, 53, 63, 64, 70, 71, 72 and 73.
Finally, I would like to highlight the importance of simplification of the procedures. You have focused on that during the discussion. It is true that there is a complexity in the whole procedure but all three institutions wish to reach an agreement as soon as possible. This is what we will try to do on the part of the Commission. We will try to shorten the procedures as much as we can.
Thank you very much, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Promotion of electricity from renewable energy sources
The next item is the report (A5­0320/2000) by Mrs Rothe, on behalf of the Committee on Industry, External Trade, Research and Energy, on a European Parliament and Council directive on the promotion of electricity from renewable energy sources in the internal electricity market (COM(2000) 279 - C5­0281/2000 - 2000/0116(COD)).
Mr President, ladies and gentlemen, the report before us, as we have just heard, is about promoting electricity from renewable energy sources in the internal electricity market. This is therefore the first legislative procedure in the field of renewable energy. Commissioner, I would like to express my appreciation to you and your colleagues in the Commission for presenting this legislative proposal.
The proposal for a directive is a logical consequence of the European Union's strategy to double the share of renewables in energy consumption by 2010. As you will see from the committee's report, we agree with the strategy presented in the proposal, which is not to undertake any European harmonisation of support schemes for the time being, but rather to let Member States decide upon support schemes on the basis of nationally set targets and objectives. However, the fact that we accept this strategy does not necessary mean that we accept all the detail. I believe that the committee's report proposes important and essential amendments to the proposed directive.
First, however, I would like to make some preliminary comments about promoting renewables. Many people think that this smacks of subsidies, aids, and financial support for development. In reality, however, support schemes for electricity generation from solar, wind and biomass, for example, are only necessary because at present we are still directly or indirectly subsidising other energy sources, subsidies, which in the energy sector in the past, chiefly benefited pollutant fossil fuels or hazardous nuclear energy, and which continue to be to paid to them to some extent. Such subsidies distort competition. This means that promoting renewables compensates for the external costs of other energy sources, takes into account the positive environmental effects of this type of energy production and, at the same, time makes up for existing distortions in competition.
As long as the external costs of fossil fuels and nuclear energy are not internalised, and as long as other energy sources are subsidised, compensation schemes will be needed for renewables.
In the Commission's proposal and draft report, it is proposing indicative targets for the Member States. Binding individual targets for Member States are only envisaged if the interim reports indicate that compliance with the targets is not meeting the European Union's overall strategy. But we do not have that much time! We need binding targets right now. The European Union and all the Member States entered into commitments at Kyoto because they recognised the dramatic nature of climate change. In The Hague, the western industrialised nations are currently again being pilloried because they are only implementing those commitments half-heartedly. There is no doubt that renewables can make a vital contribution to meeting the binding reduction targets for greenhouse gas emissions agreed in Kyoto.
If the commitments entered into were meant seriously, then why not also a commitment to mechanisms which would help to meet those commitments, as I, with the support of the committee, have, after all, built a bridge for the Council and the Member States? These binding national targets are to be worked out within one year, with the assistance of experts from the Member States. This makes it possible for Member States to determine the exact level of their respective contributions to meeting the EU's target, in accordance with the principles of burden sharing, and, in this area, also the sharing of opportunities.
A second important amendment we wish to see is this: the Commission envisages various different targets coexisting over five years. If we define a clear, binding framework for the Member States, then there should be a longer evaluation period for the various support systems required to satisfy these requirements. A 10-year period would put us in a very good position to judge which system is the most successful and efficient.
We want to convince people in Europe to switch to energy sources which nature renews afresh every day, which do not entail any environmental disruption or climate change, and which make a positive contribution to reducing CO2 emissions. So there should not really be any controversy about which types of energy production we mean and define as renewable. We do not therefore seriously want to have to tell the population of our respective regions that domestic waste, which nowadays contains an excessively high proportion of plastic waste, is regarded as a renewable energy source. Would we perhaps then have to call on the public to produce more and more of this waste, which would certainly enable us to meet the targets we have set ourselves? It goes without saying that this would discredit us and the European Union's policy.
I am not against waste incineration, indeed I have even called for a separate directive on this in my report. No, what I am opposed to, as is the committee, is playing with words in a piece of legislation. As you can see, the draft report refers to separated organic municipal waste, because it belongs there. As you can also see, untreated wood and cork waste is regarded as a renewable energy source. Even if only hydroelectric installations with a capacity below 10 MW are to be covered by the support schemes, all hydro will, of course, be regarded as a renewable energy source and will count towards achieving the target. And one more thing I want to make crystal clear: waste incineration is not a renewable energy source and cannot therefore be counted towards meeting the targets.
Another vital point that the committee agreed on was the problem of connection to the grid and access to the grid for renewables. There is no argument about the Commission's proposal to guarantee renewables priority access to the grid. I think that we are unanimous about that. The Commission's general text on the issue of cost sharing in the report makes matters substantially clearer. This is necessary because we can only create legal certainty and avoid disputes through clarification.
Those are the main points I wanted to mention today. I hope that tomorrow this House will take a step forward on the basis of this proposed legislation and our opinion on it, and that you will be able to state, on behalf of the Commission, that you can accept our amendments and that the Council will then be next in line to do its bit!
Mr President, ladies and gentlemen, Commissioner, the Sixth Conference of the Parties on Climatic Change is meeting at the moment in The Hague. This is a summit which intends to slow down climate change and at which the Kyoto Protocol will undergo its ordeal by fire. In addition, the latest conclusions reached by scientists on the intergovernmental panel on climate change alert us to its alarming effects.
Energy from renewable sources will not be a panacea that will solve this problem, but nobody doubts that it can contribute greatly to alleviating it and also to diversifying our sources of energy and reducing our dependence on hydrocarbons, which indeed would not be a bad thing.
I want to point out that the Commission and the Commissioner in particular have hit the mark in proposing this directive to promote renewable sources of electricity. We trust that the directive will help these as yet incipient forms of energy to develop and become competitive and that the Commission will soon present us with a similar proposal on biofuels. I also wish to recognise Mrs Rothe' s hard work and congratulate her on it.
Implicit in the report we are to vote on tomorrow is Parliament' s decisive support for this initiative, and I ask the Commissioner to transmit this support to the Members of the Commission because it is in that institution and not here in Parliament that this directive - and others that may follow in the same laudable vein - may find their principal detractor.
I am referring specifically to the proposed guidelines, i.e. aid for the environment. This document is unacceptable because of the way it proposes to treat operating aid for renewable energy sources and cogeneration, since it does not recognise the different degree of competitiveness between these renewable energy sources and conventional ones. Neither does it recognise the external costs that are avoided with these types of energy. In addition, it is inconceivable that the Directorate-General for Competition should move to regulate this kind of aid without taking into account the results of negotiations pertaining to the directive we have before us, and at the very least it can be seen as a snub to Parliament. Therefore, I wish to say that both documents need to be dealt with in conjunction with one another.
We consider that, if these guidelines are not modified, the environmental impact they will cause will be highly negative. In the specific case of my country, Spain, these guidelines would be responsible for an additional 225 billion tonnes of CO2 being emitted into the atmosphere between now and 2010 and for our being unable to meet the Kyoto targets.
The directive on renewable sources of energy represents a belief in the future and an investment in the environment. Investments in the environment are neither cost-free nor do they come into the field of competition.
Mr President, I congratulate Mrs Rothe.
Renewable energy is by far the largest source of energy currently in use in the world. How else do we see where we are going during the day? More people use firewood than any other fuel. But tonight we are talking of extending the use of renewable energy.
I am going to repeat three of our demands. Clarity is essential as we put forward our point of view to the Council. We want: binding targets, not indicative cut targets; a rational definition of renewable energy - energy from waste, which is to be incinerated anyway, is a good idea. But mixed household waste; old paint brushes, polystyrene packaging and discarded plastic toys are not renewable energy. Another directive is needed for energy from waste, as Mrs Rothe suggests. Thirdly, we want a reasonable and therefore a longer period of certainty in which renewable energy can continue to receive compensation for the external costs to society which its use avoids.
Let me finish with one very startling fact. The United Kingdom could generate four times its power requirements from offshore wind alone - four times its power requirements! Colleagues, this directive makes sense. Commissioner, thank you for your efforts. I hope you will support ours.
Mr President, Commissioner, ladies and gentlemen, the Commission' s proposal to create a framework enabling the proportion of electricity produced from renewable energy sources in the European Union to be considerably increased in the medium term, can only be welcomed. The lengths the rapporteur, Mrs Rothe, has gone to to make Parliament' s stance on this clear, therefore deserve our full recognition. After all, on the one hand, this directive is an important element in the series of measures taken to enable us to honour the commitment the EU entered into in Kyoto regarding the reduction of greenhouse gases and, on the other, it is a praiseworthy attempt to reduce the European Union' s dependence on the oil-producing countries. Under the present circumstances, it must be recognised that the renewable energy sources require some form of financial support, in order to create a level playing field. As I see it though, these subsidies should be no more than reasonable and only payable for a limited period. Needless to say, the controversial issue in this report is that to do with the stipulation of binding target figures. In fact the crux of the report is whether it makes any sense or not to have these binding target figures. I would advocate a realistic approach, an approach based on the knowledge that electricity production from renewable energy sources can never form a substantial element of total energy production. Stipulating realistic target figures can only increase public confidence in the energy policy to be pursued. If the target figures cannot be made binding then we will be creating false expectations, i.e. by pretending to strive for the improvement of the environment without being able to make it a reality. This would be to the detriment both of the environment and of the policy' s credibility in the eyes of the citizens.
Finally, Mr President, I would like to point out, on the subject of municipal waste processing, that if a switch is made to separated municipal waste collection, a switch can also be made to separated municipal waste processing, and the latter must certainly be regarded as a renewable energy source.
Mr President, Commissioner, Mrs Rothe, what we need is a clear definition of what is renewable. Plastic is not a renewable resource, nor is peat. We run the risk of losing the confidence of Europe' s citizens who want to buy green electricity if we sow confusion by coming up with ridiculous definitions. We need clear national objectives. I do not agree with Mr Beysen; a liberal should be in favour of the fewest possible distortions in the market. If we do not have clear objectives, there will be distortion between those countries which do something to promote renewable energies and those countries which do not do enough.
Let us now turn to the support instruments. The Commissioner agrees with Parliament' s position that it is too early to decide, at this stage, between the two instruments currently in place, i.e. firstly the system of green certificates and secondly the system of guaranteed prices. Since the plea by the Advocate-General before the Court of Luxembourg, there is now less risk of seeing guaranteed prices foiled by state-aid regulations. But there may still be a threat from seeking compatibility with the internal market.
I believe that a politician is someone who needs to anticipate problems. I do not want electricians to cause interference between the two systems and to sow confusion and doubt amongst investors in Europe by short-circuiting and manipulating the system of guaranteed prices. Not only must guaranteed prices be tolerated, they must be protected by the directive. That is what politics is all about: making competition possible between the two instruments by protecting guaranteed prices and harmonising certificate-related issues. Renewable energies is a subject which unites the citizens of Europe at a time when Europe is finding it difficult to get its citizens to support greater integration. I believe that a strong policy on renewable energies is a symbol of the Europe of tomorrow.
Mr President, the dependence of the Member States of the Union on imported energy is massive and is growing all the time. Reliance on fossil fuels is reliance on imported energy and the political decisions of foreign powers. Using renewable energy sources will increase the freedom and independence of nations and is in harmony with the principles of ecologically and socially sustainable development.
In preparing the report, a definition of what renewables actually are has been put forward. Without taking a stand on whether peat is a renewable energy resource, it must be able to be used as a fuel in the production of energy, preferably in the combined production of electricity and heat. Peat is important in the Nordic countries, and we must have the opportunity there to burn peat, as it is our own source of energy and it reduces the EU' s dependence on imports. Burning it produces carbon dioxide, but that is produced when fossil fuels are burned anyway. Those countries that burn oil or gas themselves should not prohibit us from burning peat. If we do not, we will burn oil or gas. We are not trying to deceive others into believing that carbon dioxide is reduced by burning peat, but it is our own fuel, while oil and gas are imported goods.
Waste is not a renewable natural resource, although there is more and more of it produced every day. Landfill site gas can be burned, but the volume of waste should not be increased just so that more gas can be burned than before.
Mr President, the Commission and the rapporteur are right to formulate long-term objectives for promoting electricity production from renewable energy sources, although what we need is a dynamic approach in these matters.
I also think we should give special attention to the effect that the anticipated competition from the candidate countries will have. They are at an advantage in terms of cost owing to lower labour costs and a lower standard of environmental protection. That could push energy prices down. So the logical step to take would be to increase the financing for the support measures for sustainable energy again.
In the meantime, it is absolutely essential, given the variety of energy sources, to establish a sound definition of sustainable energy. For example, waste incineration must not be called sustainable as a matter of course. After all, this process also releases harmful substances. Hence my amendment to maintain the strict emission standards of Annex 5 of the revised directive for waste incineration. Setting standards on the output side will foster innovation.
Finally, the European countries must demonstrate, via these agreements, that they will contribute to the realisation of the Kyoto objectives. I support this wholeheartedly because climate change poses a threat to the earth' s flora and fauna. Furthermore, it is unacceptable for a select group of rich countries to constantly plunder the resources in God' s creation.
Mr President, at the weekend the OPEC ministers met in Vienna and came to the conclusion that there should be no increase in production quotas. Over the last 18 months we have seen the price of crude oil rise from USD 9.75 to USD 33 a barrel. As I see it, we are sticking our heads in the sand if we refuse to recognise that we are in the middle of the third oil crisis since the Second World War. The first oil crisis in 1973 was a political one, as was the second oil crisis in 1979, but this is a lasting crisis, because all the indications are that reserves are by no means as large as we have been led to believe.
This is also what individual studies indicate. I could even quote Saudi Arabia's former oil minister, Sheikh Yamani, who recently said on Austrian television that the Oil Age is coming to an end, not perhaps because of a shortage of oil, no more than the Stone Age came to an end for lack of stones! And we cannot replace oil as a primary energy source by other primary energy sources, because they too would then soon be in short supply.
Oil cannot be replaced by coal, natural gas or uranium. So this directive is unintentionally topical right now. However, it also provides us with an historical opportunity to give renewable energy sources, which constantly regenerate themselves - that is wind, hydro, solar and biomass - their proper place in future energy supply. This is for a variety of reasons - environmental reasons, social reasons, because they create jobs, for peace policy reasons, because this energy source has sparked off wars throughout the century, and, lastly, because they also represent a great economic opportunity for the industrialised nations.
Mr President, Commissioner, we warmly support the draft directive for electricity from renewable energy sources. We see it as building on the work of our colleague, Mr Mombaur, in advocating a greater share of electricity and energy in the European Union from these sources.
Clearly, the issues that divide the House are quite stark: the issue of the definition of renewable energy, for instance. Many of us feel that energy from waste should be included. It is a valuable resource and it certainly renews itself day-by-day, and that should qualify it to be included. It seems a pity to exclude any category which can contribute to the overall achievement of energy from waste - whether it is for small-scale projects or part of the overall calculation.
The key issue, however, that divides us is the question of the binding nature of the targets. We have grave reservations about this being in conflict with the principle of subsidiarity. We think our friends on the Left and the Greens are asking too much in this regard. It could scupper this directive, but we also think it is a matter of practicality. If you aim for these targets, there is a curious range of percentages between 6% and nearly 80% in different Member States. This seems a very curious way of going about it, so we think the Commission is right to aim for indicative targets.
The third point in issue here is the length of support programmes. We favour a shorter period followed by a review, and I would say to my colleague, Mrs McNally, that she paints a pretty picture of windmills in the sea, but I must tell her that the engineering difficulties and the costs involved make that technology, as with electricity from the sun, rather a long way off in the future. But I warmly support this proposal.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Mrs Rothe for an excellent report, which revealed much understanding of the situation, We obviously have to support an increase in the use of electricity produced from renewable energy sources. The share should aim to be doubled in the next ten years; it could well be more than that. However, the Union' s dependence on imported energy is growing too fast at present. In twenty or so years' time it will be as much as 70%. That will create uncertainty in our lives - in the economy as well as other areas. I think we not only need to develop renewable energy sources but a modern energy savings programme to run in parallel with that process, as this dependence is also starting to become a matter of security for us.
Peat grows continuously. The formation of peat by assimilation and the production of organic debris are the same as with other plant biomasses. Instead of a hundred years, as with wood, peat needs thousands of years to regenerate. We need peat especially in the eastern and northern parts of my own country, where all other fuels, apart from wood, have to be brought in from far away.
We do not wish to burn and be dependent just on coal and oil. For us an annual growth limit in peat is quite enough. It is a lot - too much. We Finns regard the forest and the marshes as almost sacred, and we know how to use them in compliance with the principle of sustainable development.
Mr President, Commissioner, ladies and gentlemen, the use of sustainable renewable energy sources must be one of the principle objectives of a modern energy policy in Europe as well, but there must also be obligations and certainties, dictated by common sense, of course.
In this sense, hydroelectric power is important, and it has been both a burden and a blessing for the mountain peoples, for they have had to pay a very high price for their land and have watched local industrialisation processes spring up, associated precisely with the presence of this energy source. Now this resource - renewable energy par excellence - must be fully exploited: without further harm to the environment, of course, and along with the introduction of compensation and repossession mechanisms for the mountain peoples. This directive does, of course, take the desired line in that here, at last, is genuine exploitation of renewable energies.
Mr President, I would like to thank Mrs Rothe for an excellent report which is very timely this week when we are struggling with the crisis of climate change. Commissioner, we do have a problem: the provision of grid infrastructure to facilitate network access for renewables. There is a risk of renewables being stillborn or strangled at birth by the utilities that have a monopoly, if they can charge huge sums for grid access.
One farmer in my locality with a wind project was quoted over EUR 2 million for a connection and this is clearly a problem that I would like addressed. Also, I would like to inform the Commissioner that Ireland can be competitive in wind energy in a very short time. We believe that we can be competitive given the correct initial support, and those do include grid access.
I would like to inform Mr Chichester that off my own seashore there are already well advanced windmills in the sea, certainly a project that is going to be up-and-running within a short space of time, so I would like to invite him to come and see it when it does get-up-and-running. I am confident that he will appreciate it.
Mr President, increasing the proportion of electricity from renewable energy sources is a good move. The share of renewable energy sources proposed, 22% by 2010, compared with 13.9% now, is particularly ambitious and I am just wondering whether a directive which focuses on the market and makes no provision for parallel measures such as support for research will suffice in order to achieve it.
One very serious question is how to deal with the extra generation costs. The directive talks about support systems, basically a premium paid to companies which operate in this sector, and relies on so-called market mechanisms for the final solution. This basically means that workers will be subsidising both the company's costs and its profits and, of course, this would not happen if the energy generation and distribution industry were a nationalised industry, as we in the Communist Party of Greece insist that it should be, and if it had not been sold off to the private sector on the orders of bid business. We therefore believe that this directive will not achieve its intended purpose.
Mr President, I would like to thank Mrs Rothe for her valuable work in drafting this report. Promoting the use of electricity from renewable energy sources is a very worthwhile endeavour. The EU' s reliance on imported energy will, in any case, rise significantly in the next twenty years. Since, at the same time, the EU has to adhere to the climatic targets set at Kyoto, it is especially important that we invest more and more in research into renewables. I am satisfied that the new directive takes account of the importance of biomass, peat ands other wood-based raw materials, for example.
The debate on renewable energy sources must not become a form of populism against nuclear energy. We have to remember that only nuclear power in conjunction with renewable energy sources will enable the Kyoto Protocol obligations regarding climate to be fulfilled. The controversy over ending the use of nuclear power, for example in Sweden and Germany, has shown that without any visible energy alternatives produced at a competitive price and which are environmentally friendly, the debate is surely lacking something.
The total deregulation of the electricity markets is also one precondition of the increased use of renewables. The artificial barriers to, and restrictions on, trade upheld by the monopolies must be done away with. For example, the cheap energy produced in the Nordic countries in hydroelectric plants is still not freely available to the markets of Central Europe, as the situation stands at present.
Mr President, you will all have heard how Don Quixote used to fight windmills. This fight represents a pointless or impossible struggle against all that we take for granted. Unfortunately, windmills are no longer things we can take for granted, but one of the things we can is the subsidisation of the fossil fuel sector. The fight against these subsidies appeared to be a hopeless task. But this time round, it is a fight for the windmills and that is why it will prove successful.
As social democrats, we feel that sustainable energy must be given a fair crack of the whip. Sustainable energy can contribute to fair distribution between countries. Consumers must be given fair choices. In addition, sustainable energy provides a solid basis for the economy. In other words, the fight for windmills is one where there are no losers. We could not have chosen a better moment for this debate. The climate conference has just started in The Hague. Our objectives in the field of sustainable energy are ambitious, yet still modest in the context of the climate problems we face. We need radical technological adaptation. So what we must not do is start fiddling with the definition of sustainable energy so as to be able to fulfil the objectives with minimum effort. Sustainable energy is often associated with small-scale solutions: solar panels on everyone' s roof and a windmill in every village. That would be marvellous, but sustainable energy also demands large-scale investments. We need commitment from the government if we are to get the funding together. We need a secure market for sustainable energy, because a non-binding approach will not suffice in this case. That is why Member States must have binding objectives. These must be consumption objectives, because sustainable energy may be imported and exported so that each country can use its advantages to optimum effect. In addition, target figures must be set for the production objectives, because that will give each Member State the incentive to exploit their whole potential.
Mr President, on a final note, I would very much like to thank the rapporteur for her worthwhile contribution to this topic.
Mr President, I too would like to thank the rapporteur for her excellent work in connection with this report. A really excellent proposal has been produced, thanks to cooperation. The definition of renewable energy sources approved by the committee is a reasonably successful and all-embracing one. Peat must also be included in it, as many of my colleagues have argued with persuasion here. Increasing the use of renewable energy can reduce dependence on oil and also create jobs in sparsely populated regions. In addition, it is an important means of cutting greenhouse gases in the Community.
I think it is good that we are setting our sights high, but it is most important that we can agree common targets with credibility and, furthermore, with commitment, which is what the rapporteur referred to here earlier on. I think the principle whereby the directive can create a framework for the increased use of renewables in the production of electricity is a good one. Although it will be left to the Member States to decide on the promotional measures to be used and to implement them, we also need increased input from the Union.
Mr President, let there be no doubt a combination of investments in renewables and energy efficiency is the only realistic way for the European Union to meet the requirements of the Kyoto Protocol and reduce our heavy dependence on fossil fuels.
I congratulate the Commissioner for her initiative, as well as Mrs Rothe for her report. I only wish that this directive were part of a coherent long-term energy strategy of the Union. But it is not. Instead, proposals related to energy are submitted one at a time and without much consistency. This is not your fault, Commissioner. It is primarily caused by Member States. We will not be successful in our efforts to transform our energy system in the Union unless we make energy policy - including taxation - part of a common policy. The problem we have with different support systems in the Member States, referred to by Mr Chichester, is but one example of the need for a more common approach in this field.
Finally a word on costs. All new technologies are expensive in the beginning. But experience tells us from almost every possible field that every time demand increases by 100% costs come down by an estimated 10 to 15%. Renewable energy is no exception. I could show you figures and curves here demonstrating that for both wind energy and photovoltaics this mathematical formula applies. Hence, I am optimistic about the future potential for renewables provided the right incentives are put in place.
I wish you all possible success, Commissioner.
Commissioner, our debate has come at an opportune time - as a number of us have said - as it coincides with the Hague Conference on Climate Change. Everybody is now well aware that the risk to humanity is not just an issue for future generations. We are already feeling the negative impact of the greenhouse effect, climatic upheavals, global warming, in short, a whole series of difficulties that are already on our doorstep and call for the adoption of urgent, stringent and firm measures. The good proposal that you have put forward, Commissioner De Palacio - and I should like to pay tribute to your realism as regards energy - and the excellent report by Mrs Rothe are a step in the right direction by promoting renewable energies.
Looking at this issue we see only interests, whether they be in the field of securing supplies, protecting the environment, combating the greenhouse effect or creating jobs. Of course, we must agree to finance environmental protection, and that is also where we see the limitations of the market. Free competition does not solve all the problems and, more especially, it does not settle the fight against the greenhouse effect or against waste. Member States must now accept the proposals that are being put forward. We must vote overwhelmingly in favour of the proposals from Mrs Rothe. I would like to conclude simply by mentioning three problems which have come up time and time again throughout this debate.
The first problem is that of peat, which is an important energy source: in my view, it is not a renewable energy. The second problem is that of household waste: strictly speaking it is not a renewable energy, but one must guard against sending a negative signal as regards the incineration of household waste. Finally, as far as the degree of constraint is concerned, I will simply say - because I do not have any more time - that an objective in itself is never constraining: it is an objective and everything must be done to achieve it. This is what we must do at a European level.
Mr President, I would first like to thank Mrs Rothe for her careful and sensitive work on this subject. I believe that it takes great courage to keep renewable energy in the spotlight in the way she has managed to do. I have just come from an OPEC meeting, and the price of USD 30 for crude oil provides us with an opportunity to make totally new investments in this sector. Particularly in the field of research and development, it is important that, in future, we should pay more attention to renewable energy, and I especially have in mind gas from landfill sites and sewage treatment plants, for which there is a role in this regard.
But I also believe that we should not forget education, because energy efficiency and energy conservation are undeniably important subjects for the future, in just the same way as making use of an efficient infrastructure.
Mr President, first of all I should like to congratulate Mrs Rothe on the excellent job she has done with this report and, what is more, on the spirit of consensus she has demonstrated. I am convinced that in all energy-related matters we should be aware that either we improve our sources or we shall leave the planet Earth uninhabitable within a few generations. In my opinion, it is fundamental that we should ensure support for these kinds of energy sources for a considerable period of time, thus allowing our industries to make decisive, long-term investments in this alternative energy. I believe a stable framework for energy from renewable sources needs to be guaranteed within ten years at least; this is a proposal we should all support.
With regard to our targets in this field, we have to listen to the people and go beyond the Commission' s proposal of 21%, which I think is very positive overall, and increase the renewable portion of the total electricity produced. Furthermore, for the sake of coherence, the targets I have mentioned when converted into national parameters must be binding or else the directive will lack content and substance. Indeed it is fundamental that they should be binding to demonstrate that in environmental matters, too, the European Union takes its international obligations seriously.
Lastly, I am aware that all this is easy to criticise and difficult to carry out, but if we do not act immediately, within a few generations we shall be in deep water, and that will lead us to disaster. So let us act together and leave an inhabitable world for our children.
Mr President, I would firstly like to congratulate Mrs Rothe on the magnificent work she has carried out, as well as all the Members who have spoken and who have, on many occasions, tabled amendments to the text proposed to Parliament and the Council.
This Commission proposal is being presented in circumstances which, while in many ways may be negative for many aspects of our economies and our lives, I believe are positive in terms of this particular initiative. A dramatic increase in the price of oil without doubt starkly highlights the problems relating to our dependence on energy from fossil fuels.
The strategic objective of the directive is to create a stable framework to enable the significant development, in the medium term, of electricity generated from renewable energy sources within the European Union, green electricity, and to provide access to it for the internal electricity market. However, it must be done in that order. Firstly, we must increase the production of green electricity and then we must deal with issues relating to the market.
This proposal offers a certain degree of legislative certainty and, at the same time, it respects the principle of subsidiarity, by providing the Member States with the degree of autonomy necessary to take account of their specific circumstances until such time as we can see, according to the way events progress, which is the best way to promote the installation of electricity sources.
I would like to thank Mrs Rothe for her support for these principles and all the speakers who have also shown such support.
As you know, the Commission intends shortly to adopt a Green Paper on the availability of energy supply and compliance with the Kyoto objectives and the commitments made there by the European Union. We believe that these are two fundamental aspects, of different types but equally important. The European Union, which flies the flag in the fight against climate change and in the reduction of emissions, must not be the first to fail to comply with its own objectives and its own commitments.
As a second issue, the availability of supply is a key element in guaranteeing economic development, the well-being of our countries and of the Union as a whole. In this Green Paper, we must talk about the role to be played by the various sources of energy. Firstly, energy saving. I would like to stress this - as some speakers have done - but I would also like to say that it is not a question of opposing any particular energy source or waging a war against it in favour of another. One of the key pillars in relation to compliance with Kyoto and for the future of the Union' s energy is the development and increase of the use of renewable energies.
In today' s document, the Commission intends to make it clear that the introduction of renewable energy sources does not currently enjoy the same facilities that other sources of energy had in their day, for example nuclear energy, coal and even oil, to mention but a few.
Aid for renewable energy sources is justifiable also because conventional energy sources do not pay in any significant way for some of the external costs generated by their use. Furthermore, renewable energy sources are a factor in the availability of supply, and we therefore have an enormous potential for production within the European Union.
With regard to the amendments that have been tabled, please let me tell you that their number is simply extraordinary and this demonstrates Parliament' s great interest in this issue. They also show that there are differing opinions on the best way to promote this type of electricity. Nevertheless, we all agree that in Europe we must speed up and intensify the production of this type of energy and that this requires effort.
In our fight to create a strong and dynamic green electricity market, the first thing we have to do is listen, so that we can learn from each other. I have noticed that there are two trends of opinion, with opposing approaches, on this issue. The first stresses the rapid introduction of market forces, while the second underlines the need to establish transitional periods and active public aid.
Mr President, ladies and gentlemen, in its proposal the Commission is trying to retain the best elements of these two approaches with the aim of producing a balanced text, but I must also make it very clear that a priority objective at the moment is the promotion and development of renewable energy. Therefore, issues concerning the market are of secondary importance. They are an objective which must not be forgotten but they are not the priority objective of this initiative, which is fundamentally the development and increased use of renewable energy sources.
Amendments Nos 1, 2, 8, 20 and 21 highlight the need for a policy favourable to green electricity and its many advantages and can be immediately accepted by the Commission. For the same reason we can accept Amendment No 3, in part, but not Amendment No 7, which is too technical to be included in the text of the proposal.
As for Amendment No 5, I am happy to tell you that, given the importance of this issue, the Commission is studying the possibility of presenting a new directive on biofuels generated from renewable energy sources, specifically from biomass, from agricultural products, which will simplify some of the problems which have been raised. When we start to talk about the targets for electricity generated from renewable energy sources, we first must agree on what we understand by renewable energy sources. This is of fundamental importance in order to lay the foundations for the future market and some of you have already mentioned this matter. This means that we can, to a large extent, follow the definition presented by the European Parliament in its Amendment No 27 but, when we talk about extending the use of biomass - even though, it could perhaps be accepted as it is presented - in no circumstance can it be accepted in relation to domestic waste. In the majority of cases that is not renewable energy.
Neither can the Commission accept peat, since it is clearly a fossil fuel, although it is generated more quickly, but it is fossil nonetheless. As I have said, we cannot take advantage of biomass in the case of unpolluted woods and we support Amendment No 24.
The reference to waste, with no other classification, as a source of renewable energy - as I said a moment ago - is inadequate and contrary to the policy of management of solid waste. The Commission rejects this part of Amendment No 27, Amendments Nos 11, 54, 55, 61 and Amendment No 57, which are all related to it.
The Commission also believes that all electricity generated from renewable energy sources and used in hybrid power plants must be considered as green electricity and not only that to be used as reserve power. Therefore, we cannot accept Amendment No 28. The annex to the Commission' s proposal includes the indicative targets with regard to the national level of consumption of green electricity necessary for achieving the total quota of 22.1% for the whole of the European Union by 2010, in accordance with the objectives laid down in the White Paper of 1997.
In this context, I must point out two issues. Firstly, the importance of the targets being indicative. Ladies and gentlemen, I would also like to suggest mandatory targets but we have to be realistic and, although I regret this, I cannot, at this time, accept this suggestion that you have made, because it would be automatically rejected by the Member States.
This is the first time in a Union directive that national targets of this type are being considered. These are not obligations which must be fulfilled but national targets. Of course, we are giving this possibility our consideration but, in principle, because of the negotiations with the other party, that is, the Council, I cannot accept these amendments although I understand their approach and I have enormous sympathy for them. Therefore, I repeat that article 3(4) is of key importance. When the report which must be produced on compliance and the development of renewable energy in the various countries indicates that a certain country is clearly failing to comply with those targets, proposals will be made to Parliament and the Council to correct the situation. Those would evidently be mandatory targets for that State, so that it complies with them, so that in this way it complies with these targets, which are targets and not obligations.
The task we are taking on by means of this directive must be based on transparent measures, which increase confidence, but this process would probably never take off if we impose binding targets in its text. Some States do not even wish to accept the indicative targets, so there is no way they would accept targets if they were binding.
With regard to the calculation, our calculation of 22.1%, instead of the 23.5% established in 1997, is a response to issues of credibility. The figures we are presenting here are not arbitrary or mere whims but are instead a response to the real situation as we find it. For this reason, we cannot support the amendments which propose legally binding targets - the creation of the committee or the target of 23.5% - and therefore we must reject for the time being Amendments Nos 6, 9, 12, 25, 30, 31, 32, 33, 34, 35, 50, 51, 52, 67 and 68.
In relation to the support systems, this is the second group of amendments where the Commission considered it premature to propose a harmonised support system, but stated that, if necessary, it will present a proposal of this type in accordance with certain principles. It considers that many of the amendments proposed by Parliament strengthen the Commission' s pragmatic approach and, at the same time, clarify, improve and complement it. We therefore support Amendments Nos 36 and 56 and also certain aspects of Amendments Nos 4, 15 and 62, relating to the idea of internalising external costs and compensating for external costs which are not covered in favour of renewable energy sources.
However, ladies and gentlemen, we cannot accept the parts which prejudice the application of rules on state aid. Neither can we accept the part of Amendment No 37 which demands that the future harmonised support system satisfies the need for the internalisation of external costs, since this could only be done through fiscal harmonisation which exceeds the scope of the future proposal in this respect.
On the other hand, we could accept Amendments Nos 10 and 59, which state that investment aid to large hydroelectric plants would only be possible in the event that they contribute to improving the environment. Any other situation would prevent me from including large hydroelectric plants within the aid to green electricity. Large hydroelectric plants, in principle, are broadly viable in themselves and have very high environmental costs.
Amendment No 53 would mean excluding all competitive forms of renewable energy from the subsidies and other advantages and, therefore, the Commission cannot accept its wording.
With regard to the principles on which the future harmonised support system must be based, the Commission can accept the parts of Amendments Nos 37 and 38 which stipulate that such a system must take account of the environmental objectives of the Treaty, the experience acquired with the support systems, which have proven to be effective and positive, as well as geographical conditions. However, the Commission cannot accept parts of Amendments Nos 37 and 38 and Amendment No 39, insofar as they prejudge the type of system which must be applied or they require that there should be no distortion to the biomass market. For the same reason, we reject Amendment No 23.
The Commission can accept the need for the current support systems in the transitional systems already considered in article 4(d) of its proposal. However, while doing so, the Commission is very conscious that the terms used should not prejudice its right of initiative and must not be incompatible with the single market for electricity. The Commission can accept part of the combined Amendments Nos 17 and 18, insofar as this transitional period of ten years relates to maintaining the confidence of investors and not to the continuation of the support systems as such.
Ladies and gentlemen, there is good reason to feel optimistic. As some of you have just pointed out, wind energy is very close to becoming competitive, but we have to continue providing genuine support for the development of renewable energy. Others of you have referred to the fact that this support is going to create more demand, greater technological development and, therefore, greater competitiveness, and that is what we are putting our faith in. When the time comes, further down the line, we will have to gradually incorporate the market aspects which - as I have said - make up the second phase, since the first phase is to generate a sufficient quantity of renewable energy. Nevertheless, for reasons that I mentioned earlier, the Commission rejects Amendments Nos 13, 32, 40, 41, 63 and 64.
With regard to the amendments concerning market forces and competition, the Commission can accept the relevant parts of Amendments Nos 17 and 18 and Amendment No 22, which stress the need to create a market in ecological electricity, but rejects Amendment No 19, which demands harmonisation of national support systems. We must provide a broad definition of a support system and therefore cannot accept Amendments Nos 16 and 19.
With regard to technical measures and the guarantee of origin of ecological electricity, we cannot, unfortunately, support amendments seeking to extend this guarantee to all types of electricity or to electricity from third countries, since that exceeds the scope of the proposal. We reject Amendments Nos 14, 42, 43 and 44 and Amendment No 58, which seeks to achieve cross-border trading in electricity certificates. That is premature at this stage and cannot be accepted at the moment.
We cannot accept Amendment No 45, which would weaken the proposal by forcing Member States to revise the legal framework and nor can we accept Amendment No 46. We cannot accept Amendments Nos 26, 47 and 60 or Amendment No 65, which impose binding rules on the distribution of connection costs and other network costs at a European level.
In relation to Amendments Nos 48, 49 and 66, the Commission can accept that, when the time comes, the national targets for green electricity for 2010-2020 should be indicated, but cannot accept those parts of the amendments which could prejudice the application of the rules of competition law in the field of State aid.
Ladies and gentlemen, I am sorry that I have spoken at such length but I believe that the debate warrants this degree of attention. I would like, once again, to congratulate the rapporteur, Mrs Rothe, and all of you for your work, and reiterate the absolute need for us, once and for all, to give real impetus to the use of renewable energy in the European Union. That is what we intend to do by means of this initiative.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Gender-related aspects of armed conflicts
The next item is the report (A5-0308/2000) by Mrs Theorin, on behalf of the Committee on Women's Rights and Equal Opportunities, on participation of women in peaceful conflict resolution (2000/2025(INI)).
Mr President, following the end of the Cold War, the battlefield has shifted to small communities, streets and homes. Conflicts are more likely to arise within rather than between States. Wars and other conflicts have always been a male province, but the majority of victims - 90 per cent - are civilian. It is women and girls who, in addition, are exposed to special forms of atrocity. They are raped, abducted and kept as sex slaves. Those widowed by conflicts are forced to bring up children and look after the elderly by themselves. Women are nonetheless excluded from the peace negotiations, and their needs and priorities are overlooked.
In the Commission for the Reconstruction of Tajikistan, which has 25 000 widows, only one of 26 participants was a woman. In the initial peace negotiations to bring an end to the conflict in Burundi, two out of 126 delegates were women. No Bosnian women took part in the peace negotiations which brought the war in Bosnia to an end, and this despite the fact that the whole world was aware of the systematic rape to which women were exposed and of the responsibility they would be forced to accept for reconstructing Bosnian society. In the negotiations which preceded NATO' s bombing of Kosovo four years later, there was only one woman in the delegation. When the stability pact for the reconstruction of South-Eastern Europe was created, no women at all were appointed in spite of their unique experience in peacemaking at grass roots level. They had even less of a role to play in the committee responsible for reconstruction.
A house cannot be built on half a plot of land. If we exclude 50 per cent of the population, we shall not obtain a sustainable peace. Women must participate fully in all peace negotiations, in all reconstruction work and in peace-keeping operations. While formal peace processes are almost exclusively a male domain, international experience and declarations show the importance of women' s participation in resolving conflicts and building peace. In the few cases in which civil society and women have taken part in formal peace negotiations, it has, however, been successful, for example in South Africa, Guatemala and Cambodia. This is also apparent from a series of UN documents, most recently the resolution concerning women, peace and security adopted by the Security Council two weeks ago.
It is a question of protecting the civilian population, refugees and asylum seekers, of combating exemption from punishment for rape committed in war and of promoting women' s active participation in resolving conflicts and building peace at all levels. These areas are the subject of my report, which has obtained broad support in committee. To make it possible for the Group of the European People' s Party (Christian Democrats) and European Democrats to vote in favour of the resolution, I have gone along with compromise Amendment No 19 up to Paragraph 12, which is backed by both the Group of the Party of European Socialists and the Group of the European People' s Party (Christian Democrats) and European Democrats. I propose a supplement to the fourth Geneva protocol whereby rape, forced pregnancy and sexual slavery are to be defined as war crimes in the same way as terrorism and torture. I urge the Member States to ratify the Treaty of Rome for a permanent international criminal court. Such a court is absolutely essential if the tendency to systematically use rape as a strategy of war is to be precluded. In addition, all peacekeeping personnel, men as well as women, ought to undergo equality training. This applies especially to peacekeeping forces. The goal should be to have at least 40 per cent women involved in all peace and reconstruction work.
Local participation in the peace and reconciliation processes is important. I therefore urge the Member States and the Commission to support individual organisations engaged in conflict prevention and peace work at a technical, financial and political level. Despite the fact that only a limited number of women have been involved, studies show that women' s participation in the UN' s peacekeeping forces improves relations with the local population, as well as general morale. However, the presence of male peacekeepers leads to an increase in sexual violence and prostitution around the camps. UN soldiers, including soldiers from EU countries, have been sent home following complaints of sexual violence in Somalia and Mozambique.
Peace is far too heavy a burden to be placed upon only one institution, one government or one sex. Sustainable peace cannot be created if half the human race is ignored. Peace can only be achieved if women participate fully in the peace process.
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur, Mrs Theorin, for adopting this topic, the participation of women in peaceful conflict resolution, as the subject of a European Parliament own-initiative report. Women are especially affected by wars and conflict situations because of their responsibility for their family, their children and the elderly, but also because they often assume sole responsibility in the absence of their husbands and fathers and accordingly often have to ensure, single-handed, that their family survives.
The situation is also particularly difficult for women, however, if they still have to fight for recognition and for equal rights in practice. Decisions on implementing relief programmes are the responsibility of crisis teams, and the specialist knowledge and expertise of women is often not recognised or not given due respect by such teams. Yet it seems all too obvious that the people to involve in such difficult situations are those who bear responsibility on the ground, on the home front as it were, and can contribute to resolving conflicts from their own experience. As, unfortunately, this is not regarded as obvious, this report makes a very specific demand for women to be integrated into these bodies and for them to be given a participatory role.
The report denounces the fact that conflict situations are still associated with violent assaults and also appalling sexual assaults. Preventative measures are needed, including the provision of special protection for women in refugee camps by segregating said camps. We must help women who are victims of violence. That much we agree on. This chapter of violence against women in conflicts goes beyond the actual subject of this report and really should have been developed further in view of its importance and highly explosive nature. The Theorin report goes into a lot of detail and repetition, which we in the Group of the European People's Party (Christian Democrats) and the European Democrats consider do not belong in an official document.
We also need to make sure that requests are made in a realistic framework. For example, I hope that the compromise reached, which Mrs Theorin referred to in connection with Paragraph 12, will also gain the support of this House. In areas where decisions are within the competence of Member States, we in the European Parliament can highlight changes and desirable improvements. But we have no legal power to achieve them. It is the responsibility of the Member States to take decisions regarding women in refugee camps. The PPE-DE Group has gone to great pains to table appropriate amendments, and I ask honourable Members also to support the compromise amendment tabled by the rapporteur on Paragraph 12. If we want our voice to be heard on the international stage, we must take matters forward through diplomatic channels, recognising their sensitivity.
Mr President, up until fairly recently, the role of women in matters of war and peace was very much a fringe issue in international organisations. The subject was often exploited as a politically opportunist argument between warring parties. This was also clearly the case with successive UN world conferences held since 1975, particularly with regard to the conflict in the Middle East. Since the issue of women and peace itself carried little political weight, the utopian movements were able to dominate the debate.
There has been a sea change since the World Conference for Women held in Beijing in 1995. It was there that the initial impetus was given to a mature treatment of the subject. In particular, in the years that followed, a great deal of work was set in train within and around the UN and its associated organisations. It is therefore high time that we put this into practice at European level too and, as has often proved to be the case with women' s rights issues, Europe is lagging behind somewhat in this area. The aversion some men in this House have shown towards having a serious discussion of this issue means the writing is on the wall. They obviously want to keep their powerful position in matters of foreign policy and defence for themselves, yet feel that men can promote women' s interests. Mrs Theorin should be praised for the tenacity with which she has defended this issue in the face of considerable opposition.
On 31 October, the Security Council adopted a resolution entitled 'Women, peace and security' , following a two day debate. Mrs Theorin referred to this earlier. In terms of objectives, this resolution broadly resembles the proposal now on the table. That too is an illustration of how important the issue is.
Finally, Mr President, I wish to express my disappointment at what I see as shifty manoeuvres that have lead to the watering down of Paragraph 12 concerning the rights and freedom of choice of women who fall victim to rape and states of war. As far as I am concerned, these rights are not for haggling over. Politically speaking, I would be more inclined to interpret the amendment in question, i.e. Amendment No 19, as a tactical defeat or a tactical withdrawal than a compromise on the substance, and in truth that is unworthy of this women' s issue.
Mr President, in common with other speakers, I should like to congratulate the rapporteur on her very comprehensive and commendable report containing a series of proposals which decision makers around the world ought to take on board and from which they ought to draw inspiration. The problem with a report like this, however, is that it does not list its many proposals in order of priority. Nor, I freely admit, was that the intention. We are therefore easily in danger, however, of just moving on to the next subject once the vote has taken place. I therefore wish to propose that we assign a level of priority to our next step and that we begin with what we can do in practical terms to put these proposals into practice in connection with the civil and military tool which is being developed in the course of these very months. I shall therefore urge the Council, Mr Solana and the Commission, including Chris Patten, to go through the many ideas in the report and draw inspiration from them and then introduce these ideas and proposals into the work which is going on right now before our very eyes and the future practical implementation of which we unfortunately do not know very much about.
It may be a very good test of what all the words regarding equality, mainstreaming, the strengthening of the role of women etc. means in practice. Let us begin with practical measures. The Council and the Commission ought shortly to be coming back to Parliament with a report on what could be done. There are many issues on the table to set to work on, for example, police education or the training of military personnel. There is certainly cause for increasing understanding of the fact that rape really is an atrocity that cannot be accepted, just as we cannot accept torture either. There could also be training in involving NGOs and in developing facilities for people affected by crises etc. We could subsequently hold hearings, seminars etc. on these subjects. We should also, into the bargain, like to see openness about the whole process and about the development of these preventative measures. If this could happen on the basis of involving women, then we might perhaps, suddenly and quite unexpectedly, have given the EU a human face in one particular area.
Mr President, I would like to start by expressing my interest in this report and to underscore its excellence. Now we have to move on to practical work and I have two topical points to make.
As regards women, since women are participants in history, they must now become players in the peace process. I am one of the ten women MEPs which went as a delegation to the Middle East two weeks ago, so it is topical - Mrs Morgantini will be able to fill you in on the details - not only so that women would be present in the peace process, but also so that there would be a European policy and that we women would support a European policy to promote peace in the Middle East. We really need to be practical.
The second point concerns, not the female peacemakers, but the victims of war. In two weeks' time, there will be a tribunal in Tokyo organised by NGOs. This attempt at a tribunal to denounce what 'comfort women' were made to do during the Second World War will take place in December 2000. I call on this Parliament to support it. This point is very important because this tribunal also wants to act as a pioneer and to be the first to raise the question of the crimes against humanity committed against women.
Comfort women, mostly from Korea, were raped and duped into becoming sexual slaves during the Second World War by Japan, which does not want to acknowledge this crime. They were held prisoner. There is now a film and witness statements which will be presented to this tribunal. I hope, Mrs Theorin, that we will take an initiative on behalf of the Committee on Women' s Rights and Equal Opportunities to support this action with a view to recognising and making reparations for this crime against humanity perpetrated against women.
Mr President, Commissioner, the participation of women in the peaceful resolution of conflicts is necessary, unfortunately, because of the effect these conflicts have on women' s lives and because women do not traditionally play an active role in such conflicts.
The majority of refugees are women and children. Women are double victims of armed conflicts since they are also subjected to rapes and sexual abuse, which have sometimes been used as weapons of war. The serious problems which this causes women are increased, because they are then repudiated in their home communities. It has been seen that the participation of women in the resolution of conflicts and in the organisation of refugee camps can be extremely positive.
We agree that rapes, forced pregnancy, forced sterilisation and any other type of sexual violence should be recognised as crimes against humanity, and legal texts should therefore be updated to protect women effectively. Furthermore, there must be financial resources to help women who are victims of this situation.
Women' s participation in the diplomatic resolution of conflicts and in reconstruction initiatives would be of enormous help in achieving these objectives. The training of men in all aspects of gender-related issues would also be of real help to the situation.
This report, which we consider to be important given the nature of the issue it deals with, is, nevertheless, too repetitive and contains certain elements which we do not like, but we recognise that it deals with a real problem which must be resolved and our group will therefore support it.
Mr President, Commissioner, currently, 90% of the victims of war and four-fifths of the world' s refugees are non-combatants, mainly women and children. And yet, when we look at the participation of women in decision making about the prevention and resolution of armed conflicts or in peace initiatives, we see that they have a very limited presence. We cannot allow this state of affairs to continue, because the rights, priorities and interests of women are often ignored in peace negotiations and also because the few examples of women in decision-making positions in these areas have proved to be very effective.
I shall mention just two examples that clearly illustrate what I have just said: Mary Robinson, who directs the United Nations' humanitarian aid programmes, has performed her duties with enormous courage and determination, visiting dangerous places in dangerous times, condemning appalling situations, and forcing countries and international bodies not to hide behind a complicit silence and to adopt the measures that are needed. Portugal, which only opened up its diplomatic service to women following the "Revolution of April 1974" , has recently demonstrated with the case of East Timor and our ambassador to Indonesia, Ana Gomes, how the role of a woman and her sensitivity to the problems and sufferings of a people that fought unaided for its freedom for 25 years can be recognised by the whole world and especially here in the European Parliament.
The time has come to say "enough" to the absence of women in the settlement of this type of problem. We must do so in a sensible but determined way, so that in future political leaders will be perfectly aware of the fact that wars are problems that affect everyone and not just men, that women suffer more than anyone and that for this very reason women should be represented in all organisations which address situations of armed conflict. Above all, women should be represented in order to sound the alarm and, if possible, to prevent armed conflicts breaking out, or at least to mitigate such situations and to restore dignity to those who are innocent but who are nonetheless the main victims - women and children. These are some of the reasons why we shall be voting in favour of this very important report.
Mr President, I would like to thank Mrs Theorin for her excellent report and for the initiatives it proposes. As a feminist and a pacifist who is involved, together with other women, in building relations and bridges of peace in places of conflict, I have found that this report contains the wealth of experience gained from many peace-building projects carried out by women in recent years. Peace is more than the absence of war: it is recognition of economic and social justice. It is true that we women are those who suffer most in war zones but we are more than just victims: we are the bearers of alternatives to war and violence and the builders and protagonists of change. There is the example of the international network of the 'Women in Black' who are against war and violence and have been demonstrating for 12 years in Israel against the military occupation of Palestine, in dialogue and solidarity with Palestinian women. We women Members of Parliament also saw them during our visit to the Middle East at this tragic time. Similarly, during the war in the former Yugoslavia, the 'Women in Black' of Belgrade built up relationships with Croatian and Bosnian women. In various different countries of the world, we have transcended borders, united in the refusal to abide by national allegiance.
But these projects and the skills which women have, diplomacy on a practical level, which provides an alternative to State diplomacy, can no longer be disregarded; they must be used in decision-making forums and at all levels of diplomacy. This is why more women must be involved in negotiations, in prevention operations, in management ...
(The President cut the speaker off)
Mr President, a great deal has already been said and I am not about to lapse into repetition. I would like to congratulate Mrs Theorin for broaching a subject at European level that we have rarely discussed. When I listen to the various comments made, I find myself agreeing with those who recommend that we take a look at our priorities and then limit the number of aims we want to achieve. There is a great deal in the report and we will not be able to do everything straightaway. I will mention several of my own priorities.
Firstly, we must urge all the Member States to ratify the Treaty of Rome. Remarkably few have done so up to now; only two or three, so I am told. So achieving that alone would be a start. It is recognised in this Treaty that rape committed during wars, and all the consequences thereof, must be regarded as a war crime. Perhaps that is exactly what you would expect in this day and age, but it certainly was not the norm up until very recently, nor did it happen as a matter of course.
Secondly, on 31 October a resolution was approved in the Security Council, namely resolution 1325, which 'calls for broad participation of women in peacebuilding and post-conflict reconstruction". I am referring to the Security Council of the United Nations. I think it would be worthwhile, under the circumstances, for the European Union to take a look at what points were raised too, because they have been adopted within the United Nations, and so they must also be taken on board at European level. Around eighteen points were raised, which is quite a few.
Once again, my congratulations, and let us hope that something comes of it.
Mr President, Commissioner, I should like to start by congratulating Mrs Theorin on her excellent own-initiative report, which deals with an important and topical issue, i.e. how the fundamental participation of women in negotiations to resolve conflicts can change the world and turn the dominant culture of confrontation and violence into a culture of peace, dialogue and democratic conflict resolution. This is made possible by the fact that, historically, women as a whole have stood for non-violence, have different experiences from men of war and conflict and devote all their time to protecting life with dialogue, reconciliation and negotiation. These pacific qualities in women could provide an alternative solution, the basis for the foundations of a new civilisation, a civilisation of peace, in which dialogue is protected at all levels and from which war and violence are excluded as a means of resolving differences.
The absence of women, and of the pacific system of women, is all the more noticeable in areas in crisis, such as the Middle East, which I visited recently. I am convinced that if women, both Palestinian and Israeli, had a say and a role in the peace process, there is every likelihood that a fair and viable solution to the Palestinian question would have been found and we would not now be facing the present crisis, which is the outcome of 7 whole years of failed negotiation. In the case of Iraq, which I visited as a member of a mission to contest the embargo in practice, women would not, under any circumstances, have put political or military objectives above human life and would not have sacrificed 6,000 innocent children a month in the name of any form of political, economic or strategic interest in the area. That is why this dimension needs to be taken into account when drawing up European Union policies in the future.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to concur with the many interventions and congratulations delivered by other speakers, and I would particularly like to echo the sentiments expressed by Mrs Theorin in connection with the role of women in the peaceful resolution of conflicts. It is an illuminating report, which has been drafted with great expertise. Some will even find it shocking in its boldness and honesty, but at least it tells the truth. That is why I support the full report in its almost original form and we feel that the majority of the amendments tabled by our colleagues have the effect of watering it down and are even downright hypocritical in some cases. Mrs Theorin has written a combative report and we hope that the aid for adoption centres will not be scrapped, see Amendment No 19c. The Greens do not support the compromise text drawn up by our fellow delegates in connection with Amendment No 19. I would like to congratulate Mrs Theorin on her boldness and strength of purpose.
Mr President, in my view, Mrs Theorin's report goes a long way towards meeting the requirement that women should have equal social status. She has chosen her words carefully in denouncing violations of women's dignity and in demanding action to achieve change. The report not only refers to the social exclusion of women as a problem in itself, it also rightly emphasises that protection against criminality and personal safety are no longer something that can be guaranteed solely within national borders. I therefore support the demands made in the report for women to be given the right to diplomatic influence. I support the initiative taken in this report and I support the statement contained in it that sexually abused women need the Community's protection and that it is high time the perpetrators stopped going unpunished. Women and men, and people in general, are all different. Equal opportunities means treating people differently - but how they are treated is still determined by the people themselves.
Mr President, the report by Mrs Theorin includes many bizarre and curious elements, and I have to say we should avoid the notion that armies are some sort of social service and that their guiding motive should be political correctness.
I want to focus briefly on just one paragraph of the report - Paragraph 3 - which condemns the use of so-called child soldiers. Unfortunately terms are not defined and distinctions are not made. We all condemn unreservedly the brutal abduction of children, some not even in their teens, particularly in certain African countries such as Sierra Leone or Uganda, and their corruption into murderous habits and involvement in barbaric practices such as mutilation and maiming. These are not soldiers and they should be distinguished from young people in our own armed forces. The trouble is that when we talk of child soldiers, then some interest groups use this as an opportunity to criticise distinguished institutions such as the British Army and this has happened recently. As a guiding principle, we try to avoid sending young people into operational areas, but sometimes it happens and they serve with pride in well-disciplined units.
We should really avoid any possibility of confusing such honourable activity - which should be encouraged - with the sort of barbarism which I am sure the author of this report has in mind.
Mr President, I congratulate Mrs Theorin on this magnificent report and I believe that all of us, as women, should be happy, since it is we who are going to benefit directly or indirectly from her courageous and innovative proposals and contributions.
Mr President, this report opens up new territory in European policy, that of women' s' contribution to peace. In my view, this territory is full of possibilities and could surely change the grim landscape of failures which, for centuries, have resulted from the exclusive domination of men. In this field there has been nothing but shameful failures but nevertheless we are still faced with a brick wall which excludes women. This is a very well informed, in-depth, and rigorous report, which is capable of stating fundamental principles with the clarity demonstrated in Paragraph 17. It is audacious but, at the same time, contains considerable practical sense and very necessary proposals. Mr President, it is a great shame that it has had to be diminished for the sake of reaching a consensus! My only consolation is that this says a great deal about Mrs Theorin' s parliamentary abilities.
It is shameful that nobody is here representing the Council. Mr President, please tell me who is representing the Council at the moment, or the High Representative for the CFSP. The new Common Foreign and Security Policy cannot be created by ignoring Parliament' s proposals or the will of the European women who wish to participate in it. Please communicate our protest to the Council. The absence of the Council in this debate is a grave error.
Mr President, it is usual to begin a speech by saying thank you for a job well done. In my case, it is impossible to do that because I think that Mrs Theorin' s report ought to be rejected. I also think that the draftsperson of the Committee on Women' s Rights and Equal Opportunities is on shaky ground when she maintains that there is broad support for a report adopted on the basis of eight votes in favour and five against.
It is an insult to Parliament to use an own-initiative report to push issues not covered by the mandate. Mrs Theorin was to write an own-initiative report on women' s participation in peaceful conflict resolution. Instead, the report deals with everything from the conditions experienced by women in refugee camps to the ways in which women develop strength and active influence. In her eagerness to oppose everything that is evil, systematic rape and sexual slavery are condemned. I for my part want to condemn all rape and all slavery.
There are points in the report, for example the issue of the various diplomatic corps, which might well be suited to a report that could be seriously discussed across all the committees, with parties concerned with foreign and security policy also involved in the discussion. Mrs Theorin fought for a long time to stop Sweden becoming a member of the European Union. Now, she is suddenly campaigning for the EU to determine which officials our foreign administration is to appoint. There is a lack of consistency here. Let us instead make conflict resolution an issue through which the conditions for peace at all levels and involving all players can be strengthened, rather than getting bogged down in gender issues.
I strongly object to the attitude of mind, expressed in this Chamber this evening, whereby one sex is made collectively guilty. I think it is an insult to all those men who have died to defend freedom, peace and democracy in their own countries or in the context of peacekeeping efforts. To create antagonism between the sexes, as there is a determination to do in this Chamber this evening, is neither peaceful nor constructive in my view. That is why I and many others in addition to myself intend voting against this report tomorrow. I do not, in fact, consider it to be a serious piece of work.
. (EL) Mr President, I think this really is an innovative report, an innovative resolution, one which introduces a new dimension into foreign policy in a very specific manner.
No one can claim that women would make better generals or better negotiators. No one can claim that women are more democratic or more supportive of peace. But what is clear in the resolution is that a basic social component is missing every time there is any political crisis management, every time there is any political conflict management and every time war takes its toll on society. The gender dimension is missing. Women are not people with fewer or more capabilities, they just have a different take on society. They are people with different experiences and these experiences are essential to the way in which policy is applied, especially in conflict management. This state of affairs is described in the report with interesting and often shocking details. However, I agree with some of the lady members who said that we need very specific objectives and measures if the gender dimension is to inform policies, programmes and individual projects.
Allow me to refer to some of the basic recommendations in the resolution which require action by the Commission. First, the recommendation about raising the awareness of both sexes of initiatives for peace and security is, as far as the rapid reaction facility is concerned, already contained in the regulation which will be voted on 4 December and which clearly states that security and stability beyond the borders of the European Union must take account of the physical integrity of men and women wherever it is threatened.
Secondly, there are the regulations for human rights. These regulations provide for a legal basis for our political activities vis-à-vis third countries as regards action taken by the Union to prevent conflict, deal with its consequences, implement confidence-building measures, promote humanitarian law and support international, regional and local organisations involved in conflict prevention. All these projects funded by the European Commission already include the gender dimension. Take the example of Angola: last year it received funding so that women and women's organisations could participate in endeavours to achieve final settlement of the crisis.
The third element is the participation of the European Community in rehabilitating victims of torture. One of our aims is to pay particular attention to the special needs of women. The first example occurred last year, with initiatives taken to provide medical, psychological and social support to exiled women in Bosnia.
The fourth example is the important role of women in the peace process which the European Community is supporting in the Balkans and in the Mediterranean basin.
The fifth point is the role of ECHO, the European Commission Humanitarian Aid Office, which has been invited by Parliament to help evaluate the gender dimension. I must say that, as a rule, ECHO programmes do take account of the gender dimension and an effort is always made to include the gender dimension in many of the programmes funded by ECHO for the benefit of other organisations, such as the High Commissioner of the United Nations, the International Federation of Red Cross Societies and others. And we have implemented specific projects over recent years on women's protection, health and social status and large chunks of the programmes are dedicated to them.
Finally, I should like to refer to the European Refugee Fund. Article 4.2 states that, as far as terms of acceptance and access to asylum procedures are concerned, special measures may be taken for people who are especially vulnerable, such as women. Again in connection with this programme, because it is mentioned in the resolution, I should point out that projects are undertaken by the Member States. At the Commission's initiative, 5% of the resources may be provided for special projects, such as training civil servants at reception centres, the police and public hygiene officials in how to deal with the special needs of women refugees. As the resolution stresses, the European Fund takes account, where possible, of the gender dimension in this activity.
Mr President, what is clear is that we are witnessing an initial stage in which the gender dimension, the participation of women, is starting to become, if not the rule, then at least an element in various programmes. Clearly it is not enough. Clearly it is an initial stage, but I think that, with political action and initiatives such as this resolution and with specific objectives which both Parliament and the Commission must set, we may bring about a change.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Before we continue with the agenda, I would like to make two comments. Mrs Izquierdo Rojo complained earlier about the lack of a Council representative. Mrs Izquierdo Rojo, the Council never attends sittings in the evening. Part of the problem is that when we arrange the agenda we postpone important subjects until the evening. The Conference of Presidents is responsible for this, and if we wish to change this, then we need to make sure that debates on renewable energy sources or important women's issues are not scheduled for the evening, because, as I have said, the Council is never present at that time.
If I may make a personal comment, I believe that we would make rather more progress, regardless of what you may think about the contribution of the only man taking part in this debate, if more men participated in debates of this kind.
Regulating domestic help
The next item is the report (A5-0301/2000) by Mrs Smet, on behalf of the Committee on Women's Rights and Equal Opportunities, on regulating domestic help in the informal sector (2000/2021(INI)).
Mr President, we are now descending to the level of a more everyday problem, namely the regulation of domestic work performed by third parties in private families, for that is the subject under discussion. The problem is that millions of people, particularly women, undertake this type of work, and there is a huge demand for it, but it is not subject to any regulations whatsoever. It would appear, from the limited amount of information available, to be a very extensive sector. I have therefore tried to establish, in various countries, but also at European level, how many people - insofar as this can be established, because the people concerned are often working 'on the black' of course - work in this sector. There are many millions of them. I have sought in vain at European level for an all-encompassing study that could give us an idea of the scale of the sector and the problems within it, the regulations - however incomplete they may be - in the European countries, the pilot projects, and any experiments that may have been instigated by the left or right, but I have to say that there was nothing to be found in the Commission. Hence my first suggestion to the Commission: set up an inquiry, get the funding for this - assuming it is needed - from the funding for women' s studies, for example, because this issue mainly concerns women after all, or get it from the funding for poverty studies because it is often poor women that do this type of work. So I think both sources of funding should be considered, with a view to carrying out a comprehensive study of the issue and to finding out what kind of initiatives people are trying to get off the ground in particular countries. That was my first specific question.
Secondly, if it is our intention to regulate the sector, then naturally we need to investigate a number of aspects. The first aspect concerns the reconciliation of supply and demand. It is not just the case that the demand for domestic help is on the increase whilst the supply of willing applicants is dwindling. After all, who wants to work in a sector when you know it has to be done 'on the black' , and without social security, etc., etc. In addition, there is nowhere at all where supply and demand can be matched. So that is one aspect. A second aspect is that the cost to the employer, i.e. the private family that employs domestic help on the regular market, the white market, must not be notably higher than the cost of such labour on the black market, because otherwise it stands to reason that undeclared work will remain the order of the day. A third aspect is that the employee, i.e. the domestic help, must stand to earn more than they would from working 'on the black' . Fourthly, we need to look into what kind of social statute can be established in this connection. Finally, all this will inevitably involve financial intervention from the government, be it fiscal or parafiscal, because a private family would not be able to afford a full statute, even a limited one, and then they would all carry on taking people from the black market.
I believe the best thing to do would be to spur the Member States on to regulate the sector, via the employment guidelines, as has already been called for in Parliament' s opinion on these guidelines. I would therefore like to ask the Commission what efforts it is going to make in future to adapt the employment guidelines, at least in terms of including this service in the section on services, and when does it intend to ask the Member States to start finding a solution to these problems?
I now come to my final point, that of migrant women, which is, of course, a very specific problematic area. Many migrant women are here illegally in that they enter on a tourist visa and go back every three months, for example, to the Eastern block countries, to have the visa renewed, and work here as a domestic help in the meantime. In some cases they are exploited and ill-treated. There is no one to help them. They fear that if they were to turn to someone their illegal situation would be exposed. Hence it is imperative that we give special attention to their plight. I have discovered over the past few weeks that there is a great deal of interest, both within international trade union circles and within a number of national trade union organisations. I have had dealings with the Dutch, the Belgians and the Italians over this issue. I would therefore advise the Commission to at least make a start on the search for a solution.
Mr President, Commissioner, domestic work is the oldest work that women have carried out. This work has not been recognised or valued, either economically or socially. Today it is part of what we call the hidden economy and this has a negative effect on those who carry it out and also on states' finances. However, it is a form of work with a flexible timetable, which is of great assistance in reconciling family life with professional life.
Changes in family circumstances mean that this work is of increasing importance in the world of work, and it is therefore essential that this type of work be defined and that studies be carried out to assess the numbers of people involved. This is an area of work that must be fully recognised and that should be included in the directives on employment to regulate the social rights of the worker.
The countries of the Union today have greatly differing situations, which should be standardised. The workers, mostly women, should be provided with access to training. The immigrant population is usually a significant group in this sector, and this requires special measures, such as specialised reception centres, which provide the necessary assistance.
This initiative report is very timely, since it deals with a growing need within the labour market. Mrs Smet has done a wonderful job and of course we are going to support it.
Mr President, on behalf of my group, I would like to pay tribute to Mrs Smet for initiating the drafting of this report. What we are in fact dealing with here is the breaking of a political taboo. Because if you believe that domestic work should be recognised as an occupation in its own right, and Mrs Smet says that, and I echo her sentiments, then what you meet with in the first instance is disbelief and a lack of understanding. I shall evaluate some of these arguments.
Argument one: should domestic work actually be defined as labour? Should it feature among the labour statistics? The answer is 'yes' , but then we will need a European definition, and the countries, the governments, will have to make more effort to get the issue of illegal work out into the open.
Argument two: are you in favour of introducing pay for housewives? The answer is 'no' . Any one demanding this is confusing two issues. What we are discussing here is paid domestic service undertaken by third parties in private households. We talk in terms of the 'werkster' (cleaning/char lady) in the Netherlands, and the 'poetsvrouw' (same meaning) in Belgium, where they also use the word 'interieur verzorgster' (interior attendant). How amusing.
Argument three. Regulating the work done by cleaning ladies would simply be making undeclared work all above board, and surely that would make it far too expensive? Now we have reached the heart of the matter. Domestic work is performed by the type of person who stands the least chance on the labour market. Women with an inadequate and out-of-date educational background, etc., etc. They are completely reliant on domestic work with irregular working hours and no form of legal security or social protection whatsoever.
This form of exploitation takes place because the employers, i.e. the families that the domestic helps work for, can claim complete innocence, given the lack of legislation. However, since there is going to be increased demand for domestic servants owing to social changes, it is high time we reviewed the relationship between the domestic workers, the employers and the authorities. The question as to how exactly we should go about this, requires a great deal more study and deliberation. But whatever happens, we must ensure that this type of work is established in a legal and social framework which affords those concerned recognition and social security cover, and which improves the quality of the work itself. This would also benefit the employers and so it would be quite reasonable to expect them to make a proportionate contribution to the costs involved.
Mr President, Commissioner, I want to begin by thanking the rapporteur. Allow me to state that domestic work is important. It must be respected, and it needs to be valued more highly. Those of us in the Group of the European Liberal, Democrat and Reform Party are therefore able to back most of the report' s conclusions. We shall nonetheless be voting against the report as a whole in the light of the subsidiarity principle. This is an issue for the Member States. Certain proposals are too detailed.
The following are nonetheless important points for the Member States to take into account. Attention needs to be given to situations in which women have two jobs. Domestic work is often heavy, involving many places of work. Wages are too low, there is an increase in illicit work, and a situation often prevails in which women, often immigrants, are the first to be exploited. Many end up outside the social security systems. In the interests of a social Europe, the Member States have an urgent duty to ensure that immigrant women, often from the applicant States, obtain tolerable working conditions.
A broader approach to domestic work would enable many people, including young people and immigrants, to see such work as a good way of getting into the labour market. 'Legitimate' domestic help is often too expensive nowadays when VAT and employers' charges have to be paid. Experiments involving tax deductions and ways of simplifying the system ought to be made. It must be made easier to start up and run companies which provide domestic help.
In my own country, Sweden, two main arguments are often advanced against facilitating paid domestic help. First of all, that it would militate against equality between men and women. Wrong! It would make things easier for many families and increase equality. Many women can opt to have careers and go out to work if they are given help with practical tasks - perhaps that is the case for some of the women in this Chamber.
The second argument is that it would create a B team within the labour market. Wrong! All those who are at present engaged in illicit work would obtain work with decent social conditions. There are therefore both economic and moral reasons in favour of the report's intentions, but these issues must be resolved at national rather than EU level.
Mr President, Commissioner, ladies and gentlemen, it is a very interesting report on the regulation of domestic help which the rapporteur, Mrs Smet, has tabled, but I do in fact have mixed feelings about it.
It is, of course, absolutely essential to try to get to grips with illicit work within different sectors of society, especially when it comes to domestic services. It is also high time that we accorded more status to work in the home and recognised domestic work as a perfectly valid occupation. It is important, too, to ensure that immigrant women are not exploited in terms of everything from poor wages to a lack of social security and outright oppression.
To demand, as proposed in the report, that the Member States use a directive or some other form of legislation both to adjust prices and to offer tax deductions for domestic services would, however, be to send out a completely wrong signal. It would be to go too far and would also be the wrong route to take. It is inconsistent with the determination to see domestic work as a perfectly valid occupation. What, in fact, is the rationale behind saying that you are to have tax deductions for having your floors polished but not for having your rubbish taken away? To see domestic services as something completely different from other services is not at all the same thing as raising the status of domestic work.
Finally, I just want to add that I should like to have seen a report which acknowledged that, within the near future, we shall be in great need of the manpower offered by our immigrants.
Mr President, Commissioner, domestic helps, who were formerly almost exclusively employed by more wealthy households, nowadays provide much-needed and essential support for working men and women and, above all, for single mothers and the elderly.
Demand has risen many times over in recent years, and yet this fact has scarcely been taken into account in general working life and as regards the rights and duties involved. Just where does this activity fit into the scheme of things? We need a legal framework that recognises domestic work, which is given many different names, as a fully fledged job in all Member States, and which provides for the implementation of appropriate labour law provisions. A pan-European description of domestic work as an occupation is needed, bringing in the social partners, and where this does not exist employment policy guidelines should be adopted.
However, defining domestic work is certainly difficult. Where do you draw the dividing lines with such a variety of domestic duties? Is domestic work just cleaning or cooking, or just child care or just gardening? The fact is that there are thousands of women who have been doing all these jobs for years without insurance cover or pension rights. Of course, both employers and workers - generally both women - are often happy with this state of affairs, which saves money.
We need to educate people and to expand and improve the basic framework that already exists in some countries, so as to provide incentives to phase out the present grey economy. In Austria, and especially in my own region, an EU-assisted project involving a women's advice centre acting as an agency for domestic helps has been very successfully running for three years. Many women have been able to obtain a permanent job through this work. In addition, as a result of this project, two or three families have often clubbed together to employ a domestic help. What we are talking about is registering every contractual relationship between employer and employee and ultimately enhancing the work prospects of domestic employees.
Mr President, I am forced to admit, following Mrs Smet's report to Parliament, which I welcome, that I am in the unfortunate position of having to say that the Commission has no special policy or information on regulating domestic help in the informal sector and on transferring domestic help from the informal to the legal economy.
Of course, we do have the Commission communication on undeclared work which was recently adopted by Parliament and which could be used as a basis, including by the Member States in collaboration with the Commission, for policies to bring domestic work within the legal economy. According to the communication, the first two basic steps are, first, you must record and compile statistics on domestic help - as Mrs Smet has said, there are as yet no statistics at European level or in many Member States on this problem - and, secondly, you must deal with it by integrating it into the overall strategy on employment. This strategy to transfer undeclared workers to the legal economy calls for a combination of individual policies which might be sanctions in the case of exploitation, information campaigns, which are needed at all levels, on the benefits of legalising these people and, thirdly, constant effort to harmonise and modernise legislation.
We have little experience and few Member States have specifically tackled the problem of domestic help. I am loath at present to commit myself and say that we could tackle it through the employment guidelines for 2002. However, what I can say is that the guidelines for 2001 are the first to clearly mention undeclared work and that we intend to work on the basis of the proposal in the conclusions and compile statistics and studies to record the problem so that we can hold a second debate and discuss what the next step should be at European level.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12 midnight)
Address by Mr Kostunica, President of the Federal Republic of Yugoslavia
Mr President, it is with tremendous pleasure, profound respect for you and the people of Yugoslavia, and with great hope for the future that is opening up in your country and in the new relations between us that the European Parliament welcomes you here today.
I extended this invitation to you on the very day on which the result of the democratic elections left us with no shadow of a doubt of the will of the people, which had been expressed freely and overwhelmingly in your favour.
Now that the dark pages of the last ten years have been turned, your presence before this House bears witness to our common desire to see Yugoslavia quickly rediscover its rightful place in the family of Europe. You expressed this wish yourself when you took office and, for its part, the European Union immediately made the first significant gesture of confidence that you were seeking, the lifting of international sanctions.
We were sitting in the first part-session in October when, at the time we were debating the situation in Yugoslavia, we learned of the courageous reaction of the Serbian people and, ladies and gentlemen, you well remember I am sure, we immediately called for international sanctions to be lifted.
But the jubilation accompanying this great victory for freedom, which you gained by peaceful means at great risk to your own freedom, must not lead us to underestimate the enormous challenges that await you: the consolidation of democracy; the restoration of peace and harmony among all the communities living in Yugoslavia; its reconstruction with a view to rediscovering the road to prosperity; its peaceful relations with its neighbours; the return of displaced people to their villages; those missing in action, whose families desperately wait for news; the necessary cooperation, when the time comes, with the International Court of Justice in the Hague, to ensure that what took place can never happen again and, finally, of course, the institutional future of Kosovo, whose wounds are still open, as well as the future of Montenegro.
The European Parliament is indeed well aware that, after ten years of conflict, not everything is possible in Yugoslavia, at least not straightaway, and that urgent actions need prioritising. The Balkans, to which you belong, are on the dividing line between the great civilisations and religions which have, all too often, left their tragic mark on our common past as Europeans - on you and us alike.
As regards the most sensitive issues that remain to be resolved, notably in relation to Kosovo, the European Parliament has always hoped that peaceful solutions will be found, in accordance with UN resolutions on the integrity and sovereignty of Yugoslavia, in terms of fundamental human rights.
Rest assured, Mr President, that it is in this spirit that the European Parliament, co-decider of the Community budget, will lend you its full support so that European aid for the reconstruction of your country is truly in line with its needs.
More specifically, as far as necessary emergency measures are concerned, as you know, on Monday, the first convoy of tankers transporting heating fuel and heating oil from the European Union arrived in your country. As your Minister for Mines and Energy, Mr Antic, so aptly remarked, I see in this the proof that Serbia has friends in Europe.
I would like to conclude by saying that the European Union is preparing to welcome more than ten countries from Central and Eastern Europe who have regained their own freedom and democracy. Their accession will be a major step towards the reunification, in an expression of solidarity, of the family of states and peoples that make up Europe. I am certain that there are many of us in this Chamber who are in no doubt that, one day, if Yugoslavia so wishes, the doors of the European Union will open to welcome it in. This would be entirely natural, as we are on the same continent of Europe and we share the same values.
Mr President, we are very much looking forward to your address and we hope it will trace out the paths of our rediscovered cooperation and brotherhood, which we will henceforth be travelling along together.
(Sustained applause)
Madam President, ladies and gentlemen, is there any political institution before which we could talk more openly and sincerely about the historic wishes and political aspirations of a small European people than the European Parliament? Europe is lucky to have such a representative body elected directly by citizens, although, for the time being, we are talking about a rather small number of countries. It is also a great pleasure to lay before such a forum, even in this brief address of mine, the internal problems of a country that, having gone through its own historic storm, has finally made out the coast of peace and freedom on the horizon. There is no better landmark for the Federal Republic of Yugoslavia in its state recovery and social development than the European Union. It is crystal clear that it will take time before our country will be truly able to become a member of this grandiose transnational establishment. But now, in the wake of the decisive political turn of 24 September, or the even more decisive shift of 5 October, the major goal in Yugoslavia's foreign policy is to approach in a comprehensive manner a family of nations comprising the European Union and then join it.
It is precisely the European Union's experience that sets a shining example not only for European countries that have yet to join, but also the whole world, when it comes to a direction mankind should take if it wishes to leave behind force, wars and domination as the means to achieve particular national interests. Having created this community of nation states, the European Union has opened the perspective of a new era for all mankind. And not only in terms of the results achieved, but, perhaps even more so, in terms of the way in which they were achieved. Thereby Europe has demonstrated the vitality of its civilisation within the framework of world history, and its capacity for creative political imagination for its future development. Just as the onset of the new century coincided with Europe's invention of a new political forum, the nation state, whereby it overcame the crisis of medieval particularism, in this post-modern time of ours Europe has invented a higher form of political organisation, a transnational community which helped it meet the challenges of globalisation.
The European Union model is a double challenge for Yugoslavia as a Balkan country. First of all, we in principle prefer a non-coercive way of integration into European economic, cultural and political courses, given that we have encountered different domination strategies devised by great powers throughout our contemporary history.
Secondly, the step-by-step approach Western European countries have taken towards integration is a model we should adopt in the Balkan processes of integration in order to qualify for entry into the European Union. We are aware that none of the Balkan countries will be able to join the European Union on its own, which makes it clear we have to develop good neighbourly relations, free trade and collective security structures first. We are certain that the European Union will support precisely that kind of development of South-Eastern Europe, and contribute to overcoming the historic shortcomings of those countries through the Stability Pact for South-Eastern Europe and in other ways.
It is because of our firm commitment to step on the soil of European development that we wish to sign the Association Agreement with the European Union as soon as possible, and use the provisions of the agreement to direct our political and economic recovery, and subsequent development, towards European integration. We are aware that in that desirable case we would have to change many of our habits and institutions of political and economic life, both as a people and as a state. Not only should we build democratic institutions, a task we have already embarked on, we should also imbue them with the democratic spirit, which may prove much more difficult. Not only are we to carry out privatisation of our centralised economy, but also create a legal system that would guarantee the freedom of business operations and the entire economic process. Not only are we to create the internal system of freedom and peace, but also harmonise it with the rules and customs that the European Community and the European Union have maintained for decades. Simultaneously with building the confidence of our citizens in our state institutions, we have to persuade them to trust the European institutions that, in nearly fifty years of their existence, have brought to their citizens lasting peace and prosperity.
The democratic changes that began in Yugoslavia on 5 October have produced at miraculous speed extraordinary results on the international political plane. Yugoslavia has regained its seats in the United Nations and the Organisation for Security and Cooperation in Europe, joined the Stability Pact for South Eastern Europe, while proceedings for its admission to the Council of Europe have been initiated. Our most important task now is to begin to settle democratically internal relations in the Federal Republic of Yugoslavia. Kosovo, of course, is unquestionably our most difficult problem. There cannot be any doubt that the issue of Kosovo's status is a democratic issue. We have proceeded from the point that the UN Security Council Resolution 1244 offers possibilities of intensifying many important humanitarian and democratic processes. We need European assistance and support in securing the return of Kosovo refugees to their hearths as soon as possible in the spirit of the best democratic traditions. Of course, we need great help in rehabilitating their destroyed homes so that the refugees have somewhere to return. We call upon Europe to come resolutely to our aid in creating security and the economic conditions to help the exiled feel completely safe on return to their homes. I believe Europe has both the strength and the will to help us exercise the fundamental right of each and every human being to live in his own home.
Also, we will need Europe's assistance in establishing and resolving the great ecological problems caused by the use of depleted uranium in the bombing of Yugoslavia.
We are ready to begin open dialogue with Albanian parties about political, humanitarian, security and all other key issues of relevance to a democratic solution to Serbian-Albanian relations in Kosovo.
When it comes to relations between Serbia and Montenegro within the federal state, the former, non-democratic organisation of the Federal Republic of Yugoslavia seriously threatened the functioning of the state. The first step ahead of us in a bid to restructure the federal state constitutionally is to define a framework for the broadest possible democratic dialogue about the character of relations between the two republics.
It will take a lot of patience and wisdom for us to identify, through talks in the republican and federal parliaments and a wide public and expert debate, the best solution for restructuring the Federal Republic of Yugoslavia into a good, operational, rich and just state that cares about the interests of its citizens, and safeguards the full equality of the nation-building traditions of Montenegro and Serbia.
It is important to say that Muslims and Albanians inhabit Serbia and Montenegro in significant numbers. There is not a single good reason for them not to be a factor of integration in Yugoslavia. A democratic joint state makes it possible for Muslims and Albanians in Montenegro and Serbia to live in a single state, and enables us to join forces in building our equally joint state.
Support from Europe is essential in our effort to seek solutions through sincere dialogues only and with respect for full democratic procedure, without pressures and ultimatums on any part. On the other hand, we would like to be given a chance to prove to Europe that we are able to develop the constitutional equality of Serbia and Montenegro within Yugoslavia on our own, by recognising the genuine principles of democracy.
Development and local self-rule inYugoslavia is the issue we pay special attention to. We are aware that it is the very core of any democratic system, and it is with due consideration that we are analysing European and our own experiences in developing local self-government.
The grave situation in the Yugoslav economy has been discussed at length. The humanitarian aid to our country that has been initiated is priceless, but we hope that Europe will replace it with investment programmes that would make it possible for us to work and earn enough for a normal life.
Bearing in mind all these enormous problems, it is clear that our road to rightful entry into Europe, in which Serbia and Montenegro used to have places worthy of them, will be a long one. Yet it is certain that our chances today are much more realistic than they were a mere month and a half ago. Perhaps the citizens of the European Union can understand that best if they evoke their historic memory and those long-past years after World War II, when the prospects for the Continent and European civilisation itself were extremely uncertain. Then your brave predecessors embarked on an uncertain project that bore historic fruit. You, the representatives of the European Parliament, who directly represent the citizens of its member countries, the citizens of Europe, are best placed to understand why the very possibility of entry into Europe seems extremely uncertain to us, the citizens of the present-day Federal Republic of Yugoslavia. Therefore, as the first democratically elected President of Yugoslavia, I am turning to you not so much because of much needed assistance in the reconstruction of the country as because of your support and understanding of the situation our people and our state are in. After all, Europe is a home we all share.
(Loud and sustained applause)
Mr President, thank you very much for your address which, as you see, has had a great impact on the people assembled in this Chamber.
On 24 September, you may remember, I telephoned you to congratulate you and to assure you of my support. I feel bound to say that, while I listened to you, I was struck by your mastery of what must have been a difficult situation and also by your determination. If you will allow me, I will use the expression 'your calm strength' .
(Laughter and applause) It seems to me that we have rediscovered that calm strength which, I hope, will guide you along the path of our new relations.
You have said on a number of occasions that the European Union is a model. Mr President, we hope that it will remain so and we in the European Union are now working assiduously to ensure that, especially in the run-up to the extremely important European Summit, which will take place in Nice.
You talked about the evolution of the democratic process and we listened attentively to everything you said in this regard. And then, with great frankness, you touched on the major challenges that await you, almost all of those I mentioned earlier.
To help you face these challenges, you called on the help of Europe and its institutions and, more specifically, on the help of the European Parliament. Mr President, I believe it is safe to assure you that this help and cooperation is supported by virtually the whole of this House. We have a long way to go together.
We urge you to take heart, and let me tell you, "We are with you" .
(Loud and prolonged applause)(The formal sitting was closed at 12.25 p.m.)